EXECUTION VERSION CENVEO CORPORATION, as Issuer, CENVEO, INC. AND CERTAIN SUBSIDIARIES OF CENVEO CORPORATION, as Guarantors AND U.S. BANK NATIONAL ASSOCIATION, as Trustee INDENTURE Dated as of March 28, 2012 7.00% Exchangeable Senior Notes due 2017 TABLE OF CONTENTS Page ARTICLE 1 Definitions; Interpretations 1 Section 1.01.Definitions 1 Section 1.02.References to Interest 11 ARTICLE 2 Issue, Description, Execution, Registration and Exchange of Notes 12 Section 2.01.Designation and Amount 12 Section 2.02.Form of Notes 12 Section 2.03.Date and Denomination of Notes; Payments of Interest 13 Section 2.04.Execution, Authentication and Delivery of Notes 14 Section 2.05.Exchange and Registration of Transfer of Notes; Restrictions on Transfer; Depositary 15 Section 2.06.Mutilated, Destroyed, Lost or Stolen Notes 20 Section 2.07.Temporary Notes 21 Section 2.08.Cancellation of Notes Paid, Etc. 21 Section 2.09.CUSIP and ISIN Numbers 21 Section 2.10.Additional Notes; Purchases 22 ARTICLE 3 Satisfaction and Discharge 22 Section 3.01.Satisfaction and Discharge 22 Section 3.02.Deposited Monies To Be Held In Trust 22 Section 3.03.Return Of Unclaimed Monies 23 ARTICLE 4 Particular Covenants of the Company 23 Section 4.01.Payment of Principal and Interest 23 Section 4.02.Corporate Existence 23 Section 4.03.Rule 144A Information Requirement and Reports 24 Section 4.04.Compliance Certificate 24 Section 4.05.Maintenance of Office or Agency 24 Section 4.06.Paying Agents 25 Section 4.07.Appointment to Fill Vacancy in Office of Trustee 25 ARTICLE 5 Holders’ Lists and Reports by the Company and the Trustee 26 Section 5.01.Company to Furnish Trustee Names and Addresses of Holders 26 Section 5.02.Preservation Of Information; Communications With Holders 26 ARTICLE 6 Default and Remedies 26 Section 6.01.Events of Default 26 Section 6.02.Acceleration of Maturity; Rescission and Annulment 28 i Section 6.03.Other Remedies 29 Section 6.04.Waiver of Past Defaults 29 Section 6.05.Control by Majority 30 Section 6.06.Limitation On Suit 30 Section 6.07.Unconditional Rights of Holders to Receive Payment and to Exchange 31 Section 6.08.Collection of Indebtedness and Suits For Enforcement By the Trustee 31 Section 6.09.Trustee May File Proofs of Claim 32 Section 6.10.Restoration of Rights and Remedies 32 Section 6.11.Rights and Remedies Cumulative 33 Section 6.12.Delay or Omission Not Waiver 33 Section 6.13.Application of Money Collected 33 Section 6.14.Undertaking For Costs 33 Section 6.15.Waiver of Stay or Extension Laws 34 Section 6.16.Notice of Default 34 ARTICLE 7 Concerning the Trustee 34 Section 7.01.Certain Duties and Responsibilities of Trustee 34 Section 7.02.Certain Rights of Trustee 35 Section 7.03.Trustee 37 Section 7.04.May Hold Notes 37 Section 7.05.Moneys Held in Trust 37 Section 7.06.Compensation and Reimbursement 37 Section 7.07.Reliance on Officers’ Certificate and Opinions 38 Section 7.08.Corporate Trustee Required; Eligibility 38 Section 7.09.Resignation and Removal; Appointment of Successor 39 Section 7.10.Acceptance of Appointment By Successor 40 Section 7.11.Merger, Conversion, Consolidation or Succession to Business 41 ARTICLE 8 Concerning the Holders 41 Section 8.01.Evidence of Action by Holders 41 Section 8.02.Proof of Execution by Holders 42 Section 8.03.Who May be Deemed Owners 42 Section 8.04.Certain Notes Owned by Company Disregarded 42 Section 8.05.Actions Binding on Future Holders 43 ARTICLE 9 Amendments; Supplements and Waivers 43 Section 9.01.Without Consent of Holders 43 Section 9.02.With Consent of Holders 44 Section 9.03.Effect of Supplemental Indentures 45 Section 9.04.Notes Affected by Supplemental Indentures 45 Section 9.05.Execution of Supplemental Indentures 45 ii ARTICLE 10 Consolidation; Merger; Conveyance; Transfer Or Lease 46 Section 10.01.Parent and Company May Consolidate, Etc., Only on Certain Terms 46 Section 10.02.Successor Substituted 47 ARTICLE 11 Additional Interest 47 Section 11.01.Additional Interest 47 ARTICLE 12 Exchange Of Notes 48 Section 12.01.Exchange Privilege and Exchange Rate 48 Section 12.02.Make-Whole Fundamental Change Premium 49 Section 12.03.Exchange Procedure 50 Section 12.04.Fractional Shares 52 Section 12.05.Taxes on Exchange 52 Section 12.06.Parent to Provide Common Stock 52 Section 12.07.Adjustment of Exchange Rate 52 Section 12.08.When No Adjustment is Required 59 Section 12.09.Notice of Adjustment 60 Section 12.10.Notice of Certain Transactions 60 Section 12.11.Effect of Reclassification, Consolidation, Merger or Sale On Exchange Privilege 60 Section 12.12.Trustee’s Disclaimer 61 Section 12.13.Voluntary Increase; NYSE Compliance 61 Section 12.14.Rights Plan 62 ARTICLE 13 Guarantees 62 ARTICLE 14 Repurchase Of Notes Upon A Fundamental Change 66 Section 14.01.Repurchase of Notes at Option of the Holder Upon a Fundamental Change 66 Section 14.02.Withdrawal of Fundamental Change Repurchase Notice 68 Section 14.03.Deposit of Fundamental Change Repurchase Price 68 Section 14.04.Repayment to the Company 69 Section 14.05.Notes Repurchased In Part 69 Section 14.06.Covenant to Comply with Applicable Laws Upon Repurchase of Notes 69 ARTICLE 15 Meeting Of Holders Of Notes 70 Section 15.01.Purposes For Which Meetings May Be Called 70 Section 15.02.Call Notice and Place of Meetings 70 Section 15.03.Persons Entitled to Vote at Meetings 70 Section 15.04.Quorum; Action 70 Section 15.05.Determination of Voting Rights; Conduct and Adjournment of Meetings 71 iii Section 15.06.Counting Votes and Recording Action of Meetings 71 ARTICLE 16 Miscellaneous Provisions 72 Section 16.01.Provisions Binding on Company’s and Guarantors’ Successors 72 Section 16.02.Official Acts by Successor 72 Section 16.03.Notices 72 Section 16.04.Governing Law 72 Section 16.05.Evidence of Compliance with Conditions Precedent; Certificates and Opinions of Counsel to Trustee 73 Section 16.06.Legal Holidays 73 Section 16.07.No Security Interest Created 73 Section 16.08.Benefits of Indenture 73 Section 16.09.Table of Contents, Headings, Etc. 74 Section 16.10.Execution in Counterparts 74 Section 16.11.Severability 74 Section 16.12.Waiver of Jury Trial 74 Section 16.13.Consent to Jurisdiction 74 Section 16.14.Force Majeure 74 Section 16.15.Calculations 75 Section 16.16.U.S.A. Patriot Act 75 Section 16.17.No Personal Liability of Stockholders, Employees, Officers or Directors 75 iv BACK INDENTURE dated as of March 28, 2012 between Cenveo Corporation, a Delaware corporation, as issuer (the “Company”), Cenveo, Inc., a Colorado corporation (“Parent”), and the Guarantors (as defined herein) listed on Schedule A hereto and U.S. Bank National Association, a national banking association, as trustee (the “Trustee”). WITNESSETH: WHEREAS, for its lawful corporate purposes, the Company has duly authorized the issue of its 7.00% Exchangeable Senior Notes due 2017 (the “Notes”) guaranteed on a senior unsecured basis by the Guarantors, initially in an aggregate principal amount not to exceed $86,250,000, and in order to provide the terms and conditions upon which the Notes are to be authenticated, issued and delivered, the Company has duly authorized the execution and delivery of this Indenture; WHEREAS, the Form of Note, the certificate of authentication to be borne by each Note, the Form of Notice of Exchange, the Form of Fundamental Change Repurchase Notice and the Form of Assignment and Transfer to be borne by the Notes are to be substantially in the forms hereinafter provided; and WHEREAS, all acts and things necessary to make the Notes and the Guarantee, when executed by the Company and Guarantors, respectively, and authenticated and delivered by the Trustee or a duly authorized authenticating agent, as in this Indenture provided, the valid, binding and legal obligations of the Company and Guarantors, and to constitute these presents a valid agreement according to its terms, have been done and performed, and the execution of this Indenture and the issue hereunder of the Notes have in all respects been duly authorized. NOW, THEREFORE, THIS INDENTURE WITNESSETH: That in order to declare the terms and conditions upon which the Notes are, and are to be, authenticated, issued and delivered, and in consideration of the premises and of the purchase and acceptance of the Notes by the Holders thereof, each of the Company and Guarantors covenants and agrees with the Trustee for the equal and proportionate benefit of the respective Holders from time to time of the Notes (except as otherwise provided below), as follows: ARTICLE 1 Definitions; Interpretations Section 1.01.Definitions.The terms defined in this Section1.01 (except as herein otherwise expressly provided or unless the context otherwise requires) for all purposes of this Indenture and of any indenture supplemental hereto shall have the respective meanings specified in this Section1.01.The words “herein,” “hereof,” “hereunder,” and words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision.The terms defined in this Article include the plural as well as the singular. Unless otherwise noted, references to “U.S. Dollars” or “$” shall mean the currency of the United States. BACK “Additional Interest” shall have the meaning specified in Section 11.01(a). “Additional Interest Event” shall have the meaning specified in Section 11.01(a). “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this definition, “control,” when used with respect to any specified Person means the power to direct or cause the direction of the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Agent Members” shall have the meaning specified in Section2.05(b). “Applicable Procedures” means, with respect to any exchange, repurchase, transfer or exchange of beneficial ownership interests in a Global Note, the rules and procedures of the Depositary, to the extent applicable to such exchange, transfer or exchange. “Bankruptcy Law” shall have the meaning specified in Section6.01. “Board of Directors” means the board of directors of Parent or any duly authorized committee of such Board. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors, and to be in full force and effect on the date of such certification. “Business Day” means any day other than a Saturday, a Sunday or a day on which the Paying Agent or the Federal Reserve Bank of New York is authorized or required by law or executive order to close or be closed. “Capital Lease Obligation” means, at the time any determination thereof is to be made, the amount of the liability in respect of a capital lease that would at such time be required to be capitalized on a balance sheet in accordance with GAAP. “Capital Stock” of any Person means any and all shares, interests, rights to purchase, warrants, options, participations or other equivalents of or interests in (however designated) the equity of such Person, but excluding any debt securities exchangeable or convertible into such equity. “Cash” or “cash” means such coin or currency of the United States as at any time of payment is legal tender for the payment of public and private debts. “Change of Control” means the occurrence of any of the following events from and after the Issue Date: (i)the acquisition by any “person”, including any syndicate or group deemed to be a “person” under Section 13(d)(3) of the Exchange Act, of beneficial ownership 2 BACK (determined in accordance with the definition of “beneficial owner” in Rule 13d-3 under the Exchange Act), directly or indirectly, through a purchase, merger or other acquisition transaction or series of transactions of shares of Parent’s Capital Stock entitling that person to exercise 50% or more of the total voting power of all shares of Parent’s Voting Stock; (ii)any (A) recapitalization, reclassification or change of the Common Stock (other than changes resulting from a subdivision or combination) as a result of which the Common Stock would be converted into, or exchanged for, stock, other securities, other property or assets or (B) share exchange with, consolidation with, or merger with or into, another Person or any merger of another Person into Parent, or (C) conveyance, transfer, sale, lease or other disposition of all or substantially all of the Parent’s and its Subsidiaries’ properties and assets to another Person; provided that any transaction pursuant to which holders of Parent’s Capital Stock immediately prior to a transaction that is a share exchange, consolidation or merger have the entitlement to exercise, directly or indirectly, 50% or more of the total voting power of all shares of the Voting Stock of the continuing or surviving Person immediately after such transaction in substantially the same proportions as such entitlement immediately prior to such transaction shall not be a Change of Control pursuant to this clause (ii); (iii)Parent’s stockholders pass a resolution approving a plan of liquidation or dissolution; or (iv)Continuing Directors cease to constitute at least a majority of the Board of Directors. Notwithstanding anything to the contrary set forth herein, a Change of Control shall be deemed not to have occurred if, in the case of a merger or consolidation, at least 90% of the consideration (excluding cash payments for fractional shares and cash payments pursuant to dissenters’ appraisal rights) received or to be received in connection with such merger or consolidation constituting a Change of Control consists of shares of common stock traded or quoted on any of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of their respective successors), or which shall be so traded or quoted when issued or exchanged in connection with such Change in Control, and as a result of the transaction or transactions, such consideration becomes the Reference Property for the Notes in accordance with Section 12.11. “close of business” means 5:00 p.m. (New York City time). “Commission” means the Securities and Exchange Commission. “Common Stock” means the shares of common stock of Parent, par value $0.01 per share, as it exists on the date of this Indenture or any other shares of Capital Stock of the Company into which the Common Stock shall be reclassified or changed. “Company” means Cenveo Corporation, a corporation duly organized and existing under the laws of the State of Delaware, until a successor Person shall replace it pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. 3 BACK “Company Order” means a written order of the Company, delivered to the Trustee and signed by (a) two Officers of the Company or (b) one Officer of the Company and one of the Treasurer, any Assistant Treasurer, the Secretary, any Assistant Secretary or the Controller of the Company. “Continuing Director” means a director who either was a member of the Board of Directors on March 28, 2012 or who becomes a member of the Board of Directors subsequent to that date and whose election, appointment or nomination for election by the stockholders of Parent is duly approved by a majority of the Continuing Directors on the Board of Directors at the time of such approval, either by a specific vote or by approval of the proxy statement issued by Parent on behalf of the entire Board of Directors in which such individual is named as nominee for director.Solely for purposes of this definition, the phrase “or a committee of such board duly authorized to act for it hereunder” of the definition of “Board of Directors” will not apply. “Corporate Trust Office” means the office of the Trustee at which, at any particular time, its corporate trust business shall be principally administered, which office at the date hereof is located at U.S. Bank Corporate Trust Services, One Federal Street, 3rd Floor, Boston, Massachusetts 02110, ATTN: Susan Freedman (Cenveo 7.00% Exchangeable Senior Notes due 2017) or such other office as it shall notify the Company in writing. “Custodian” means the Trustee, as custodian for DTC, with respect to the Global Notes, or any successor entity thereto. “Default” means any event, act or condition that with notice or lapse of time, or both, would constitute an Event of Default. “Defaulted Interest” means any interest on any Note that is payable, but is not punctually paid or duly provided for, on any May 15 or November 15. “Depositary” means, with respect to the Global Notes, the Person specified in Section2.05(c) as the Depositary with respect to such Notes, until a successor shall have been appointed and become such pursuant to the applicable provisions of this Indenture, and thereafter, “Depositary” shall mean or include such successor. “DTC” shall have the meaning specified in Section2.05(c). “Event of Default” shall have the meaning specified in Section6.01. “Ex-Dividend Date” means the first date on which shares of Common Stock trade on The New York Stock Exchange, or on the applicable stock exchange on which Common Stock is then traded, regular way, without the right to receive the issuance, dividend or distribution in question from Parent. “Exchange Act” means the Securities Exchange Act of 1934 and the rules and regulations promulgated thereunder, in each case as amended. 4 BACK “Exchange Agent” means the office or agency designated by the Company pursuant to Section4.05 where Notes may be presented for exchange. “Exchange Date” shall have the meaning specified in Section 12.03(a). “Exchange Price” per share of Common Stock as of any day means the result obtained by dividing (i)$1,000 by (ii)the then applicable Exchange Rate. “Exchange Rate” means the rate at which shares of Common Stock shall be delivered upon exchange, which rate shall be initially 241.5167 shares of Common Stock for each $1,000 principal amount of Notes, as adjusted from time to time pursuant to the provisions of this Indenture. “Expiration Date” shall have the meaning specified in Section 12.07(e). “Expiration Time” shall have the meaning specified in Section 12.07(e). “Form of Assignment and Transfer” shall mean the “Form of Assignment and Transfer” attached as Attachment 3 to the Form of Note attached hereto as ExhibitA. “Form of Fundamental Change Repurchase Notice” shall mean the “Form of Fundamental Change Repurchase Notice” attached as Attachment 2 to the Form of Note attached hereto as ExhibitA. “Form of Note” shall mean the “Form of Note” attached hereto as ExhibitA. “Form of Notice of Exchange” shall mean the “Form of Notice of Exchange” attached as Attachment 1 to the Form of Note attached hereto as ExhibitA. “Fundamental Change” means the occurrence of either a Change of Control or a Termination of Trading. “Fundamental Change Company Notice” shall have the meaning specified in Section 14.01(b). “Fundamental Change Effective Date” means the date on which any Fundamental Change becomes effective. “Fundamental Change Repurchase Date” shall have the meaning specified in Section 14.01(a). “Fundamental Change Repurchase Notice” shall have the meaning specified in Section 14.01(c)(i). “Fundamental Change Repurchase Price” of any Note, means 100% of the principal amount of the Note to be repurchased plus unpaid interest, if any, accrued and unpaid to, but excluding, the Fundamental Change Repurchase Date; provided that if the Fundamental Change Repurchase Date is after a Regular Record Date and on or prior to the corresponding Interest 5 BACK Payment Date, the Fundamental Change Repurchase Price shall not include any accrued and unpaid interest. “Global Note” shall have the meaning specified in Section2.05(b). “Guarantee” means the full and unconditional guarantee provided by the Guarantors in respect of the Notes as made applicable to the Notes in accordance with the provisions of Article 13 hereof. “Guarantee” means a guarantee other than by endorsement of negotiable instruments for collection in the ordinary course of business, direct or indirect, in any manner including, without limitation, by way of a pledge of assets or through letters of credit or reimbursement agreements in respect thereof, of all or any part of any Indebtedness. “Guarantors” means each of: (i) the Parent, (ii) each Subsidiary Guarantor and (iii) any other Subsidiary that executes a Note Guarantee in accordance with the provisions of this Indenture, and their respective successors and assigns. “Hedging Obligations” means, with respect to any Person, the obligations of such Person under:(i) interest rate swap agreements, interest rate cap agreements and interest rate collar agreements; (ii) other agreements or arrangements designed to protect such Person against fluctuations in interest rates or the value of foreign currencies purchased or received by such Person in the ordinary course of business; and (iii) any commodity futures or option contract or similar commodity hedging contract designed to protect such Person against fluctuations in commodity prices. “Holder” or “Holder of a Note” means the person in whose name a Note is registered on the Note Registrar’s books. “Indebtedness” means, with respect to any specified Person, any indebtedness of such Person, whether or not contingent, in respect of:(i) borrowed money; (ii) evidenced by bonds, notes, debentures or similar instruments or letters of credit (or reimbursement agreements in respect thereof); (iii) banker’s acceptances; (iv) representing Capital Lease Obligations; (v) the balance deferred and unpaid of the purchase price of any property, except any such balance that constitutes an accrued expense or trade payable; or (vi) representing any Hedging Obligations, if and to the extent any of the preceding items (other than letters of credit and Hedging Obligations) would appear as a liability upon a balance sheet of the specified Person prepared in accordance with GAAP.In addition, the term “Indebtedness” includes all Indebtedness of others secured by a Lien on any asset of the specified Person (whether or not such Indebtedness is assumed by the specified Person) and, to the extent not otherwise included, the Guarantee by such Person of any indebtedness of any other Person. “Indenture” means this instrument as originally executed or, if amended or supplemented as herein provided, as so amended or supplemented. “Initial Purchasers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley & Co. LLC. 6 BACK “Interest Payment Date” means each May 15 and November 15 of each year, beginning on November 15, 2012; provided, however, that if any Interest Payment Date falls on a date that is not a Business Day, such payment of interest shall be postponed until the next succeeding Business Day, and no interest or other amount shall be paid as a result of such postponement. “Issue Date” of any Note means the date on which the Note was originally issued or deemed issued as set forth on the face of the Note. “Last Reported Sale Price” of the Common Stock on any date means the closing sale price per share of the Common Stock (or if no closing sale price is reported, the average of the bid and ask prices per share or, if more than one in either case, the average of the average bid and the average ask prices per share) on such date reported in composite transactions for the primary exchange or quotation system on which the Common Stock is then traded or quoted.If the Common Stock is not so traded or quoted on such date, the “Last Reported Sale Price” shall be the last quoted bid price for the Common Stock in the over-the-counter market on the relevant date as reported by Pink OTC Markets Inc. or a similar organization.If the Common Stock is not so quoted, the “Last Reported Sale Price” shall be the average of the mid-point of the last bid and ask prices for the Common Stock on such date from each of at least three nationally recognized independent investment banking firms selected by the Company for this purpose. “Lien” means, with respect to any asset, any mortgage, lien, pledge, charge, security interest or encumbrance of any kind in respect of such asset, whether or not filed, recorded or otherwise perfected under applicable law, including any conditional sale or other title retention agreement, any lease in the nature thereof, any option or other agreement to sell or give a security interest in and any filing of or agreement to give any financing statement under the Uniform Commercial Code (or equivalent statutes) of any jurisdiction. “Make-Whole Fundamental Change” means any Fundamental Change (other than pursuant to clauses (iii)and (iv) and without giving regard to the provisio in clause (ii) of the definition of Change of Control) where, if applicable, more than 10% of the consideration (excluding cash payments for fractional shares and cash payments pursuant to dissenters’ appraisal rights) received or to be received by the shareholders of Parent in connection with such Fundamental Change consists of cash or assets other than common stock traded or quoted on any of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of their respective successors). “Make-Whole Fundamental Change Effective Date” means the date on which any Make-Whole Fundamental Change becomes effective. “Make-Whole Fundamental Change Notice” shall have the meaning specified in Section 12.01(d). “Make-Whole Fundamental Change Premium” shall have the meaning specified in Section 12.02. “Market Disruption Event” means (a) a failure by the primary exchange or quotation system on which the Common Stock trades or is quoted to open for trading during its regular trading session or (b) the occurrence or existence, prior to 1:00 p.m., New York City time, on 7 BACK any Trading Day for the Common Stock, of an aggregate one half-hour period of any suspension or limitation imposed on trading (by reason of movements in price exceeding limits permitted by the stock exchange or otherwise) in the Common Stock or in any options, contracts or future contracts relating to the Common Stock. “Maturity Date” means May 15, 2017. “North American Subsidiary” means a Subsidiary formed under the laws of a state of the United States (including the District of Columbia), or under the laws of a province of Canada, that has a principal place of business within the United States, or Canada, as applicable. “Note” or “Notes” shall have the meaning specified in the first “Whereas” clause of this Indenture. “Note Guarantee” means, individually and collectively, the guarantees given by the Guarantors pursuant to Article 13 hereof, including a notation in the Notes substantially in the form attached hereto as Exhibit B. “Note Register” shall have the meaning specified in Section2.05(a). “Note Registrar” shall have the meaning specified in Section2.05(a). “Offering Memorandum” means the final offering memorandum dated March 22, 2012, relating to the offering and sale of the Notes pursuant to the Purchase Agreement. “Officer” means, with respect to the Company, the President, the Chief Executive Officer, the Chief Financial Officer, the Secretary, any Executive or Senior Vice President or any Vice President (whether or not designated by a number or numbers or word or words added before or after the title “Vice President”). “Officers’ Certificate,” when used with respect to the Company, means a certificate that is delivered to the Trustee and that is signed by (a) two Officers of the Company or (b) one Officer of the Company and one of the Treasurer, any Assistant Treasurer, the Secretary, any Assistant Secretary or the Controller of the Company.Each such certificate shall include the statements provided for in Section 16.05 if and to the extent required by the provisions of such Section.One of the Officers giving an Officers’ Certificate pursuant to Section4.04 shall be the principal executive, financial or accounting officer of the Company. “open of business” means 9:00 a.m. (New York City time). “Opinion of Counsel” means a written opinion, subject to customary exceptions, from legal counsel who is reasonably acceptable to the Trustee that is delivered to the Trustee in accordance with the terms hereof.The counsel may be an employee of or counsel to the Company or the Trustee.Each such opinion shall include the statements provided for in Section 16.05 if and to the extent required by the provisions thereof. 8 BACK “Outstanding,” when used with reference to Notes, shall, subject to the provisions of Section8.04, mean, as of any particular time, all Notes authenticated and delivered by the Trustee under this Indenture, except: (i)Notes theretofore canceled by the Trustee or accepted by the Trustee for cancellation; (ii)Notes, or portions thereof, that have become due and payable and in respect of which monies in the necessary amount shall have been deposited in trust with the Trustee or with any Paying Agent (other than the Company) or shall have been set aside and segregated in trust by the Company (if the Company shall act as its own Paying Agent); (iii)Notes that have been paid pursuant to Section2.08 or Notes in lieu of which, or in substitution for which, other Notes shall have been authenticated and delivered pursuant to the terms of Section2.06 unless proof satisfactory to the Trustee is presented that any such Notes are held by protected purchasers in due course; (iv)Notes exchanged pursuant to Article 12 and required to be canceled pursuant to Section2.08; and (v)Notes repurchased by the Company pursuant to the penultimate sentence of Section2.10. “Parent” means the Company’s parent, Cenveo, Inc., a corporation duly organized and existing and the laws of the State of Colorado, until a successor Person shall replace it pursuant to the applicable provisions of this Indenture, and thereafter “Parent” shall mean such successor Person. “Paying Agent” means the office or agency designated by the Company pursuant to Section4.05 where Notes may be presented for payment. “Payment Default” shall have the meaning specified in Section 6.01(g). “Person” or “person” means any individual, corporation, partnership, limited liability company, joint venture, association, joint-stock company, trust, unincorporated organization, government or any agency or political subdivision thereof or any syndicate or group that would be deemed to be a “person” under Section 12(d)(3) of the Exchange Act or any other entity. “Physical Notes” means certificated Notes in registered form issued in denominations of $1,000 principal amount and greater integral multiples of $1,000. “Predecessor Note” of any particular Note means every previous Note evidencing all or a portion of the same debt as that evidenced by such particular Note; and, for the purposes of this definition, any Note authenticated and delivered under Section2.06 in lieu of or in exchange for a mutilated, lost, destroyed or stolen Note shall be deemed to evidence the same debt as the mutilated, lost, destroyed or stolen Note that it replaces. 9 BACK “Purchase Agreement” means that certain Purchase Agreement, dated as of March 22, 2012, among the Company, the Guarantors and the Initial Purchasers. “Receiver” shall have the meaning specified in Section6.01. “Reference Property” shall have the meaning specified in Section 12.11. “Regular Record Date” means, with respect to any Interest Payment Date, the May 1 or November 1 (whether or not such day is a Business Day) immediately preceding such Interest Payment Date. “Resale Restriction Termination Date” shall have the meaning specified in Section2.05(c). “Responsible Officer” means any officer within the corporate trust department of the Trustee, including any vice president, assistant vice president, assistant secretary, assistant treasurer, trust officer or any other officer of the Trustee who customarily performs functions similar to those performed by the Persons who at the time shall be such officers, respectively, or to whom any corporate trust matter is referred because of such Person’s knowledge of and familiarity with the particular subject and who shall have direct responsibility for the administration of this Indenture. “Restricted Securities” shall have the meaning specified in Section2.05(c). “Restrictive Legend” means the legend set forth in Section2.05(c). “Rights” means any common stock or preferred stock purchase right or warrant, as the case may be, that all or substantially all shares of Common Stock may be entitled to receive under a Rights Plan. “Rights Plan” means any common stock or preferred stock rights plan or any similar plan in effect as of the date of this Indenture or adopted by Parent after the date hereof or any replacement or successor rights plan. “Rule 144” means Rule 144 as promulgated under the Securities Act. “Rule 144A” means Rule 144A as promulgated under the Securities Act. “Securities Act” means the Securities Act of 1933 and the rules and regulations promulgated thereunder, in each case as amended. “Significant Subsidiary” means any Subsidiary of the Company that satisfies the criteria of a “significant subsidiary” set forth in Rule 1-02(w) of Regulation S-X under the Exchange Act. “Special Interest” shall have the meaning specified in Section6.02. “Spin-Off” shall have the meaning specified in Section 12.07(c). 10 BACK “Stock Price” means the price paid or deemed to be paid per share of the Common Stock in connection with a Make-Whole Fundamental Change, subject to adjustment and as determined pursuant to Section 12.02. “Subsidiary” means, with respect to any Person, any corporation, association, partnership or other business entity of which more than 50% of the total voting power of shares of Capital Stock or other interests (including partnership interests) entitled (without regard to the occurrence of any contingency) to vote in the election of directors, managers, general partners or trustees thereof is at the time owned or controlled, directly or indirectly, by (i)such Person, (ii)such Person and one or more Subsidiaries of such Person or (iii)one or more Subsidiaries of such Person. “Subsidiary Guarantor” means any Subsidiary that shall have guaranteed, pursuant to this Indenture or a supplemental indenture and the requirements therefor set forth in this Indenture, the payment of all principal of, and interest and premium, if any, on the Notes and all other amounts payable under the Notes or this Indenture. “Termination of Trading” means the Common Stock (or other common stock into which the Notes are then exchangeable) ceases to be listed or quoted on any of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of their respective successors). “Trading Day” means a day during which trading in the Common Stock generally occurs on the primary exchange or quotation system on which the Common Stock is then traded or quoted and there is no Market Disruption Event or, if the Common Stock is not then so traded or quoted, on the principal other market on which the Common Stock is then traded.If the Common Stock is not so traded, “Trading Day” means a Business Day. “transfer” shall have the meaning specified in Section2.05(c). “Trigger Event” shall have the meaning specified in Section 12.07(c). “Trustee” means the Person named as the “Trustee” in the first paragraph of this Indenture until a successor Trustee shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Trustee” shall mean or include each Person who is then a Trustee hereunder. “United States” means the United States of America. “Valuation Period” shall have the meaning specified in Section 12.07(c). “Voting Stock” of a Person means all classes of Capital Stock of such Person then outstanding and entitled (without regard to the occurrence of any contingency within the control of such person to satisfy) to vote generally in the election of directors, managers or trustees thereof. Section 1.02.References to Interest.Any reference to the payment of interest on, or in respect of, any Note in this Indenture shall be deemed to include mention of the payment of 11 BACK Special Interest (if applicable) and Additional Interest (if applicable) if, in such context, Special Interest and Additional Interest, as applicable, was, or would be, payable pursuant to Section6.02 and Section 11.01, respectively.An express mention of the payment of Special Interest (if applicable) or Additional Interest (if applicable) in any provision hereof shall not be construed as excluding Additional Interest or Special Interest, as applicable, in those provisions hereof where such express mention is not made. ARTICLE 2 Issue, Description, Execution, Registration and Exchange of Notes Section 2.01.Designation and Amount.The Notes shall be designated as the “7.00% Exchangeable Senior Notes due 2017.” The aggregate principal amount of Notes that may be authenticated and delivered under this Indenture is initially limited to $86,250,000, subject to Section2.10 and with the exception of Notes authenticated and delivered upon registration or transfer of, or in exchange for, or in lieu of other Notes pursuant to Section2.05, Section2.06, Section2.07, Section9.04, Section 12.03(e) and Section 14.05. Section 2.02.Form of Notes.The Notes and the Trustee’s certificate of authentication to be borne by such Notes shall be substantially in the respective forms set forth in ExhibitA, which are incorporated in and made a part of this Indenture. Any of the Notes may have such letters, numbers or other marks of identification and such notations, legends or endorsements as the Officer executing the same may approve (execution thereof to be conclusive evidence of such approval) and as are not inconsistent with the provisions of this Indenture, or as may be required to comply with any law or with any rule or regulation made pursuant thereto or with any rule or regulation of any securities exchange or automated quotation system on which the Notes may be listed or designated for issuance, or as may be required by the Custodian or the Depositary, or to conform to usage or to indicate any special limitations or restrictions to which any particular Notes are subject. The Global Note shall represent such principal amount of the Outstanding Notes as shall be specified therein and shall provide that it shall represent the aggregate principal amount of Outstanding Notes from time to time endorsed thereon and that the aggregate principal amount of Outstanding Notes represented thereby may from time to time be increased or reduced to reflect repurchases, transfers, exchanges or issuances of additional Notes permitted hereby.Any endorsement of the Global Note to reflect the amount of any increase or decrease in the amount of Outstanding Notes represented thereby shall be made by the Trustee or the Custodian, at the direction of the Trustee, in such manner and upon written instructions given by the Holder of such Notes in accordance with this Indenture.Payment of principal (including any Fundamental Change Repurchase Price, if applicable) of, and accrued and unpaid interest, if any, on, the Global Note shall be made to the Holder of such Note on the date of payment, unless a record date or other means of determining Holders eligible to receive payment is provided for herein. The terms and provisions contained in the Form of Note attached as ExhibitA hereto shall constitute, and are hereby expressly made, a part of this Indenture and, to the extent 12 BACK applicable, the Company and the Trustee, by their execution and delivery of this Indenture, expressly agree to such terms and provisions and to be bound thereby. Section 2.03.Date and Denomination of Notes; Payments of Interest.The Notes shall be issuable in registered form without coupons in denominations of $1,000 principal amount and greater integral multiples of $1,000.Each Note shall be dated the date of its authentication and shall bear interest from the date specified on the face of the Form of Note attached as ExhibitA hereto.Interest on the Notes shall be computed on the basis of a 360-day year comprised of twelve 30-day months. The Person in whose name any Note (or its Predecessor Note) is registered on the Note Register at the close of business on any Regular Record Date with respect to any Interest Payment Date shall be entitled to receive the interest payable on such Interest Payment Date.Interest shall be payable at the office of the Paying Agent, which shall initially be the Corporate Trust Office of the Trustee as the Company’s Paying Agent and Note Registrar.The Company shall pay interest on any Physical Notes (i)to the Person entitled thereto having an aggregate principal amount of $2,000,000 or less, by check mailed to such Person at the address set forth in the Note Register and (ii)to the Person entitled thereto having an aggregate principal amount of more than $2,000,000, either by check mailed to such Person or, upon application by such Person to the Note Registrar not later than the relevant Regular Record Date, by wire transfer in immediately available funds to such Person’s account within the United States, which application and wire transfer instructions shall remain in effect until such Person notifies, in writing, the Note Registrar to the contrary. Any Defaulted Interest shall forthwith cease to be payable to the Holder of such Note on the relevant Regular Record Date by virtue of its having been such Holder, and such Defaulted Interest shall be paid by the Company, at its election in each case, as provided in clause (1) or (2) below: (1) The Company may elect to make payment of any Defaulted Interest to the Persons in whose names the Notes (or their respective Predecessor Notes) are registered at the close of business on a special record date for the payment of such Defaulted Interest, which shall be fixed in the following manner.The Company shall notify the Trustee in writing of the amount of Defaulted Interest proposed to be paid on each Note and the date of the proposed payment (which shall be not less than 20 days after the receipt by the Trustee of such notice, unless the Trustee shall consent to an earlier date), and at the same time the Company shall deposit with the Trustee an amount of money equal to the aggregate amount to be paid in respect of such Defaulted Interest or shall make arrangements satisfactory to the Trustee for such deposit on or prior to the date of the proposed payment, such money when deposited to be held in trust for the benefit of the Persons entitled to such Defaulted Interest as in this clause provided. Thereupon the Company shall fix a special record date for the payment of such Defaulted Interest which shall be not more than fifteen days and not less than ten days prior to the date of the proposed payment, and not less than ten days after the receipt by the Trustee of the notice of the proposed payment.The Company shall promptly notify the Trustee in writing of such special record date and the Trustee, in the name and at the expense of the Company, shall cause 13 BACK notice of the proposed payment of such Defaulted Interest and the special record date therefor to be sent or mailed, first-class postage prepaid, to each Holder at its address as it appears in the Note Register, not less than ten days prior to such special record date.Notice of the proposed payment of such Defaulted Interest and the special record date therefor having been so mailed, such Defaulted Interest shall be paid to the Persons in whose names the Notes (or their respective Predecessor Notes) are registered at the close of business on such special record date and shall no longer be payable pursuant to the following clause (2) of this Section2.03. (2) The Company may make payment of any Defaulted Interest in any other lawful manner not inconsistent with the requirements of any securities exchange or automated quotation system on which the Notes may be listed or designated for issuance, and upon such notice as may be required by such exchange or automated quotation system, if, after written notice given by the Company to the Trustee of the proposed payment pursuant to this clause, such manner of payment shall be deemed practicable by the Trustee. Section 2.04.Execution, Authentication and Delivery of Notes.The Notes shall be signed in the name and on behalf of the Company by the manual or facsimile signature of any Officer. At any time and from time to time after the date of the execution and delivery of this Indenture, the Company may, in accordance with the terms of this Indenture, deliver additional Notes executed by the Company to the Trustee for authentication, together with a Company Order for the authentication and delivery of such Notes, and the Trustee in accordance with such Company Order shall authenticate and deliver such Notes, without any further action by the Company hereunder. Only such Notes as shall bear thereon a certificate of authentication substantially in the form set forth on the Form of Note attached as ExhibitA hereto, executed manually by an authorized signatory of the Trustee (or an authorized officer of an authenticating agent appointed by the Trustee), shall be entitled to the benefits of this Indenture or be valid or obligatory for any purpose.Such certificate of authentication executed by the Trustee (or such an authenticating agent) upon any Note executed by the Company shall be conclusive evidence that the Note so authenticated has been duly authenticated and delivered hereunder and that the Holder is entitled to the benefits of this Indenture. All Notes shall be dated that date of their authentication. In case any Officer of the Company who shall have signed any of the Notes shall cease to be such Officer before the Notes so signed shall have been authenticated and delivered by the Trustee, or disposed of by the Company, such Notes nevertheless may be authenticated and delivered or disposed of as though the Person who signed such Notes had not ceased to be such Officer of the Company; and any Note may be signed on behalf of the Company by such Person as, at the actual date of the execution of such Note, shall be an Officer of the Company, although at the date of the execution of this Indenture any such person was not such an Officer. The Trustee shall have the right to decline to authenticate and deliver any Notes under this Indenture if the Trustee, being advised by counsel, determines that such action may not 14 BACK lawfully be taken or if the Trustee in good faith shall determine that such action would expose the Trustee to personal liability to existing Holders. Section 2.05.Exchange and Registration of Transfer of Notes; Restrictions on Transfer; Depositary.(a) The Company shall cause to be kept at the Corporate Trust Office a register (the register maintained in such office or in any other office or agency of the Company being herein sometimes collectively referred to as the “Note Register”) in which, subject to such reasonable regulations as it may prescribe, the Company shall provide for the registration of Notes and of transfers of Notes.The Note Register shall be in written form or in any form capable of being converted into written form within a reasonable period of time.The Trustee is hereby appointed “Note Registrar” for the purpose of registering Notes and transfers of Notes as herein provided.The Company may appoint a new Note Registrar without prior notice to Holders.The Company may appoint one or more co-registrars. Upon surrender for registration of transfer of any Note to the Note Registrar or any co-registrar, and satisfaction of the requirements for such transfer set forth in this Section2.05, the Company shall execute, and the Trustee shall authenticate and deliver, in the name of the designated transferee or transferees, one or more new Notes of any authorized denominations and of a like aggregate principal amount. Upon the registration of transfer, exchange or replacement of Notes not bearing or deemed not to bear the Restrictive Legend, the Note Registrar shall deliver Notes that do not bear the Restrictive Legend.Upon the registration of transfer, exchange or replacement of Notes bearing the Restrictive Legend, the Note Registrar shall deliver only Notes that bear the Restrictive Legend unless there is delivered to the Note Registrar an Opinion of Counsel reasonably satisfactory to the Company and the Trustee to the effect that neither the Restrictive Legend nor the related restrictions on transfer are required in order to maintain compliance with the provisions of the Securities Act. Notes may be exchanged for other Notes of any authorized denominations and of a like aggregate principal amount, upon surrender of the Notes to be exchanged at any such office or agency maintained by the Company pursuant to Section4.05.Whenever any Notes are so surrendered for exchange, the Company shall execute, and the Trustee shall authenticate and deliver, the Notes that the Holder making the exchange is entitled to receive, bearing registration numbers not contemporaneously outstanding. All Notes presented or surrendered for registration of transfer or for exchange, purchase or exchange for shares of Common Stock shall (if so required by the Company, the Trustee, the Note Registrar or any co-registrar) be duly endorsed, or be accompanied by a written instrument or instruments of transfer in form satisfactory to the Company and duly executed, by the Holder thereof or its attorney-in-fact duly authorized in writing. No service charge shall be charged by the Company, the Trustee or the Notes Registrar to the Holder for any exchange or registration of transfer of Notes, but the Holder may be required by the Company, the Trustee, the Notes Registrar or otherwise to pay a sum sufficient to cover any tax, assessments or other governmental charges that may be imposed in connection therewith as a result of the name of the Holder of the new Notes issued upon such exchange or registration 15 BACK of transfer of Notes being different from the name of the Holder of the old Notes presented or surrendered for such exchange or registration of transfer. None of the Company, the Trustee, the Note Registrar or any co-registrar shall be required to exchange or register a transfer of any Notes surrendered for exchange or repurchase except for any portion of that Note that is not being exchanged or repurchased, as the case may be. All Notes issued upon any registration of transfer or exchange of Notes in accordance with this Indenture shall be the valid obligations of the Company, evidencing the same debt, and entitled to the same benefits under this Indenture as the Notes surrendered upon such registration of transfer or exchange.For greater certainty, all Notes issued upon any registration of transfer or exchange of Notes shall be issued as evidence of the same continuing indebtedness of the Company under this Indenture and in no circumstances is the Company obligated under the Indenture to repay the principal amount of the exchanged Notes by virtue of the registration of a transfer or exchange. (b)So long as the Notes are eligible for book-entry settlement with the Depositary, unless otherwise required by law or except as provided in Section2.05(c), all Notes shall be represented by one or more Notes in global form (each, a “Global Note”) registered in the name of the Depositary or the nominee of the Depositary.The transfer and exchange of beneficial interests in a Global Note that does not involve the issuance of a Physical Note shall be effected through the Depositary (but not the Trustee or the Custodian) in accordance with this Indenture (including the restrictions on transfer set forth herein) and the procedures of the Depositary therefor.Beneficial interests in the Global Note shall be held only in minimum denominations of $1,000 and greater integral multiples of $1,000.Members of, or participants in, the Depositary (“Agent Members”) shall have no rights under this Indenture with respect to any Global Note held on their behalf by the Depositary, or the Trustee as its custodian, or under the Global Note, and the Depositary may be treated by the Company, the Trustee and any agent of the Company or the Trustee as the absolute owner of the Global Note for all purposes whatsoever.Notwithstanding the foregoing, nothing herein shall prevent the Company, the Trustee or any agent of the Company or the Trustee from giving effect to any written certification, proxy or other authorization furnished by the Depositary or impair, as between the Depositary and its Agent Members, the operation of customary practices governing the exercise of the rights of any Holder. (c)Every Note that bears or is required under this Section2.05(c) to bear the Restrictive Legend (together with any Common Stock issued upon exchange of the Notes and required to bear a similar legend, the “Restricted Securities”) shall be subject to the restrictions on transfer set forth in this Section2.05(c) (including the restrictions set forth in the Restrictive Legend), and the holder of each such Restricted Security, by such holder’s acceptance thereof, agrees to be bound by all such restrictions on transfer.As used in this Section2.05(c), the term “transfer” encompasses any sale, pledge, transfer or other disposition whatsoever of any Restricted Security. Until the date (the “Resale Restriction Termination Date”) that is the later of (1) the date that is one year after the Issue Date of a Note (including, if applicable, through exercise by 16 BACK the Initial Purchasers of their option to purchase additional Notes pursuant to the Purchase Agreement) and (2) such later date, if any, as may be required by applicable laws, any certificate evidencing such Note (and all securities issued in exchange therefor or substitution thereof, and all shares of Common Stock, if any, issued upon exchange thereof, if applicable) shall bear a legend in substantially the following form (unless such Note or shares of Common Stock, if any, have been transferred pursuant to a registration statement that has become or been declared effective under the Securities Act and that continues to be effective at the time of such transfer, pursuant to the exemption from registration provided by Rule 144 or any similar provision then in force under the Securities Act, or unless otherwise agreed by the Company in writing, with written notice thereof to the Trustee): THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE UPON EXCHANGE OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER: (1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING AS A “QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT) AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT, AND (2) AGREES FOR THE BENEFIT OF CENVEO CORPORATION (THE “COMPANY”) THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT: (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR (B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT, OR (C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, OR (D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(D) ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT 17 BACK TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. DURING THE PERIOD ENDING ONE YEAR AFTER THE LAST DATE OF ORIGINAL ISSUANCE OF THE NOTES, NO “AFFILIATE” (AS DEFINED IN RULE 144) WILL BE PERMITTED TO RESELL ANY OF THE NOTES THAT CONSTITUTE “RESTRICTED SECURITIES” UNDER RULE Any Common Stock issued upon exchange of any Note prior to the Resale Restriction Termination Date shall bear a legend in form and substance similar to the Restrictive Legend. No transfer of any Note prior to the Resale Restriction Termination Date will be registered by the Note Registrar unless the applicable box on the Form of Assignment and Transfer in the form of Attachment 3 to Exhibit A attached hereto has been checked. Notwithstanding anything to the contrary contained in this Indenture or a Note (except for Section2.05(d)), after the Resale Restriction Termination Date with respect to a Note, such Note (or security issued in exchange or substitution therefor) as to which such restrictions on transfer shall have expired in accordance with their terms may, upon surrender of such Note for exchange to the Note Registrar in accordance with the provisions of this Section2.05, be exchanged for a new Note or Notes, of like tenor and aggregate principal amount, which shall not bear the Restrictive Legend and the CUSIP number for which shall be the applicable unrestricted CUSIP number. Notwithstanding any other provisions of this Indenture (other than the provisions set forth in this Section2.05(c)), a Global Note may not be transferred as a whole or in part except by the Depositary to a nominee of the Depositary or by a nominee of the Depositary to the Depositary or another nominee of the Depositary or by the Depositary or any such nominee to a successor Depositary or a nominee of such successor Depositary. The Depositary shall be a clearing agency registered under the Exchange Act.The Company initially appoints The Depository Trust Company (“DTC”) to act as Depositary with respect to the Global Note.Initially, the Global Notes shall be issued to the Depositary, registered in the name of Cede & Co., as the nominee of the Depositary, and deposited with the Trustee as custodian for DTC. If (i)the Depositary notifies the Company at any time that the Depositary is unwilling or unable to continue as depositary for the Global Notes and a successor depositary is not appointed within 90 days, (ii)the Depositary ceases to be registered as a clearing agency under the Exchange Act and a successor depositary is not appointed within 90 days or (iii)an Event of Default with respect to the Notes has occurred and is continuing, in each case, upon the request 18 BACK of the beneficial owner of the Notes, the Company shall execute, and the Trustee, upon receipt of an Officers’ Certificate and a Company Order for the authentication and delivery of Notes, shall authenticate and deliver Physical Notes to each such beneficial owner of the related Notes (or a portion thereof) in an aggregate principal amount equal to the principal amount of such Global Note, in exchange for such Global Note, and upon delivery of the Global Note to the Trustee such Global Note shall be canceled. Physical Notes issued in exchange for all or a part of the Global Note pursuant to this Section2.05(c) shall be registered in such names and in such authorized denominations as the Depositary, pursuant to instructions from its direct or indirect participants or otherwise, shall instruct the Trustee in writing.Upon execution and authentication, the Trustee shall deliver such Physical Notes to the Persons in whose names such Notes are so registered. At such time as all interests in a Global Note have been exchanged, canceled, repurchased or transferred, such Global Note shall be, upon receipt thereof, canceled by the Trustee in accordance with standing procedures and instructions existing between the Depositary and the Custodian.At any time prior to such cancellation, if any interest in a Global Note is exchanged for Physical Notes, exchanged, canceled, repurchased or transferred to a transferee who receives Physical Notes therefor or any Physical Note is exchanged or transferred for part of such Global Note, the principal amount of such Global Note shall, in accordance with the standing procedures and instructions existing between the Depositary and the Custodian, be appropriately reduced or increased, as the case may be, and an endorsement shall be made on such Global Note, by the Trustee or the Custodian, at the direction of the Trustee, to reflect such reduction or increase. None of the Company, the Trustee, nor any agent of the Company or the Trustee shall have any responsibility or liability for any aspect of the records relating to or payments made on account of beneficial ownership interests of a Global Note or maintaining, supervising or reviewing any records relating to such beneficial ownership interests. (d)The Company may cause the removal of the Restrictive Legend from any Global Note at any time on or after the Resale Restriction Termination Date by:(i)instructing the Trustee in writing to remove the Restrictive Legend from such Global Note; (ii)providing to the Trustee and the Depositary written notice to change the CUSIP number for the Notes to the applicable unrestricted CUSIP number; and (iii)complying with any Applicable Procedures for delegending or otherwise exchanging such Global Note for a Global Note not bearing the Restrictive Legend (including DTC’s mandatory exchange process, if applicable); whereupon the Restrictive Legend shall be deemed removed from any Global Notes and there shall be no requirement that any Common Stock into which such Global Notes are exchangeable bear a legend in form and substance similar to the Restrictive Legend, in each case without any further action on the part of the Holders. (e)The Trustee shall have no obligation or duty to monitor, determine or inquire as to compliance with any restrictions on transfer imposed under this Indenture or under applicable law with respect to any transfer of any interest in any Note (including any transfers between or among Depositary participants or beneficial owners of interests in any Global Note) other than to require delivery of such certificates and other documentation or evidence as are expressly 19 BACK required by, and to do so if and when expressly required by the terms of, this Indenture, and to examine the same to determine substantial compliance as to form with the express requirements hereof. (f)The Company and Parent shall not, and shall not permit any of the Company’s or Parent’s respective “affiliates” within the meaning of Rule 144, to resell any of the Notes that constitute “restricted securities” under Rule 144 that have been reacquired by them. Section 2.06.Mutilated, Destroyed, Lost or Stolen Notes.In case any Note shall become mutilated or be destroyed, lost or stolen, the Company in its discretion may execute, and upon a Company Order the Trustee or an authenticating agent appointed by the Trustee shall authenticate and deliver, a new Note, bearing a number not contemporaneously outstanding, in exchange and substitution for the mutilated Note, or in lieu of and in substitution for the Note so destroyed, lost or stolen.In every case the applicant for a substituted Note shall furnish to the Company, to the Trustee and, if applicable, to the authenticating agent, such security or indemnity as may be required by them to save each of them harmless from any loss, liability, cost or expense caused by or connected with such substitution, and, in every case of destruction, loss or theft, the applicant shall also furnish to the Company, to the Trustee and, if applicable, to the authenticating agent, evidence to their satisfaction of the destruction, loss or theft of such Note and of the ownership thereof. The Trustee or the authenticating agent, if applicable, may authenticate any such substituted Note and deliver the same upon the receipt of such security or indemnity as the Trustee, the Company and, if applicable, the authenticating agent may require.Upon the issuance of any substitute Note, the Company or the Trustee may require the payment by the Holder of a sum sufficient to cover any tax, assessment or other governmental charge that may be imposed in relation thereto and any other expenses connected therewith.In case any Note that has matured or is about to mature or has been tendered for repurchase upon a Fundamental Change or is about to be exchanged shall become mutilated or be destroyed, lost or stolen, the Company may, in its sole discretion, instead of issuing a substitute Note, pay or authorize the payment of or exchange or authorize the exchange of the same (without surrender thereof except in the case of a mutilated Note), as the case may be, if the applicant for such payment or exchange shall furnish to the Company, to the Trustee and, if applicable, to the authenticating agent, such security or indemnity as may be required by them to save each of them harmless for any loss, liability, cost or expense caused by or connected with such substitution, and, in every case of destruction, loss or theft, evidence satisfactory to the Company, the Trustee and, if applicable, any Paying Agent or Exchange Agent evidence of their satisfaction of the destruction, loss or theft of such Note and of the ownership thereof. Every substitute Note issued pursuant to the provisions of this Section2.06 by virtue of the fact that any Note is destroyed, lost or stolen shall constitute an additional contractual obligation of the Company, whether or not the destroyed, lost or stolen Note shall be found at any time, and shall be entitled to all the benefits of (but shall be subject to all the limitations set forth in) this Indenture equally and proportionately with any and all other Notes duly issued hereunder.To the extent permitted by law, all Notes shall be held and owned upon the express condition that the foregoing provisions are exclusive with respect to the replacement, payment, exchange or repurchase of mutilated, destroyed, lost or stolen Notes and shall preclude any and 20 BACK all other rights or remedies, notwithstanding any law or statute existing or hereafter enacted to the contrary with respect to the replacement, payment or exchange of negotiable instruments or other securities without their surrender. Section 2.07.Temporary Notes.Pending the preparation of Physical Notes, the Company may execute and the Trustee or an authenticating agent appointed by the Trustee shall, upon written request of the Company, authenticate and deliver temporary Notes (printed or lithographed).Temporary Notes shall be issuable in any authorized denomination, and substantially in the form of the Physical Notes but with such omissions, insertions and variations as may be appropriate for temporary Notes, all as may be determined by the Company.Every such temporary Note shall be executed by the Company and authenticated by the Trustee or such authenticating agent upon the same conditions and in substantially the same manner, and with the same effect, as the Physical Notes.Without unreasonable delay, the Company shall execute and deliver to the Trustee or such authenticating agent Physical Notes (other than any Global Note) and thereupon any or all temporary Notes (other than any Global Note) may be surrendered in exchange therefor, at each office or agency maintained by the Company pursuant to Section4.05 and the Trustee or such authenticating agent shall authenticate and deliver in exchange for such temporary Notes an equal aggregate principal amount of Physical Notes.Such exchange shall be made by the Company at its own expense and without any charge therefor.Until so exchanged, the temporary Notes shall in all respects be entitled to the same benefits and subject to the same limitations under this Indenture as Physical Notes authenticated and delivered hereunder. For greater certainty, each Note issued pursuant to the provisions of this Section2.07 in exchange for a temporary Note shall be issued as evidence of the same continuing indebtedness of the Company under this Indenture and in no circumstances is the Company obligated under the Indenture to repay the principal amount of the temporary Note by virtue of the exchange. Section 2.08.Cancellation of Notes Paid, Etc.All Notes surrendered for the purpose of payment, repurchase, exchange, issuance of substitute Note for any mutilated Note which is extant, or registration of transfer, shall, if surrendered to the Company or any Guarantor or any Paying Agent or any Note Registrar or any Exchange Agent, be surrendered to the Trustee and promptly canceled by it, or, if surrendered to the Trustee, shall be promptly canceled by it, and no Notes shall be issued in lieu thereof except as expressly permitted by any of the provisions of this Indenture.The Trustee shall dispose of canceled Notes in accordance with its customary procedures and, after such cancellation, shall deliver a written confirmation of such cancellation to the Company, at the Company’s written request.If the Company or any Guarantor shall acquire any of the Notes, such acquisition shall not operate as satisfaction of the indebtedness represented by such Notes unless and until the same are delivered to the Trustee for cancellation. Section 2.09.CUSIP and ISIN Numbers.The Company in issuing the Notes may use “CUSIP” and “ISIN” numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP” and “ISIN” numbers in all notices issued to Holders of the Notes as a convenience to such Holders; provided that any such notice may state that no representation is made as to the correctness of such numbers either as printed on the Notes or on such notice and that reliance may be placed only on the other identification numbers printed on the Notes.The Company shall promptly notify the Trustee in writing of any change in the “CUSIP” or “ISIN” numbers. 21 BACK Any Notes that are, when issued, Restricted Securities shall be issued with a restricted CUSIP number.Until such time as the Restrictive Legend is removed from such Notes pursuant to the terms of this Indenture, the restricted CUSIP shall be the CUSIP number for such Notes.After the Company causes the removal of the Restrictive Legend from such Notes, the CUSIP number for such Notes shall be an unrestricted CUSIP number. Section 2.10.Additional Notes; Purchases.The Company may, without the consent of the Holders of the Notes and notwithstanding Section2.01, issue additional Notes hereunder with the same terms and with the same CUSIP and ISIN number as the Notes initially issued hereunder in an unlimited aggregate principal amount, which shall form the same series with the Notes initially issued hereunder; provided that no such additional Notes may be issued unless they are fungible with the Notes initially issued hereunder for U.S. federal income tax purposes.Prior to the issuance of any such additional Notes, the Company shall deliver to the Trustee a Company Order, an Opinion of Counsel (with respect to the enforceability of such additional notes) and an Officers’ Certificate to the effect that such issuance of additional Notes complies with the provisions of the Indenture (including this Section2.10).In addition, the Company may, to the extent permitted by law, directly or indirectly (regardless of whether such Notes are surrendered to the Company), from time to time purchase the Notes in open market purchases or negotiated transactions without prior notice to Holders.The Company shall cause any Notes so repurchased (other than Notes purchased pursuant to cash-settled swaps or other derivatives) to be surrendered to the Trustee for cancellation in accordance with Section2.08 and any Notes so repurchased by the Company shall be deemed to be no longer Outstanding under this Indenture. ARTICLE 3 Satisfaction and Discharge Section 3.01.Satisfaction and Discharge.This Indenture shall upon request of the Company contained in an Officers’ Certificate cease to be of further effect, and the Trustee, at the expense of the Company, shall execute proper instruments acknowledging satisfaction and discharge of this Indenture, when (a) (i)the Company delivers to the Trustee all Outstanding Notes (other than Notes replaced pursuant to Section2.06) for cancellation; or (ii)the Company has deposited with the Trustee or delivered to Holders of Notes, as applicable, after the Notes have become due and payable, whether at the Maturity Date or any Fundamental Change Repurchase Date, or upon exchange or otherwise, cash and/or (in the case of exchange) shares of Common Stock (together with cash in lieu of fractional shares), as applicable, sufficient to pay all of the Outstanding Notes and all other sums payable under this Indenture by the Company; and (b) the Company has delivered to the Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that all conditions precedent herein provided for relating to the satisfaction and discharge of this Indenture have been complied with.Notwithstanding the satisfaction and discharge of this Indenture, the obligations of the Company to the Trustee under Section7.06 shall survive such satisfaction and discharge. Section 3.02.Deposited Monies To Be Held In Trust.Subject to Section3.03 hereof, all monies deposited with the Trustee pursuant to Section3.01 hereof shall be held in trust and applied by it to the payment, either directly or through any Paying Agent (including the Company if acting as its own Paying Agent), to the Holders for the payment of which such 22 BACK monies have been deposited with the Trustee, of all sums due and to become due thereon for principal and interest.All monies deposited with the Trustee pursuant to Section3.01 hereof (and held by it or any Paying Agent) for the payment of Notes subsequently exchanged shall be returned to the Company upon written request of the Company. Section 3.03.Return Of Unclaimed Monies.The Trustee and the Paying Agent shall pay to the Company upon written request any money held by them for the payment of principal of, or accrued and unpaid interest on, the Notes that remains unclaimed for two years after the date upon which such payment shall have become due.Notwithstanding the foregoing, the Trustee and Paying Agent shall have the right to withhold payment of such money to the Company until the Trustee or Paying Agent at the expense of the Company publishes in a newspaper of general circulation in New York City, or mails to each Holder, a notice stating that such money shall be repaid to the Company if unclaimed after a date no less than 30 days from the publication of such press release or mailing.After payment to the Company by the Trustee or Paying Agent, all liability of the Trustee and the Paying Agent with respect to such money shall cease, and Holders entitled to the money must look to the Company for payment as general creditors, subject to applicable law. ARTICLE 4 Particular Covenants of the Company Section 4.01.Payment of Principal and Interest.(a) The Company shall promptly make all payments in respect of the Notes on the dates and in the manner provided in the Notes and this Indenture.A payment of principal or interest shall be considered paid on the date it is due if the Paying Agent holds by 11:00 a.m. (New York City time) on that date money or securities, deposited by or on behalf of the Company sufficient to make the payment.The Company shall, to the fullest extent permitted by law, pay interest in immediately available funds on any overdue principal amount and interest at the annual rate borne by the Notes compounded semiannually, which interest shall accrue from the date such overdue amount was originally due to the date payment of such amount, including interest thereon, has been made or duly provided for.All such interest shall be payable on demand. (b)Payment of the principal of and interest, if any, on the Notes shall be made at the office or agency of the Company maintained for that purpose, which shall initially be at the Trustee’s Corporate Trust Office, in such immediately available coin or currency of the United States of America as at the time of payment is legal tender for payment of public and private debts; provided, however, that, subject to Section2.03, the Company may pay principal and interest in respect of any Physical Note by check or wire transfer payable in such money.Notwithstanding the foregoing, so long as the Notes are registered in the name of a Depositary or its nominee, all payments thereon shall be made by wire transfer of immediately available funds to the account of the Depositary or its nominee. Section 4.02.Corporate Existence.Subject to Article10 hereof, the Company and each of the Guarantors shall do or cause to be done all things necessary to preserve and keep in full force and effect its corporate existence and rights (charter and statutory); provided, however, that the Company and the Guarantors shall not be required to preserve any such right or franchise if 23 BACK the Company or applicable Guarantor determines that the preservation thereof is no longer desirable in the conduct of the business of the Company or such Guarantor, as applicable, and that the loss thereof is not disadvantageous in any material respect to the Holders. Section 4.03.Rule 144A Information Requirement and Reports.(a) At any time Parent is not subject to Sections 13 or 15(d) of the Exchange Act, the Company shall, so long as any of the Notes or any shares of Common Stock issuable upon exchange thereof shall, at such time, constitute “restricted securities” within the meaning of Rule 144(a)(3) under the Securities Act, upon written request, provide to any Holder, beneficial owner or prospective purchaser of such Notes or any shares of Common Stock issued upon exchange of such Notes, the information required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act to facilitate the resale of such Notes or shares of Common Stock pursuant to Rule 144A under the Securities Act. (b)The Company shall furnish to the Trustee within 15 calendar days after Parent is required to file any documents or reports with the Commission pursuant to Sections 13 or 15(d) of the Exchange Act (giving effect to all applicable grace periods provided under the Exchange Act including that provided by Rule 12b-25 under the Exchange Act) copies of such documents or reports.Any such document or report that Parent files with the Commission through the Commission’s EDGAR system shall be deemed furnished to the Trustee for purposes of this Section4.03(b) at the time such documents are filed or furnished via the Commission’s EDGAR system; provided that the Trustee shall have no responsibility for determining whether such filing has taken place, nor shall the Trustee have any liability for the timeliness or content of any filing or report hereunder. Section 4.04.Compliance Certificate.The Company shall deliver to the Trustee, within 120 days after the end of each fiscal year of the Company commencing with the fiscal year ended December 31, 2012 an Officers’ Certificate stating whether or not, to the knowledge of such officer, the Company is in default in the performance and observance of any of the terms, provisions and conditions of this Indenture and, if the Company shall be in default, specifying all such defaults and the nature and status thereof of which they may have knowledge.Within five Business Days of an Officer of the Company coming to have actual knowledge of a Default or Event of Default, regardless of the date, the Company shall deliver an Officers’ Certificate to the Trustee specifying such Default or Event of Default and the nature and status thereof. Section 4.05.Maintenance of Office or Agency.So long as any Notes remain Outstanding, the Company agrees to maintain an office or agency with respect to such Notes and at such other location or locations as may be designated as provided in this Section4.05, where (i)Notes may be presented for exchange (the Person accepting such exchanges being the “Exchange Agent”), (ii)Notes may be presented for payment (whether upon repurchase, at the Maturity Date, upon acceleration or otherwise) (the Person accepting such presentments being the “Paying Agent”), (iii)Notes may be presented as herein above authorized for registration of transfer and exchange and (iv)notices and demands to or upon the Company in respect of the Notes and this Indenture may be given or served, such designation to continue with respect to such office or agency until the Company shall, by written notice signed by any two officers authorized to sign an Officers’ Certificate and delivered to the Trustee, designate some other office or agency for such purposes or any of them.If at any time the Company shall fail to maintain any such required office or agency or shall fail to furnish the Trustee with the address 24 BACK thereof, such presentations, notices and demands may be made or served at the Corporate Trust Office of the Trustee, and the Company hereby appoints the Trustee as its agent to receive all such presentations, notices and demands.The Company initially appoints the Corporate Trust Office of the Trustee as Exchange Agent and Paying Agent with respect to the Notes. Section 4.06.Paying Agents.(a) If the Company shall appoint one or more Paying Agents for the Notes, other than the Trustee, the Company shall cause each such Paying Agent to execute and deliver to the Trustee an instrument in which such Paying Agent shall agree with the Trustee, subject to the provisions of this Section4.06: (i)that it shall hold all sums held by it as agent for the payment of the principal of or interest on the Notes (whether such sums have been paid to it by the Company or by any other obligor of such Notes) in trust for the benefit of the Persons entitled thereto; (ii)that it shall give the Trustee written notice of any failure by the Company to make any payment of the principal of or interest on the Notes when the same shall be due and payable; (iii)that it shall, at any time during the continuance of any failure referred to in the preceding paragraph (a)(ii) above, upon the written request of the Trustee, forthwith pay to the Trustee all sums so held in trust by such Paying Agent; and (iv)that it shall perform all other duties of a Paying Agent as set forth in this Indenture. (b)If the Company shall act as its own Paying Agent with respect to any Notes, it shall on or before each due date of the principal of or interest on the Notes, set aside, segregate and hold in trust for the benefit of the Persons entitled thereto a sum sufficient to pay such principal or interest so becoming due on Notes until such sums shall be paid to such Persons or otherwise disposed of as herein provided and shall promptly notify the Trustee in writing of such action, or any failure to take such action.The Trustee shall have no liability or responsibility for the action or inaction of any Paying Agent (that is not the Trustee). (c)Notwithstanding anything in this Section4.06 to the contrary, (i)the agreement to hold sums in trust as provided in this Section4.06 is subject to the provisions of Section3.02 and Section3.03 and (ii)the Company may at any time, for the purpose of obtaining the satisfaction and discharge of this Indenture or for any other purpose, pay, or direct any Paying Agent to pay, to the Trustee all sums held in trust by the Company or such Paying Agent, such sums to be held by the Trustee upon the same terms and conditions as those upon which such sums were held by the Company or such Paying Agent; and, upon such payment by the Company or any Paying Agent to the Trustee, the Company or such Paying Agent shall be released from all further liability with respect to such money. Section 4.07.Appointment to Fill Vacancy in Office of Trustee.The Company, whenever necessary to avoid or fill a vacancy in the office of Trustee, shall appoint, in the manner provided in Section7.09, a Trustee, so that there shall at all times be a Trustee hereunder. 25 BACK ARTICLE 5 Holders’ Lists and Reports by the Company and the Trustee Section 5.01.Company to Furnish Trustee Names and Addresses of Holders.The Company shall furnish or cause to be furnished to the Trustee (a) within ten days after each Regular Record Date, a list, in such form as the Trustee may reasonably require, of the names and addresses of the Holders as of such regular record date, provided that the Company shall not be obligated to furnish or cause to furnish such list at any time that the list shall not differ in any respect from the most recent list furnished to the Trustee by the Company and (b) at such other times as the Trustee may request in writing within 30 days after the receipt by the Company of any such request, a list of similar form and content as of a date not more than 15 days prior to the time such list is furnished; provided, however, that, in either case, no such list need be furnished for any Notes for which the Trustee shall be the Note Registrar. Section 5.02.Preservation Of Information; Communications With Holders. (a)The Trustee shall preserve, in as current a form as is reasonably practicable, all information as to the names and addresses of the Holders of Notes contained in the most recent list furnished to it as provided in Section5.01 and as to the names and addresses of Holders of Notes received by the Trustee in its capacity as Note Registrar (if acting in such capacity). (b)The Trustee may destroy any list furnished to it as provided in Section5.01 upon receipt of a new list so furnished. (c)Every Holder, by receiving and holding a Note, agrees with the Company and the Trustee that neither the Company nor the Trustee nor any agent of either of them shall be held accountable by reason of any disclosure of information as to names and addresses of Holders made pursuant hereto. ARTICLE 6 Default and Remedies Section 6.01.Events of Default.An “Event of Default” shall occur when any of the following occurs: (a)the Company fails to pay when due the principal of any of the Notes at the Maturity Date, upon exercise of a repurchase right hereunder or otherwise; (b)the Company fails to pay an installment of interest on any of the Notes for 30 days or more after the date when due; (c)the Company fails to deliver when due all shares of Common Stock, together with cash instead of fractional shares, and/or other property, if applicable, deliverable or payable, as the case may be, upon exchange of the Notes pursuant to Article 12, which failure continues for a period of five Business Days; 26 BACK (d)the Company fails to provide a Fundamental Change Company Notice when due pursuant to Section 14.01; (e)the Company or Parent fails to comply with its obligations under Section10.01; (f)the Company fails to perform or observe any other term, covenant or agreement contained in the Notes or this Indenture for a period of 60 days after written notice of such failure, requiring the Company to remedy the same, shall have been given to the Company by the Trustee or to the Company and the Trustee by the Holders of at least 25% in aggregate principal amount of the then-Outstanding Notes; (g)default under any mortgage, indenture or instrument under which there may be issued, or by which there may be secured or evidenced any indebtedness for money borrowed by Parent, the Company or its Subsidiaries (or the payment of which is guaranteed by Parent, the Company or any of its Subsidiaries), whether such indebtedness now exists, or is created after the Issue Date, if that default (i)is caused by a failure to pay principal of or premium, if any, or interest on such indebtedness prior to the expiration of the grace period provided in such indebtedness (a “Payment Default”); or (ii)results in the acceleration of such indebtedness prior to its express maturity; and (iii) in each case, the principal amount of such indebtedness together with the principal amount of any other such indebtedness under which there has been a Payment Default or the maturity of which has been accelerated, aggregates to $35 million or more; provided, however, that if such default ceases or is cured, waived, rescinded or annulled, then any Default or Event of Default under this clause (g) shall be deemed no longer to be continuing; (h)an involuntary case or other proceeding shall be commenced against the Company or any Significant Subsidiary (or any group of the Company’s Subsidiaries that, taken together, would constitute a Significant Subsidiary) seeking liquidation, reorganization or other relief with respect to the Company or any Significant Subsidiary (or any group of the Company’s Subsidiaries that, taken together, would constitute a Significant Subsidiary) or its debts under any bankruptcy, insolvency or other similar law now or hereafter in effect or seeking the appointment of a trustee, receiver, liquidator, custodian or other similar official of the Company or any Significant Subsidiary (or any group of the Company’s Subsidiaries that, taken together, would constitute a Significant Subsidiary) or any substantial part of its property, and such involuntary case or other proceeding shall remain undismissed and unstayed for a period of 30 consecutive days; (i)Parent, the Company or any Significant Subsidiary (or any group of the Company’s Subsidiaries that, taken together, would constitute a Significant Subsidiary) pursuant to or within the meaning of any Bankruptcy Law: (i)commences as a debtor a voluntary case or proceeding; (ii)consents to the entry of an order for relief against it in an involuntary case or proceeding or the commencement of any case against it; (iii)consents to the appointment of a Receiver of it or for all or substantially all of its property; 27 BACK (iv)makes a general assignment for the benefit of its creditors; (v)files a petition in bankruptcy or answer or consent seeking reorganization or relief; or (vi)consents to the filing of such a petition or the appointment of or taking possession by a Receiver; (j)failure by Parent, the Company or any of its Subsidiaries to pay final judgments aggregating in excess of $35 million, which judgments are not paid, discharged or stayed within 60 days following entry of judgment; and (k)except as permitted by this Indenture, any Guarantee shall be held in any judicial proceeding to be unenforceable or invalid or shall cease for any reason to be in full force an defect or any Guarantor, or any person acting on behalf of any Guarantor, shall deny or disaffirm its obligations under its Guarantee. The term “Bankruptcy Law” means Title 11 of the United States Code (or any successor thereto) or any similar federal or state law for the relief of debtors.The term “Receiver” means any receiver, trustee, assignee, liquidator, sequestrator or similar official under any Bankruptcy Law. Section 6.02.Acceleration of Maturity; Rescission and Annulment.If an Event of Default with respect to Outstanding Notes (other than an Event of Default specified Section6.01(h) or Section6.01(i) hereof in respect of the Company) occurs and is continuing, the Trustee or the Holders of at least 25% in aggregate principal amount of the then-Outstanding Notes, by written notice to the Trustee, may declare the Notes due and payable at their principal amount plus any accrued and unpaid interest, and thereupon the Trustee may, at its discretion, proceed to protect and enforce the rights of the Holders by the appropriate judicial proceedings.Such declaration may be rescinded and annulled with the written consent of the Holders of a majority in aggregate principal amount of the then-Outstanding Notes, subject to the provisions of this Indenture. If an Event of Default specified in Section6.01(h) or Section6.01(i) hereof occurs and is continuing, then all unpaid principal of, and accrued and unpaid interest on, the Outstanding Notes shall become immediately due and payable, without any declaration or other act on the part of the Trustee or any Holder. Notwithstanding the foregoing, at the election of the Company, the sole remedy for an Event of Default specified in Section6.01(f) relating to the failure by the Company to comply with its reporting obligations under Section4.03 shall (i)for the first 90 days after the occurrence of such an Event of Default, consist exclusively of the right to receive special interest on Notes (the “Special Interest”) at an annual rate equal to 0.25% per annum of the principal amount of the Outstanding Notes, and (ii)for the next 90 days after the expiration of such first 90-day period, consist exclusively of the right to receive Special Interest on the Notes at an annual rate equal to 0.50% per annum of the principal amount of the Outstanding Notes. 28 BACK The Special Interest shall be paid semiannually in arrears, with the first semiannual payment due on the first Interest Payment Date following the date on which the Special Interest began to accrue on any Notes.The Special Interest shall accrue on all Outstanding Notes from, and including, the date on which an Event of Default relating to a failure to comply with the reporting obligations under Section4.03 first occurs to, but not including, the 180th day thereafter (or such earlier date on which the Event of Default relating to such reporting obligations shall have been cured or waived).On such 180th day (or earlier, if such Event of Default is cured or waived pursuant to Section6.04 prior to such 180th day), such Special Interest will cease to accrue and, if such Event of Default relating to such reporting obligations has not been cured or waived prior to such 180th day, the Notes shall be subject to acceleration as provided above in this Section6.02.The provisions described in this paragraph shall not affect the rights of the Holders in the event of the occurrence of any other Event of Default.In the event the Company does not elect to pay Special Interest upon an Event of Default in accordance with this paragraph, the Notes will be subject to acceleration as provided in this Section6.02.If the Company elects to pay Special Interest as the sole remedy for an Event of Default specified in Section6.01(d) relating to the failure by the Company to comply with its obligations under Section4.03, the Company shall notify in writing, in the manner provided for in Section 16.03, the Holders and the Trustee of such election at any time on or before the close of business on the date on which such Event of Default first occurs.If the Company fails to timely give such notice, the Notes shall be subject to acceleration as provided in this Section6.02. The Holders of a majority in aggregate principal amount of the then-Outstanding Notes by written notice to the Trustee may rescind and annul an acceleration and its consequences if: (1)all existing Events of Default, other than the nonpayment of principal (including the Fundamental Change Repurchase Price, if applicable) of or interest on the Notes which has become due solely because of the acceleration, have been remedied, cured or waived; and (2)the rescission would not conflict with any judgment or decree of a court of competent jurisdiction; provided, however, that in the event such declaration of acceleration has been made based on the existence of an Event of Default under Section6.01(g) hereof and such Event of Default has been remedied, cured or waived in accordance with Section6.01(g) hereof, then, without any further action by the Holders, such declaration of acceleration shall be rescinded automatically and the consequences of such declaration shall be annulled.No such rescission or annulment shall affect any subsequent Default or impair any right consequent thereon. Section 6.03.Other Remedies.If an Event of Default with respect to Outstanding Notes occurs and is continuing, the Trustee may pursue any available remedy by proceeding at law or in equity to collect the payment of principal of, or interest on, the Notes or to enforce the performance of any provision of the Notes. Section 6.04.Waiver of Past Defaults.The Holders, either (a) through the written consent of not less than a majority in aggregate principal amount of the Notes then Outstanding 29 BACK or (b) by the adoption of a resolution, at a meeting of Holders of the Notes then Outstanding at which a quorum is present, by the Holders of at least a majority in aggregate principal amount of the Outstanding Notes represented at such meeting, may, on behalf of the Holders of all of the Notes, waive an existing Default or Event of Default, except a Default or Event of Default: (1)in the payment of the principal of (including Fundamental Change Repurchase Price, if applicable), or interest on, any Note; (2)in respect of the right to exchange any Note in accordance with Article 12; or (3)in respect of the covenants or provisions hereof which, under Section9.02 hereof, cannot be modified or amended without the consent of the Holder of each Outstanding Note affected. Upon any such waiver, such Default shall cease to exist, and any Event of Default arising therefrom shall be deemed to have been cured, for every purpose of this Indenture; provided, however, that no such waiver shall extend to any subsequent or other Default or impair any right consequent thereon. Section 6.05.Control by Majority.The Holders, either (a) through the written consent of not less than a majority in aggregate principal amount of the Notes then Outstanding, or (b) by the adoption of a resolution, at a meeting of Holders of the Notes then Outstanding at which a quorum is present, by the Holders of at least a majority in aggregate principal amount of the Outstanding Notes represented at such meeting, shall have the right to direct the time, method and place of conducting any proceeding for any remedy available to the Trustee or exercising any trust or power conferred on the Trustee, subject to the provisions of this Indenture.However, the Trustee may refuse to follow any direction that: (a)conflicts with any law or with this Indenture; (b)the Trustee determines may be unduly prejudicial to the rights of the Holders not joining therein; or (c)in the Trustee’s reasonable judgment may expose the Trustee to personal liability. The Trustee may take any other action deemed proper by the Trustee which is not inconsistent with such direction.Prior to taking any action under this Indenture, the Trustee shall be entitled to indemnification satisfactory to it in its reasonable discretion against all losses and expenses caused by taking or not taking such action. Section 6.06.Limitation On Suit.No Holder of any Note may pursue any remedy with respect to this Indenture or the Notes (including instituting any proceeding, judicial or otherwise, with respect to this Indenture or for the appointment of a receiver or trustee), except, in the case of a Default or Event of Default in the payment of the principal of (including the Fundamental Change Repurchase Price, if applicable), or interest on, the Notes or Default in the delivery of the shares of Common Stock and payment of cash in lieu of fractional shares due upon exchange of Notes, unless: 30 BACK (a)such Holder has previously given written notice to the Trustee of an Event of Default that is continuing; (b)the Holders of at least 25% in aggregate principal amount of the Notes then Outstanding shall have made a written request to the Trustee to pursue the remedy; (c)such Holder or Holders have offered the Trustee security or indemnity reasonably satisfactory to the Trustee against any costs, liabilities or expenses incurred in complying with such request; (d)the Trustee does not, within 60 days after receipt of the request and offer of indemnity, receive an inconsistent direction from the Holders of a majority in principal amount of the Notes; and (e)the Trustee has failed to comply with the request for 60 days after the receipt of such request and an offer of indemnity. A Holder of Notes may not use this Indenture to prejudice the rights of another Holder of Notes or to obtain a preference or priority over another Holder of Notes (it being understood that the Trustee does not have an affirmative duty to ascertain whether or not such actions or forbearances are unduly prejudicial to such Holders). Section 6.07.Unconditional Rights of Holders to Receive Payment and to Exchange.In addition to the other rights and remedies set forth in this Article6, the following shall apply with respect to the Notes under this Indenture. Notwithstanding any other provision in this Indenture, the Holder of any Note shall have the right, which is absolute and unconditional, to receive payment of the principal amount (including the Fundamental Change Repurchase Price, if applicable), interest and the Make-Whole Fundamental Change Premium, if any, in respect of the Notes held by such Holder, on or after the respective due dates expressed in the Notes and this Indenture, and to exchange such Note in accordance with Article 12, and to bring suit for the enforcement of any such payment on or after such respective due dates or for the right to exchange in accordance with Article 12, and shall not be impaired or affected without the consent of such Holder. Section 6.08.Collection of Indebtedness and Suits For Enforcement By the Trustee.The Company covenants that if an Event of Default occurs under Section6.01(a) or Section6.01(b), then the Company shall, upon demand of the Trustee, pay to it, for the benefit of the Holders of such Notes, the whole amount then due and payable (as expressed therein or as a result of any acceleration effected pursuant to Section6.02 hereof) on such Notes for principal (including the Fundamental Change Repurchase Price, if applicable) and interest and, to the extent that payment of such interest shall be legally enforceable, interest on any overdue principal (including the Fundamental Change Repurchase Price, if applicable) and on any overdue interest, in each case at the rate borne by the Notes from the required payment date, and, in addition thereto, such further amount as shall be sufficient to cover the costs and expenses of collection, including the reasonable compensation, expenses, disbursements and advances of the Trustee, its agents and counsel. 31 BACK If the Company fails to pay such amounts forthwith upon such demand, the Trustee, in its own name and as trustee of an express trust, may institute a judicial proceeding for the collection of the sums so due and unpaid, may prosecute such proceeding to judgment or final decree and may enforce the same against the Company and collect the moneys adjudged or decreed to be payable in the manner provided by law out of the property of the Company, wherever situated. If an Event of Default occurs and is continuing, the Trustee may in its discretion proceed to protect and enforce its rights and the rights of the Holders of Notes by such appropriate judicial proceedings as the Trustee shall deem most effectual to protect and enforce any such rights, whether for the specific enforcement of any covenant or agreement in this Indenture or in aid of the exercise of any power granted herein, or to enforce any other proper remedy. Section 6.09.Trustee May File Proofs of Claim.In case of the pendency of any receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or other judicial proceeding relative to the Company or the property of the Company or its creditors, the Trustee (irrespective of whether the principal of the Notes (including the Fundamental Change Repurchase Price, if applicable) shall then be due and payable as therein expressed or by declaration or otherwise and irrespective of whether the Trustee shall have made any demand on the Company for the payment of overdue principal or interest) shall be entitled and empowered, by intervention in such proceeding or otherwise, (1) to file and prove a claim for the whole amount of principal (including the Fundamental Change Repurchase Price, if applicable) and interest owing and unpaid in respect of the Notes and to file such other papers or documents as may be necessary or advisable in order to have the claims of the Trustee (including any claim for the reasonable compensation, expenses, disbursements and advances of the Trustee, its agents and counsel, and any other amounts due to the Trustee hereunder) and of the Holders of Notes allowed in such judicial proceeding, and (2) to collect and receive any moneys or other property payable or deliverable on any such claim and to distribute the same; and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such judicial proceedings is hereby authorized by each Holder of Notes to make such payments to the Trustee and, in the event that the Trustee shall consent to the making of such payments directly to the Holders of Notes, to pay to the Trustee any amount due to it for the reasonable compensation, expenses, disbursements and advances of the Trustee, its agents and counsel and any other amounts due the Trustee under this Indenture. Nothing contained herein shall be deemed to authorize the Trustee to authorize or consent to or accept, or adopt on behalf of any Holder of a Note, any plan of reorganization, arrangement, adjustment or composition affecting the Notes or the rights of any Holder thereof or to authorize the Trustee to vote in respect of the claim of any Holder of a Note in any such proceeding. Section 6.10.Restoration of Rights and Remedies.If the Trustee or any Holder of a Note has instituted any proceeding to enforce any right or remedy under this Indenture and such proceeding has been discontinued or abandoned for any reason, or has been determined adversely to the Trustee or to such Holder, then and in every such case, subject to any determination in such proceeding, the Company, the Trustee and the Holders of Notes shall be restored severally and respectively to their former positions hereunder and thereafter all rights 32 BACK and remedies of the Trustee and the Holders shall continue as though no such proceeding had been instituted. Section 6.11.Rights and Remedies Cumulative.Except as otherwise provided with respect to the replacement or payment of mutilated, destroyed, lost or stolen Notes in Section2.06, no right or remedy conferred in this Indenture upon or reserved to the Trustee or to the Holders of Notes is intended to be exclusive of any other right or remedy, and every right and remedy shall, to the extent permitted by law, be cumulative and in addition to every other right and remedy given hereunder or hereafter existing at law or in equity or otherwise.The assertion or employment of any right or remedy hereunder, or otherwise, shall not prevent the concurrent assertion or employment of any other appropriate right or remedy. Section 6.12.Delay or Omission Not Waiver.No delay or omission of the Trustee or of any Holder of any Note to exercise any right or remedy accruing upon any Event of Default shall impair any such right or remedy or constitute a waiver of any such Event of Default or any acquiescence therein.Every right and remedy given by this Article6 or by law to the Trustee or to the Holders of Notes may be exercised from time to time, and as often as may be deemed expedient, by the Trustee or by the Holders of Notes, as the case may be. Section 6.13.Application of Money Collected.Any money and property collected by the Trustee pursuant to this Article6 shall be applied in the following order, at the date or dates fixed by the Trustee and, in case of the distribution of such money and property on account of principal (including the Fundamental Change Repurchase Price, if applicable) or interest, upon presentation of the Notes and the notation thereon of the payment if only partially paid and upon surrender thereof if fully paid: FIRST:To the payment of all amounts due the Trustee, including its agents and counsel; SECOND:To the payment of the amounts then due and unpaid for principal (including the Fundamental Change Repurchase Price, if applicable) of and interest on the Notes in respect of which or for the benefit of which such money has been collected, ratably, without preference or priority of any kind, according to the amounts due and payable on such Notes for principal (including the Fundamental Change Repurchase Price, if applicable) and interest, respectively; and THIRD:Any remaining amounts shall be repaid to the Company. Section 6.14.Undertaking For Costs.All parties to this Indenture agree, and each Holder of any Note by such Holder’s acceptance thereof shall be deemed to have agreed, that any court may in its discretion require, in any suit for the enforcement of any right or remedy under this Indenture, or in any suit against the Trustee for any action taken, suffered or omitted by it as Trustee with respect to the Notes, the filing by any party litigant in such suit of an undertaking to pay the costs of such suit, and that such court may in its discretion assess reasonable costs, including reasonable attorneys’ fees and expenses, against any party litigant in such suit, having due regard to the merits and good faith of the claims or defenses made by such party litigant; but the provisions of this Section6.14 shall not apply to any suit instituted by the Company, to any suit instituted by the Trustee, to any suit instituted by any Holder, or group of 33 BACK Holders, holding in the aggregate more than 10% in aggregate principal amount of the Notes then Outstanding, or to any suit instituted by any Holder of any Note for the enforcement of the payment of the principal of (including the Fundamental Change Repurchase Price, if applicable), or interest on, any Note on or after the stated maturity expressed in such Note or on or after a Fundamental Change Repurchase Date (in the case of Notes the Company is required to repurchase pursuant to Article 14) or for the enforcement of the right to exchange any Note in accordance with Article 12. Section 6.15.Waiver of Stay or Extension Laws.The Company covenants (to the extent that it may lawfully do so) that it shall not at any time insist upon, or plead, or in any manner whatsoever claim to take the benefit or advantage of, any stay or extension law wherever enacted, now or at any time hereafter in force, which may affect the covenants or the performance of this Indenture; and the Company (to the extent that it may lawfully do so) hereby expressly waives all benefit or advantage of any such law and covenants that it shall not hinder, delay or impede the execution of any power herein granted to the Trustee, but shall suffer and permit the execution of every such power as though no such law had been enacted. Section 6.16.Notice of Default.If any Default or any Event of Default occurs and is continuing and if such Default or Event of Default is actually known to a Responsible Officer of the Trustee, the Trustee shall within 90 days of the occurrence of a Default or Event of Default, mail to each Holder notice of all uncured Defaults or Events of Default known to the Trustee, unless such Default or Event of Default has been cured; provided, however, that, except in the case of a default in the payment of the principal of (including the Fundamental Change Repurchase Price, if applicable), or interest on, any Note, the Trustee shall be protected in withholding such notice if the Trustee in good faith determines that the withholding of such notice is in the interest of such Holders. ARTICLE 7 Concerning the Trustee Section 7.01.Certain Duties and Responsibilities of Trustee.(a) The Trustee, prior to the occurrence of an Event of Default and after the curing of all Events of Default that may have occurred, shall undertake to perform with respect to the Notes such duties and only such duties as are specifically set forth in this Indenture, and no implied covenants shall be read into this Indenture against the Trustee.In case an Event of Default has occurred (that has not been cured or waived), the Trustee shall exercise with respect to the Notes such of the rights and powers vested in it by this Indenture, and use the same degree of care and skill in their exercise, as a prudent person would exercise or use under the circumstances in the conduct of his or her own affairs. (b)No provision of this Indenture shall be construed to relieve the Trustee from liability for its own negligent action, its own negligent failure to act, or its own willful misconduct, except that: (i)prior to the occurrence of an Event of Default and after the curing or waiving of all such Events of Default that may have occurred: 34 BACK (A)the duties and obligations of the Trustee shall be determined solely by the express provisions of this Indenture, and the Trustee shall not be liable with respect to the Notes except for the performance of such duties and obligations as are specifically set forth in this Indenture and subject to the terms of this Indenture, and no implied covenants or obligations shall be read into this Indenture against the Trustee; and (B)in the absence of bad faith on the part of the Trustee, the Trustee may conclusively rely, as to the truth of the statements and the correctness of the opinions expressed therein, upon any certificates or opinions furnished to the Trustee and conforming to the requirements of this Indenture; but in the case of any such certificates or opinions that by any provision hereof are specifically required to be furnished to the Trustee, the Trustee shall be under a duty to examine the same to determine whether or not they conform to the requirements of this Indenture (but need not confirm or investigate the accuracy of mathematical calculations or other facts stated therein); (ii)the Trustee shall not be liable for any error of judgment made in good faith by a Responsible Officer or Responsible Officers of the Trustee, unless it shall be proved that the Trustee was negligent in ascertaining the pertinent facts; (iii)the Trustee shall not be liable with respect to any action taken or omitted to be taken by it in good faith in accordance with the direction of the Holders of not less than a majority in principal amount of the Notes at the time Outstanding relating to the time, method and place of conducting any proceeding for any remedy available to the Trustee, or exercising any trust or power conferred upon the Trustee under this Indenture with respect to the Notes; and (iv)none of the provisions contained in this Indenture shall require the Trustee to expend or risk its own funds or otherwise incur personal financial liability in the performance of any of its duties or in the exercise of any of its rights or powers if there is reasonable ground for believing that the repayment of such funds or liability is not reasonably assured to it under the terms of this Indenture or reasonably satisfactory indemnity against such risk is not reasonably assured to it. Section 7.02.Certain Rights of Trustee.Except as otherwise provided in Section7.01: (a)the Trustee may rely conclusively and shall be protected in acting or refraining from acting upon any resolution, certificate, statement, instrument, opinion, report, notice, request, consent, order, approval, bond, security or other paper or document believed by it to be genuine and to have been signed or presented by the proper party or parties; (b)any request, direction, order or demand of the Company mentioned herein shall be sufficiently evidenced by a Board Resolution or an instrument signed in the name of the Company by any authorized officer of the Company (unless other evidence in respect thereof is specifically prescribed herein); (c)the Trustee may consult with counsel of its selection and the advice of such counsel or any Opinion of Counsel shall be full and complete authorization and protection in respect of any action taken or suffered or omitted hereunder in good faith and in reliance thereon; 35 BACK (d)the Trustee shall be under no obligation to exercise any of the rights or powers vested in it by this Indenture at the request, order or direction of any of the Holders pursuant to the provisions of this Indenture, unless such Holders shall have offered the Trustee security or indemnity satisfactory to the Trustee against the costs, expenses and liabilities that may be incurred therein or thereby; (e)the Trustee shall not be liable for any action taken or omitted to be taken by it in good faith and believed by it to be authorized or within the discretion or rights or powers conferred upon it by this Indenture; (f)the Trustee shall not be bound to make any investigation into the facts or matters stated in any resolution, certificate, statement, instrument, opinion, report, notice, request, consent, order, approval, bond, security, or other papers or documents, unless requested in writing so to do by the Holders of not less than a majority in principal amount of the Outstanding Notes affected thereby (determined as provided in Section8.04) but the Trustee, in its discretion, may make such further inquiry or investigation into such facts or matters as it may see fit, and, if the Trustee shall determine to make such further inquiry or investigation, it shall be entitled to examine the books, records and premises of the Company, personally or by agent or attorney; provided, however, that if the payment within a reasonable time to the Trustee of the costs, expenses or liabilities likely to be incurred by it in the making of such investigation is, in the opinion of the Trustee, not reasonably assured to the Trustee by the security afforded to it by the terms of this Indenture, the Trustee may require indemnity reasonably satisfactory to the Trustee against such costs, expenses or liabilities as a condition to so proceeding.The reasonable expense of every such investigation shall be paid by the Company or, if paid by the Trustee, shall be repaid by the Company upon demand; (g)the Trustee may execute any of the trusts or powers hereunder or perform any duties hereunder either directly or by or through agents, attorneys or other professionals or consultants and may retain such parties in furtherance of its administration hereunder and the Trustee shall not be responsible for any misconduct or negligence on the part of any such agent, attorney or other professional appointed with due care by it hereunder; (h)in no event shall the Trustee be responsible or liable for special, indirect, punitive or consequential loss or damage of any kind whatsoever (including, but not limited to, loss of profit) irrespective of whether the Trustee has been advised of the likelihood of such loss or damage and regardless of the form of action; (i)the rights, privileges, protections, immunities and benefits given to the Trustee, including, without limitation, its right to be indemnified, are extended to, and shall be enforceable by, the Trustee in each of its capacities hereunder, and each agent, custodian and other Person employed to act hereunder; and (j)the Trustee shall not be required to give any bond or surety in respect of the performance of its powers and duties hereunder. In addition, the Trustee shall not be deemed to have knowledge of any Default or Event of Default except (1) any Event of Default occurring pursuant to Section6.01(a) and 6.01(b) or 36 BACK (2) any Default or Event of Default of which the Trustee shall have received written notification in the manner set forth in this Indenture or a Responsible Officer of the Trustee shall have obtained actual knowledge.Delivery of reports, information and documents to the Trustee under Section4.03 is for informational purposes only and the information and the Trustee’s receipt of the foregoing shall not constitute constructive notice of any information contained therein, or determinable from information contained therein including the Company’s compliance with any of their covenants thereunder (as to which the Trustee is entitled to rely conclusively on an Officers’ Certificate). Section 7.03.Trustee Not Responsible for Recitals or Issuance or Notes. (a)The recitals contained herein and in the Notes shall be taken as the statements of the Company, and the Trustee assumes no responsibility for the correctness of the same. (b)The Trustee makes no representations as to the validity or sufficiency of this Indenture or of the Notes. (c)The Trustee shall not be accountable for the use or application by the Company of any of the Notes or of the proceeds of such Notes, or for the use or application of any moneys paid over by the Trustee in accordance with any provision of this Indenture, or for the use or application of any moneys received by any Paying Agent other than the Trustee, acting in such capacity. Section 7.04.May Hold Notes.The Trustee or any Paying Agent or Note Registrar, in its individual or any other capacity, may become the owner or pledgee of Notes with the same rights it would have if it were not Trustee, Paying Agent or Note Registrar. Section 7.05.Moneys Held in Trust.Subject to the provisions of Section3.03, all moneys received by the Trustee shall, until used or applied as herein provided, be held in trust for the purposes for which they were received, but need not be segregated from other funds except to the extent required by law.The Trustee shall be under no liability for interest on any moneys received by it hereunder except such as it may agree to in writing with the Company to pay thereon. Section 7.06.Compensation and Reimbursement. (a)The Company and each of the Guarantors covenants and agrees to pay to the Trustee, and the Trustee shall receive, such compensation (which shall not be limited by any provision of law in regard to the compensation of a trustee of an express trust) as the Company and the Trustee may from time to time agree in writing, for all services rendered by it in the execution of the trusts hereby created and in the exercise and performance of any of the powers and duties hereunder of the Trustee, and, except as otherwise expressly provided herein, the Company and applicable Guarantor shall pay or reimburse the Trustee upon its request for all reasonable expenses, disbursements and advances incurred or made by the Trustee in accordance with any of the provisions of this Indenture (including the reasonable compensation and the expenses and disbursements of its counsel and of all Persons not regularly in its employ), except any such expense, disbursement or advance as may arise from its negligence, willful misconduct or bad faith and except as the Company and Trustee may from time to time agree in writing.The 37 BACK Company and each of the Guarantors also covenants to indemnify the Trustee (and its officers, agents, directors and employees) for, and to hold it harmless against, any loss, liability or expense incurred without negligence, willful misconduct or bad faith on the part of the Trustee and arising out of or in connection with the acceptance or administration of this trust, including the reasonable costs and expenses of defending itself against any claim (whether asserted by the Company, Guarantors, any Holder or any other Person) of liability in the premises. (b)To secure the Company’s and the Guarantors’ payment obligations in this Section, the Trustee shall have a Lien on all money or property held or collected by the Trustee, except that held in trust to pay principal and interest on particular Notes. (c)[Reserved.] (d)In addition and without prejudice to the rights provided to the Trustee under any of the provisions of this Indenture, when the Trustee incurs expenses or renders services in connection with an Event of Default specified in Section6.01(h) or Section6.01(i), the expenses (including the reasonable charges and expenses of its counsel) and the compensation for the services are intended to constitute expenses of administration under any applicable federal and state bankruptcy, insolvency or other similar law. (e)The Company’s and Guarantors’ obligations under this Section7.06 and the lien referred to in Section7.06(b) shall survive the resignation or removal of the Trustee, the discharge of the Company’s or Guarantors’ obligations under Article3 of this Indenture and/or the termination of this Indenture. Section 7.07.Reliance on Officers’ Certificate and Opinions.Before the Trustee acts or refrains from acting, it may require an Officers’ Certificate or an Opinion of Counsel or both.The Trustee shall not be liable for any action it takes or omits to take in good faith in reliance on such Officers’ Certificate or Opinion of Counsel.The Trustee may consult with counsel of its selection and the advice of such counsel or any Opinion of Counsel shall be full and complete authorization and protection from liability in respect of any action taken, suffered or omitted by it hereunder in good faith and in reliance thereon. Section 7.08.Corporate Trustee Required; Eligibility.There shall at all times be a Trustee with respect to the Notes issued hereunder which shall at all times be a corporation organized and doing business under the laws of the United States of America or any state or territory thereof or of the District of Columbia, or a corporation or other Person that is permitted to act as trustee by the Securities and Exchange Commission, authorized under such laws to exercise corporate trust powers, having a combined capital and surplus of at least fifty million U.S. dollars ($50,000,000), and subject to supervision or examination by federal, state, territorial or District of Columbia authority. If such corporation or other Person publishes reports of condition at least annually, pursuant to law or to the requirements of the aforesaid supervising or examining authority, then for the purposes of this Section7.08, the combined capital and surplus of such corporation or other Person shall be deemed to be its combined capital and surplus as set forth in its most recent report of condition so published.The Company may not, nor may any Person directly or 38 BACK indirectly controlling, controlled by, or under common control with the Company, serve as Trustee.In case at any time the Trustee shall cease to be eligible in accordance with the provisions of this Section7.08, the Trustee shall resign immediately in the manner and with the effect specified in Section7.09. Section 7.09.Resignation and Removal; Appointment of Successor. (a)The Trustee or any successor hereafter appointed may at any time resign with respect to the Notes by giving written notice thereof to the Company.Upon receiving such notice of resignation, the Company shall promptly appoint a successor trustee with respect to the Notes by written instrument, in duplicate, executed by order of the Board of Directors, one copy of which instrument shall be delivered to the resigning Trustee and one copy to the successor trustee.If no successor trustee shall have been so appointed and have accepted appointment within 30 days after the mailing of such notice of resignation, the resigning Trustee, at the expense of the Company, may petition any court of competent jurisdiction for the appointment of a successor trustee with respect to the Notes, or any Holder who has been a bona fide Holder of Notes for at least six months may on behalf of himself and all others similarly situated, petition any such court for the appointment of a successor trustee.Such court may thereupon after such notice, if any, as it may deem proper and prescribe, appoint a successor trustee. (b)In case at any time any one of the following shall occur: (i)the Trustee shall fail to comply with the provisions of Section7.08 after written request therefor by the Company or by any Holder who has been a bona fide Holder of Notes for at least six months; (ii)the Trustee shall cease to be eligible in accordance with the provisions of Section7.08 and shall fail to resign after written request therefor by the Company or by any such Holder; or (iii)the Trustee shall become incapable of acting, or shall be adjudged a bankrupt or insolvent, or commence a voluntary bankruptcy proceeding, or a receiver of the Trustee or of its property shall be appointed or consented to, or any public officer shall take charge or control of the Trustee or of its property or affairs for the purpose of rehabilitation, conservation or liquidation, then, in any such case, the Company may remove the Trustee with respect to the Notes and appoint a successor trustee by written instrument, in duplicate, executed by order of the Board of Directors, one copy of which instrument shall be delivered to the Trustee so removed and one copy to the successor trustee, or any Holder who has been a bona fide Holder of Notes for at least six months may, on behalf of that Holder and all others similarly situated, petition any court of competent jurisdiction for the removal of the Trustee and the appointment of a successor trustee.Such court may thereupon after such notice, if any, as it may deem proper and prescribe, remove the Trustee and appoint a successor trustee. (c)The Holders of a majority in aggregate principal amount of the Notes at the time Outstanding may at any time remove the Trustee by so notifying the Trustee and the Company in writing and may nominate a successor Trustee that shall be deemed appointed as successor trustee unless within ten days after notice to the Company of such nomination the Company 39 BACK objects thereto, in which case the Trustee so removed, at the expense of the Company, or any Holder, upon the terms and conditions and otherwise as in Section7.09(a) provided, may petition any court of competent jurisdiction for an appointment of a successor trustee. (d)Any resignation or removal of the Trustee and appointment of a successor trustee with respect to the Notes pursuant to any of the provisions of this Section7.09 shall become effective upon acceptance of appointment by the successor trustee as provided in Section7.10. Section 7.10.Acceptance of Appointment By Successor. (a)In case of the appointment hereunder of a successor trustee with respect to all Notes, every such successor trustee so appointed shall execute, acknowledge and deliver to the Company and to the retiring Trustee an instrument accepting such appointment, and thereupon the resignation or removal of the retiring Trustee shall become effective and such successor trustee, without any further act, deed or conveyance, shall become vested with all the rights, powers, trusts and duties of the retiring Trustee; but, on the written request of the Company or the successor trustee, such retiring Trustee shall, upon payment of its charges, execute and deliver an instrument transferring to such successor trustee all the rights, powers and trusts of the retiring Trustee and shall duly assign, transfer and deliver to such successor trustee all property and money held by such retiring Trustee hereunder.The trustee shall have no liability or responsibility for the action or inaction of any successor Trustee. (b)In case of the appointment hereunder of a successor trustee with respect to some, but not all of the Notes, the Company, the retiring Trustee and each successor trustee with respect to such Notes shall execute and deliver an indenture supplemental hereto wherein each successor trustee shall accept such appointment and which (i)shall contain such provisions as shall be necessary or desirable to transfer and confirm to, and to vest in, each successor trustee all the rights, powers, trusts and duties of the retiring Trustee with respect to the Notes to which the appointment of such successor trustee relates, (ii)shall contain such provisions as shall be deemed necessary or desirable to confirm that all the rights, powers, trusts and duties of the retiring Trustee with respect to the Notes as to which the retiring Trustee is not retiring shall continue to be vested in the retiring Trustee and (iii)shall add to or change any of the provisions of this Indenture as shall be necessary to provide for or facilitate the administration of the trusts hereunder by more than one Trustee, it being understood that nothing herein or in such supplemental indenture shall constitute such Trustees co-trustees of the same trust, that each such Trustee shall be trustee of a trust or trusts hereunder separate and apart from any trust or trusts hereunder administered by any other such Trustee and that no Trustee shall be responsible for any act or failure to act on the part of any other Trustee hereunder; and upon the execution and delivery of such supplemental indenture the resignation or removal of the retiring Trustee shall become effective to the extent provided therein, such retiring Trustee shall with respect to the Notes to which the appointment of such successor trustee relates have no further responsibility for the exercise of rights and powers or for the performance of the duties and obligations vested in the Trustee under this Indenture, and each such successor trustee, without any further act, deed or conveyance, shall become vested with all the rights, powers, trusts and duties of the retiring Trustee with respect to the Notes to which the appointment of such successor trustee relates; but, on request of the Company or any successor trustee, such retiring Trustee shall duly assign, transfer and deliver to such successor trustee, to the extent contemplated by such supplemental 40 BACK indenture, the property and money held by such retiring Trustee hereunder with respect to the Notes to which the appointment of such successor trustee relates. (c)Upon request of any such successor trustee, the Company shall execute any and all instruments for more fully and certainly vesting in and confirming to such successor trustee all such rights, powers and trusts referred to in paragraph (a) or (b) of this Section7.10, as the case may be. (d)No successor trustee shall accept its appointment unless at the time of such acceptance such successor trustee shall be qualified and eligible under this Article7. (e)Upon acceptance of appointment by a successor trustee as provided in this Section7.10, the Company shall transmit notice of the succession of such trustee hereunder by mail, first-class postage prepaid, to the Holders, as their names and addresses appear upon the Note Register.If the Company fails to transmit such notice within ten days after acceptance of appointment by the successor trustee, the successor trustee shall cause such notice to be transmitted at the expense of the Company. Section 7.11.Merger, Conversion, Consolidation or Succession to Business.Any corporation into which the Trustee may be merged or converted or with which it may be consolidated, or any corporation resulting from any merger, conversion or consolidation to which the Trustee shall be a party, or any corporation succeeding to all or substantially all the corporate trust business of the Trustee, shall be the successor of the Trustee hereunder, provided that such corporation shall be qualified under the provisions of Section7.08 and eligible under the provisions of Section7.08, without the execution or filing of any paper or any further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.In case any Notes shall have been authenticated, but not delivered, by the Trustee then in office, any successor by merger, conversion or consolidation to such authenticating Trustee may adopt such authentication and deliver the Notes so authenticated with the same effect as if such successor Trustee had itself authenticated such Notes. ARTICLE 8 Concerning the Holders Section 8.01.Evidence of Action by Holders.Whenever in this Indenture it is provided that the Holders of a majority or specified percentage in aggregate principal amount of the Notes may take any action (including the making of any demand or request, the giving of any notice, consent or waiver or the taking of any other action), the fact that at the time of taking any such action the Holders of such majority or specified percentage of such Notes have joined therein may be evidenced by any instrument or any number of instruments of similar tenor executed by such Holders of such Notes in person or by agent or proxy appointed in writing. If the Company shall solicit from the Holders any request, demand, authorization, direction, notice, consent, waiver or other action, the Company may, at its option, as evidenced by an Officers’ Certificate, fix in advance a record date for such Notes for the determination of Holders entitled to give such request, demand, authorization, direction, notice, consent, waiver or 41 BACK other action, but the Company shall have no obligation to do so.If such a record date is fixed, such request, demand, authorization, direction, notice, consent, waiver or other action may be given before or after the record date, but only the Holders of record at the close of business on the record date shall be deemed to be Holders for the purposes of determining whether Holders of the requisite proportion of Outstanding Notes have authorized or agreed or consented to such request, demand, authorization, direction, notice, consent, waiver or other action, and for that purpose the Outstanding Notes shall be computed as of the record date; provided, however, that no such authorization, agreement or consent by such Holders on the record date shall be deemed effective unless it shall become effective pursuant to the provisions of this Indenture not later than six months after the record date. Section 8.02.Proof of Execution by Holders.Subject to the provisions of Section8.01, proof of the execution of any instrument by a Holder (such proof will not require notarization) or his agent or proxy and proof of the holding by any Person of any of the Notes shall be sufficient if made in the following manner: (a)The fact and date of the execution by any such Person of any instrument may be proved in any reasonable manner acceptable to the Trustee. (b)The ownership of Notes shall be proved by the Note Register or by a certificate of the Note Registrar thereof. The Trustee may require such additional proof of any matter referred to in this Section8.02 as it shall deem necessary. Section 8.03.Who May be Deemed Owners.Prior to the due presentment for registration of transfer of any Note, the Company, the Trustee, any Paying Agent and any Note Registrar may deem and treat the Person in whose name such Note shall be registered upon the books of the Note Registrar as the absolute owner of such Note (whether or not such Note shall be overdue and notwithstanding any notice of ownership or writing thereon made by anyone other than the Note Registrar) for the purpose of receiving payment of or on account of the principal of (including the Fundamental Change Repurchase Price, if applicable), and interest on, such Note and for all other purposes; and neither the Company nor the Trustee nor any Paying Agent nor any Note Registrar shall be affected by any notice to the contrary. Section 8.04.Certain Notes Owned by Company Disregarded.In determining whether the Holders of the requisite aggregate principal amount of Notes have concurred in any direction, consent or waiver under this Indenture, the Notes that are owned by the Company or any other obligor on the Notes or by any Affiliate of the Company or any other obligor on the Notes shall be disregarded and deemed not to be Outstanding for the purpose of any such determination, except that for the purpose of determining whether the Trustee shall be protected in relying on any such direction, consent or waiver, only Notes that a Responsible Officer of the Trustee actually knows are so owned shall be so disregarded.The Notes so owned that have been pledged in good faith may be regarded as Outstanding for the purposes of this Section8.04, if the pledgee shall establish to the satisfaction of the Trustee the pledgee’s right so to act with respect to such Notes and that the pledgee is not a Person directly or indirectly controlling or controlled by or under direct or indirect common control with the Company or any such other obligor.In 42 BACK case of a dispute as to such right, any decision by the Trustee taken upon the advice of counsel shall be full protection to the Trustee. Section 8.05.Actions Binding on Future Holders.At any time prior to (but not after) the evidencing to the Trustee, as provided in Section8.01, of the taking of any action by the Holders of the majority or percentage in aggregate principal amount of the Notes specified in this Indenture in connection with such action, any Holder of a Note that is shown by the evidence to be included in the Notes the Holders of which have consented to such action may, by filing written notice with the Trustee, and upon proof of holding as provided in Section8.02, revoke such action so far as concerns such Note.Except as aforesaid any such action taken by the Holder of any Note shall be conclusive and binding upon such Holder and upon all future Holders and owners of such Note, and of any Note issued in exchange therefor, on registration of transfer thereof or in place thereof, irrespective of whether or not any notation in regard thereto is made upon such Note.Any action taken by the Holders of the majority or percentage in aggregate principal amount of the Notes specified in this Indenture in connection with such action shall be conclusively binding upon the Company, the Trustee and the Holders. ARTICLE 9 Amendments; Supplements and Waivers Section 9.01.Without Consent of Holders.The Company and the Trustee may amend or supplement this Indenture or the Notes without notice to or consent of any Holder of a Note for any of the following purposes: (a)to add to the covenants of the Company for the benefit of the Holders of Notes; (b)to surrender any right or power herein conferred upon the Company; (c)to make provision with respect to the exchange rights of the Holders of Notes pursuant to Section 12.11 hereof; (d)to provide for the assumption of Parent’s or the Company’s obligations to the Holders of Notes in the case of a merger, consolidation, conveyance, transfer or lease hereof and providing for the assumption by a successor corporation of a Guarantor’s obligation under its Guarantee pursuant to Article10; (e)to increase the Exchange Rate; provided, however, that such increase in the Exchange Rate shall not adversely affect the interests of the Holders of Notes in any material respect; (f)to cure any ambiguity or correct or supplement any provision herein which may be inconsistent with any other provision herein or which is otherwise defective; provided that such action pursuant to this clause (g) does not adversely affect the interests of the Holders of Notes in any material respect; provided further that any amendment made solely to conform the provisions of this Indenture to the description thereof set forth under the caption “Description of the Notes” in the Offering Memorandum shall be deemed not to adversely affect the interest of the Holders if the Company delivers an Officers’ Certificate to the Trustee certifying that such amendment is made solely to so conform the provisions of this Indenture; 43 BACK (g)to add any guarantees with respect to the Notes; (h)to secure the Notes; (i)to add or modify any other provisions which the Company and the Trustee may deem necessary or desirable and which shall not adversely affect the interests of the Holders of Notes in any material respect; or (j)conform as necessary the Indenture and the form or terms of the Notes to the description thereof set forth under the caption “Description of the Notes” in the Offering Memorandum. After an amendment, supplement or waiver under this Section9.01 becomes effective, the Company or, at the written request of the Company, the Trustee shall mail to the Holders affected thereby a notice briefly describing the amendment, supplement or waiver.Any failure of the Company to mail such notice, or any defect therein, shall not, however, in any way impair or affect the validity of any such amendment, supplement or waiver. Section 9.02.With Consent of Holders.Except as provided below in this Section9.02, this Indenture or the Notes may be amended or supplemented, and noncompliance by the Company in any particular instance with any provision of this Indenture or the Notes may be waived, in each case (i)with the written consent of the Holders of at least a majority in aggregate principal amount of the Notes then Outstanding or (ii)by the adoption of a resolution, at a meeting of Holders of the Notes then Outstanding at which a quorum is present, by the Holders of a majority in aggregate principal amount of the Outstanding Notes represented at such meeting. Without the written consent or the affirmative vote of each Holder of an affected Note, an amendment, supplement or waiver to this Indenture or the Notes may not: (a)change the stated maturity of the principal of, or the time of payment of any installment of interest on, any Note; (b)reduce the principal amount of any Note; (c)reduce the interest rate or interest on any Note; (d)change the currency of payment of principal of or interest on any Note; (e)change the ranking of the Notes or Guarantee; (f)impair the right receive, or institute suit for the enforcement of any payment with respect to, or the exchange of, any Note; (g)except as otherwise permitted by Section 12.11 hereof, adversely affect the right to exchange any Note as provided in Article 12 hereof; 44 BACK (h)reduce the Fundamental Change Repurchase Price or otherwise adversely affect the right of Holders to require the Company to repurchase the Notes in the event of a Fundamental Change; (i)modify any of the provisions of this Section9.02, Section6.04 or Section6.12, except to increase any percentage contained herein or therein or to provide that certain other provisions of this Indenture cannot be modified or waived without the consent of the Holder of each Note affected thereby; (j)reduce the percentage in aggregate principal amount of the Outstanding Notes required for the adoption of a resolution or the quorum required at any meeting of Holders of Notes at which a resolution is adopted; or (k)release any of the Guarantors from its obligation under its Guarantee or this Indenture, except in accordance with Section 13. It shall not be necessary for the consent of Holders of Notes under this Section9.02 to approve the particular form of any proposed modification, amendment or waiver, but it shall be sufficient if such act shall approve the substance thereof. After an amendment, supplement or waiver under this Section9.02 becomes effective, the Company, or, at the written request of the Company, the Trustee, shall mail to the Holders affected thereby a notice briefly describing the amendment, supplement or waiver.Any failure of the Company to mail such notice, or any defect therein, shall not, however, in any way impair or affect the validity of any such amendment, supplement or waiver. Section 9.03.Effect of Supplemental Indentures.Upon the execution of any supplemental indenture pursuant to the provisions of this Article9, Section10.01 or Section 12.11 of this Indenture shall be and be deemed to be modified and amended in accordance therewith and the respective rights, limitations of rights, obligations, duties and immunities under this Indenture of the Trustee, the Company, Guarantors and the Holders of Notes affected thereby shall thereafter be determined, exercised and enforced hereunder subject in all respects to such modifications and amendments, and all the terms and conditions of any such supplemental indenture shall be and be deemed to be part of the terms and conditions of this Indenture for any and all purposes. Section 9.04.Notes Affected by Supplemental Indentures.Notes affected by a supplemental indenture, authenticated and delivered after the execution of such supplemental indenture pursuant to the provisions of this Article9, Section10.01 or Section 12.11, may bear a notation in form approved by the Company as to any matter provided for in such supplemental indenture; provided such form meets the requirements of any securities exchange upon which such Notes may be listed.If the Company shall so determine, new securities so modified as to conform, in the opinion of the Board of Directors, to any modification of this Indenture contained in any such supplemental indenture may be prepared by the Company, authenticated by the Trustee and delivered in exchange for the Notes then Outstanding. Section 9.05.Execution of Supplemental Indentures.Upon the request of the Company, accompanied by Board Resolution authorizing the execution of any such supplemental indenture, 45 BACK and upon the filing with the Trustee of evidence of the consent of Holders required to consent thereto as aforesaid (if such consent is required pursuant to this Article), the Trustee shall join with the Company and Guarantors in the execution of such supplemental indenture unless such supplemental indenture affects the Trustee’s own rights, duties or immunities under this Indenture or otherwise, in which case the Trustee may in its discretion but shall not be obligated to enter into such supplemental indenture.The Trustee, subject to the provisions of Section7.01, shall receive and will be fully protected in conclusively relying upon an Officers’ Certificate and an Opinion of Counsel stating that any supplemental indenture executed pursuant to this Article is authorized or permitted by the terms of this Article9 and constitutes a valid, binding and legal obligation, enforceable against the Company and Guarantors (subject to customary qualifications). Promptly after the execution by the Company, Guarantors and the Trustee of any supplemental indenture pursuant to the provisions of this Section, the Company shall transmit by mail, first class postage prepaid, a notice, setting forth in general terms the substance of such supplemental indenture, to the Holders of all Notes affected thereby as their names and addresses appear upon the Note Register.Any failure of the Company to mail such notice, or any defect therein, shall not, however, in any way impair or affect the validity of any such supplemental indenture. ARTICLE 10 Consolidation; Merger; Conveyance; Transfer Or Lease Section 10.01.Parent and Company May Consolidate, Etc., Only on Certain Terms.Parent and the Company may not, without the consent of the Holders, consolidate with, merge into or convey, transfer or lease all or substantially all of the property and assets of Parent, the Company and its Subsidiaries, taken as a whole, to another Person unless: (a)either (1) Parent or the Company, as the case may be, shall be the resulting or surviving corporation or (2) the Person (if other than Parent or the Company) formed by such consolidation or into which such Parent or the Company is merged, or the Person which acquires by transfer or lease all or substantially all of the property and assets of such Parent or the Company, shall (i)be a corporation organized under the laws of the U.S., any state thereof or the District of Columbia, (ii) that is treated as a corporation for U.S. federal income tax purposes, and the property into which the Notes are exchangeable shall be the stock or other equity of an entity that is treated as a corporation for U.S. federal income tax purposes and (iii)expressly assume, by an indenture supplemental hereto, executed and delivered to the Trustee, in form reasonably satisfactory to the Trustee, the obligations of such Parent or the Company under the Notes and this Indenture; (b)at the time of, and after giving effect to, such transaction, no Default or Event of Default shall have occurred and be continuing; and (c)if Parent or the Company, as the case may be, will not be the resulting or surviving corporation, Parent or the Company, as the case may be, shall have, at or prior to the effective date of such consolidation, merger, conveyance, transfer or lease, delivered to the 46 BACK Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that such consolidation, merger, conveyance, transfer or lease complies with this Article10 and, if a supplemental indenture is required in connection with such transaction, such supplemental indenture complies with this Article10, and that all conditions precedent herein provided for relating to such transaction have been complied with. Section 10.02.Successor Substituted.Upon any consolidation of Parent or the Company with, or merger of Parent or the Company into, any other Person or any conveyance, transfer or lease of all or substantially all of the properties and assets of Parent or the Company and its Subsidiaries, taken as a whole, in accordance with Section10.01, the successor Person formed by such consolidation or into which Parent or the Company is merged or to which such conveyance, transfer or lease is made shall succeed to, and be substituted for, and may exercise every right and power of, Parent or the Company under this Indenture with the same effect as if such successor Person had been named as Parent or the Company, as the case may be, herein, and thereafter, except in the case of a lease, and except for obligations the predecessor Person may have under a supplemental indenture, the predecessor Person shall be relieved of all obligations and covenants under the Indenture and the Notes. ARTICLE 11 Additional Interest Section 11.01.Additional Interest.(a) If, at any time during the six-month period beginning on, and including, the date that is six months after the last date of original issuance of the Notes and ending on the date that is one year after the last date of the original issuance of the Notes, Parent either (i)fails to timely file any periodic report that Parent is required to file with the Commission under Section 13 or 15(d) of the Exchange Act, as applicable (after giving effect to all applicable grace periods thereunder and other than reports on Form 8-K), or (ii)the Notes are not otherwise freely tradable pursuant to Rule 144 by Holders of the Notes other than Parent’s or the Company’s Affiliates, or under the terms of this Indenture or the Notes, then in either case (an “Additional Interest Event”), the Company shall pay additional interest on the Notes (the “Additional Interest”).Such Additional Interest will accrue on the Notes at the rate of 0.50% per annum of the principal amount of Notes Outstanding for each day for which an Additional Interest Event has occurred and is continuing. (b)Unless: (i)the Restrictive Legend on the Notes has been removed and the Notes are assigned an unrestricted CUSIP; and (ii)the Notes are otherwise freely tradable pursuant to Rule 144 by Holders other than Parent’s or the Company’s Affiliates (without restrictions pursuant to U.S. securities law or the terms of this Indenture or the Notes), on or after the 365th day after the last date of original issuance of the Notes, an Additional Interest Event shall be deemed to have occurred and the Company shall pay Additional Interest on the Notes at an annual rate equal to 0.50% of the aggregate principal amount of the Notes Outstanding for each day until the Notes are freely tradable as described above. 47 BACK (c)Notwithstanding the foregoing, the Company shall not be required to pay Additional Interest on any date if (i)Parent or the Company has filed a shelf registration statement for the resale of the Notes and any shares of Common Stock issued upon exchange of the Notes, (ii)such shelf registration statement is effective and usable by Holders of the Notes identified therein as selling securityholders for the resale of the Notes and any shares of Common Stock issued upon exchange of the Notes and (iii)such Holders may register the resale of their Notes under such shelf registration statement on terms customary for the resale of exchangeable securities offered in reliance on Rule 144A. (d)Under no circumstances will the combined rate of Additional Interest or Special Interest exceed 1.00% per annum. (e)Additional Interest shall be payable in arrears on each Interest Payment Date following accrual in the same manner as regular interest on the Notes. (f)The Company shall provide written notice to the Trustee prior to paying any Additional Interest. ARTICLE 12 Exchange Of Notes Section 12.01.Exchange Privilege and Exchange Rate.(a) Subject to and upon compliance with the provisions of this Article12, each Holder of a Note shall have the right, at such Holder’s option, to exchange any or all of such Holder’s Notes at the Exchange Rate during the periods set forth in Section 12.01(b). (b)The exchange rights pursuant to this Article 12 shall commence on the Issue Date of the Notes and expire at the close of business on the Business Day immediately preceding the Maturity Date, subject to the provisions of this Indenture and, in the case of exchange of any Global Note, to any Applicable Procedures.If a Note is submitted or presented for purchase pursuant to Article 14, subject to the last paragraph of Section 12.03(b), such exchange right shall terminate at the close of business on the Business Day prior to the Fundamental Change Repurchase Date for such Note, as the case may be (unless the Company shall fail to make the Fundamental Change Repurchase Price payment when due in accordance with Article 14, if applicable, in which case the exchange right shall terminate at the close of business on the Business Day prior to the date such failure is cured and such Note is repurchased). (c)A Holder may exchange fewer than all of such Holder’s Notes only if the principal amount of Notes exchanged is an integral multiple of $1,000.Provisions of this Indenture that apply to exchange of all of a Note also apply to exchange of a portion of a Note. (d)A Holder of Notes is not entitled to any rights of a holder of Common Stock until such Holder has exchanged its Notes into Common Stock, and only to the extent such Notes are deemed to have been exchanged into Common Stock pursuant to this Article 12. (e)The Exchange Rate shall be adjusted in certain instances as provided in Section 12.02 and Section 12.07. 48 BACK (f)By delivering the number of shares of Common Stock issuable on exchange to the Trustee, plus a cash payment for any fractional share, the Company shall be deemed to have satisfied its obligation to pay the principal amount of the Notes so exchanged and its obligation to pay accrued and unpaid interest attributable to the period from the most recent Interest Payment Date through the Exchange Date (which amount will be deemed paid in full rather than canceled, extinguished or forfeited). Section 12.02.Make-Whole Fundamental Change Premium.(a) If the Make-Whole Fundamental Change Effective Date for any Make-Whole Fundamental Change shall have occurred, then the Company shall calculate and pay a “Make-Whole Fundamental Change Premium” to the Holders of the Notes who exchange their Notes in connection with such Make-Whole Fundamental Change by adding such Make-Whole Fundamental Change Premium to the Exchange Rate for such Notes.An exchange of Notes shall be deemed for these purposes to be “in connection with” such Make-Whole Fundamental Change if the relevant Notice of Exchange delivered pursuant to Section 12.03(a) is received by the Exchange Agent on, or subsequent to, the relevant Make-Whole Fundamental Change Effective Date but before the related Fundamental Change Purchase Date.The Fundamental Make-Whole Change Premium shall be in addition to, and not in substitution for, any cash, securities or other assets otherwise due to Holders of Notes upon exchange.The number of additional shares of Common Stock per $1,000 principal amount of Notes constituting the Make-Whole Fundamental Change Premium shall be determined by reference to the table set forth in Section 12.02(b), based on the Make-Whole Fundamental Change Effective Date and the Stock Price.If the holders of Common Stock receive only cash in the Make-Whole Fundamental Change, the Stock Price shall be the cash amount paid per share of Common Stock in connection with such Make-Whole Fundamental Change.Otherwise, the Stock Price shall be equal to the average Last Reported Sale Price of the Common Stock over the ten Trading Day period ending on the Trading Day immediately preceding, and excluding, the applicable Make-Whole Fundamental Change Effective Date. (b)The following table sets forth the number of Additional Shares to be received per $1,000 principal amount of Notes pursuant to this Section 12.02(b) for each Stock Price and Make-Whole Fundamental Change Effective Date set forth below: Effective Stock Price Date 3/28/2012 5/15/2013 5/15/2014 5/15/2015 5/15/2016 5/15/2017 - The exact Stock Prices and Make-Whole Fundamental Change Effective Dates may not be set forth in the table above, in which case: 49 BACK (i)if the Stock Price is between two Stock Prices in the table above or the Make-Whole Fundamental Change Effective Date is between two Make-Whole Fundamental Change Effective Dates in the table above, the Make-Whole Fundamental Change Premiums shall be determined by a straight-line interpolation between the Make-Whole Fundamental Change Premiums set forth for the higher and lower Stock Prices and the earlier and later Make-Whole Fundamental Change Effective Dates, as applicable, based on a 365-day year; (ii)if the Stock Price is greater than $14.00 per share (subject to adjustment in the same manner as the Stock Prices set forth in the column headings of the table above pursuant to subsection (c) below), no Make-Whole Fundamental Change Premium shall be added to the Exchange Rate; and (iii)if the Stock Price is less than $3.38 per share (subject to adjustment in the same manner as the Stock Prices set forth in the column headings of the table above pursuant to subsection (c) below), no Make-Whole Fundamental Change Premium shall be added to the Exchange Rate. (c)The Stock Prices set forth in the first row of the table above in Section 12.02(b) shall be adjusted, as of any date on which the Exchange Rate of the Notes is adjusted other than an adjustment to the Exchange Rate by adding the Make-Whole Fundamental Change Premium.The adjusted Stock Prices shall equal the Stock Prices applicable immediately prior to such adjustment multiplied by a fraction, the numerator of which is the Exchange Rate immediately prior to the adjustment giving rise to the Stock Price adjustment and the denominator of which is the Exchange Rate as so adjusted.The Make-Whole Fundamental Change Premiums set forth in the table above shall be adjusted in the same manner as the Exchange Rate as set forth in Section 12.07 hereof, other than as a result of an adjustment to the Exchange Rate by adding the Make-Whole Fundamental Change Premium. (d)The Company, or, at the written request of the Company, the Trustee, shall mail written notice of the anticipated Make-Whole Fundamental Change Effective Date of any Make-Whole Fundamental Change to the Holders (with a copy to the Trustee if applicable) as promptly as practicable following the date the Company publicly announces such Make-Whole Fundamental Change, but in no event less than 20 days prior to the anticipated Make-Whole Fundamental Change Effective Date (the “Make-Whole Fundamental Change Notice”). (e)Notwithstanding the foregoing, in no event shall the Exchange Rate exceed 295.7100 per $1,000 principal amount as a result of this Section 12.02, subject to proportional adjustment in the same manner as the Exchange Rate as set forth in Section 12.07 hereof. (f)The Make-Whole Fundamental Change Premium shall be delivered upon the settlement date for the exchange. Section 12.03.Exchange Procedure.(a) To exchange a Physical Note, a Holder must (1)complete and manually sign the Notice of Exchange on the back of the Note, or facsimile of such Notice of Exchange, and deliver such Notice of Exchange to the Exchange Agent, which shall become irrevocable upon receipt by the Exchange Agent, (2)surrender the Note to the Exchange Agent, (3) furnish appropriate endorsements and transfer documents if required by the 50 BACK Note Registrar or the Exchange Agent, (4) pay an amount equal to the interest payable on the next Interest Payment Date to which the Holder is not entitled as required by Section 12.03(c) and (5) pay all transfer or similar taxes, if required pursuant to Section 12.05.Anything herein to the contrary notwithstanding, in the case of Global Notes, Notices of Exchange may be delivered and such Notes may be surrendered for exchange in accordance with clauses (3), (4) and (5) of this Section 12.03(a) and the Applicable Procedures as in effect from time to time.The date on which the Holder satisfies all the applicable requirements set forth in this Section 12.03(a) is the “Exchange Date.” (b)Each exchange shall be deemed to have been effected as to any Notes surrendered for exchange on the Exchange Date, the person in whose name the shares of Common Stock shall be issuable upon exchange shall be deemed to be the holder of record of such Common Stock as of the close of business on such Exchange Date, and the Company shall deliver the consideration due in respect of any exchange on the third Business Day immediately following the relevant Exchange Date; provided, however, that no surrender of a Note on any Exchange Date when the stock transfer books of the Company shall be closed shall be effective to constitute the person or persons entitled to receive the shares of Common Stock upon exchange as the record holder or holders of such shares of Common Stock on such date, but such surrender shall be effective to constitute the person or persons entitled to receive such shares of Common Stock as the record holder or holders thereof for all purposes at the close of business on the next succeeding day on which such stock transfer books are open.Upon exchange of a Note, such person shall no longer be the Holder of such Note and (i)such Note will cease to be Outstanding, (ii)interest will cease to accrue on such Note and (iii)all other rights of such person in respect of such Note will terminate (other than the right to receive the consideration due upon exchange of such Note).Except as set forth in this Indenture, no payment or adjustment will be made for dividends or distributions declared or made on shares of Common Stock issued upon exchange of a Note prior to the issuance of such shares. A Holder that has delivered a Fundamental Change Repurchase Notice pursuant to Section 14.01 with respect to a Note may not surrender such Note for exchange until such Holder has withdrawn the Fundamental Change Repurchase Notice in accordance with Section 14.01. (c)Holders of Notes surrendered for exchange (in whole or in part) during the period from the close of business on any Regular Record Date to the open of business on the next succeeding Interest Payment Date will receive the semiannual interest payable on the principal amount of such Notes being surrendered for exchange on the corresponding Interest Payment Date notwithstanding the exchange.Upon surrender of any such Notes for exchange, such Notes shall also be accompanied by payment in funds to the Exchange Agent acceptable to the Company of an amount equal to the interest payable on such corresponding Interest Payment Date (but excluding any overdue interest on the principal amount of such Note so exchanged if any overdue interest exists at the time such Holder surrenders such Note for exchange); provided, however, that no such payment need be made (i)if the Company has specified a Fundamental Change Repurchase Date that is after such Regular Record Date and on or prior to the next succeeding Interest Payment Date, or (ii)if exchange occurs after the last Regular Record Date prior to the Maturity Date. 51 BACK Except as otherwise provided in this Section 12.03(c), no payment or adjustment will be made for accrued interest on an exchanged Note and any such accrued interest shall be deemed satisfied and extinguished. (d)Subject to Section 12.03(c), nothing in this Section 12.03 shall affect the right of a Holder in whose name any Note is registered at the close of business on a Regular Record Date to receive the interest payable on such Note on the related Interest Payment Date in accordance with the terms of this Indenture and the Notes.If a Holder exchanges more than one Note at the same time, the number of shares of Common Stock issuable upon the exchange (and the amount of any cash in lieu of fractional shares pursuant to Section 12.04) shall be based on the aggregate principal amount of all Notes so exchanged. (e)In the case of any Note which is exchanged in part only, upon such exchange the Company shall execute and the Trustee shall authenticate and deliver to the Holder thereof, without service charge, a new Note or Notes of authorized denominations in an aggregate principal amount equal to, and in exchange for, the unexchanged portion of the principal amount of such Note. Section 12.04.Fractional Shares.No fractional shares of Common Stock shall be issued upon exchange of any Note or Notes.Instead of any fractional share of Common Stock which would otherwise be issued upon exchange of any Note or Notes (or specified portions thereof), the Company shall pay a cash adjustment in respect of such fraction (calculated to the nearest one-100th of a share) in an amount equal to the same fraction of the Last Reported Sale Price of the Common Stock as of the Business Day preceding the Exchange Date. Section 12.05.Taxes on Exchange.Except as provided in the next sentence, the Company shall pay any and all documentary, stamp or similar issue or transfer tax due and duties on the issuance of shares of Common Stock upon exchange of Notes pursuant hereto.A Holder delivering a Note for exchange shall be liable for and shall be required to pay any tax or duty which may be payable in respect of any transfer involved in the issue and delivery of shares of Common Stock in a name other than that of the Holder of the Note or Notes to be exchanged, and no such issue or delivery shall be made unless the Person requesting such issue has paid to the Company the amount of any such tax or duty, or has established to the satisfaction of the Company that such tax or duty has been paid. Section 12.06.Parent to Provide Common Stock.(a) Parent shall, prior to issuance of any Notes hereunder, and from time to time as may be necessary, reserve, out of its authorized but unissued Common Stock, a sufficient number of shares of Common Stock to permit the exchange of all Outstanding Notes into shares of Common Stock. (b)All shares of Common Stock delivered upon exchange of the Notes shall be newly issued shares, shall be duly authorized, validly issued, fully paid and nonassessable and shall be free from preemptive or similar rights and free of any lien or adverse claim as the result of any action by Parent. Section 12.07.Adjustment of Exchange Rate.The Exchange Rate shall be adjusted from time to time by the Company if any of the following events occurs, except that the Company 52 BACK shall not make any adjustments to the Exchange Rate if Holders of the Notes participate (other than in the case of a share split or share combination), at the same time and upon the same terms as holders of the Common Stock and solely as a result of holding the Notes, in any of the transactions described in this Section 12.07, without having to exchange their Notes, as if they held a number of shares of Common Stock equal to the Exchange Rate, multiplied by the principal amount (expressed in thousands) of Notes held by such Holder. (a)If Parent issues shares of Common Stock as a dividend or distribution on shares of Common Stock, or effects a share split or share combination, the Exchange Rate shall be adjusted based on the following formula: ER1 ER0x OS1 OS0 where ER0 the applicable Exchange Rate in effect immediately prior to the open of business on the Ex-Dividend Date for such dividend or distribution, or immediately prior to the open of business on the effective date of such share split or share combination, as the case may be; ER1 the applicable Exchange Rate in effect immediately after the open of business on the Ex-Dividend Date for such dividend or distribution, or immediately after the open of business on the effective date of such share split or share combination, as the case may be; OS0 the number of shares of Common Stock outstanding immediately prior to the open of business on the Ex-Dividend Date for such dividend or distribution, or immediately prior to the effective date of such share split or share combination, as the case may be; and OS1 the number of shares of Common Stock outstanding immediately after giving effect to such dividend, distribution, share split or share combination, as the case may be. Any adjustments made pursuant to this Section 12.07(a) shall become effective immediately after (x) the open of business on the Ex-Dividend Date for such dividend or distribution or (y) the open of business on the effective date of such split or combination, as applicable.If any dividend or distribution described in this Section 12.07(a) is declared but not so paid or made, effective as of the date the Board of Directors determines not to pay such dividend or distribution, the new Exchange Rate shall again be adjusted to the Exchange Rate that would then be in effect if such dividend or distribution had not been declared. (b)If Parent distributes to all or substantially all holders of Common Stock any rights, options or warrants entitling them to purchase, for a period of not more than 45 days after the Ex-Dividend Date for the distribution, shares of Common Stock at a price per share less than the average of the Last Reported Sale Prices of the Common Stock for the ten consecutive Trading Day period ending on, and including, the Trading Day immediately preceding the 53 BACK announcement date for such distribution, the Exchange Rate shall be adjusted based on the following formula: ER1 ER0x OS0 + X OS0+ Y where, ER0 the Exchange Rate in effect immediately prior to the open of business on the Ex-Dividend Date for such distribution; ER1 the new Exchange Rate in effect immediately after the open of business on the Ex-Dividend Date for such distribution; OS0 the number of shares of Common Stock outstanding immediately prior to the open of business on the Ex-Dividend Date for such distribution; X the total number of shares of Common Stock issuable pursuant to such rights, options or warrants; and Y the number of shares of Common Stock equal to the aggregate price payable to exercise such rights, options or warrants divided by the average of the Last Reported Sale Prices of the Common Stock over the ten consecutive Trading Day period ending on, and including, the Trading Day immediately preceding the declaration date for such distribution. For purposes of this Section 12.07(b), in determining whether any rights, options or warrants entitle the holders to subscribe for or purchase shares of Common Stock at less than the average of the Last Reported Sale Prices of the Common Stock for the applicable ten consecutive Trading Day period, and in determining the aggregate offering price of such shares of the Common Stock, there shall be taken into account any consideration received by Parent for such rights, options or warrants and any amount payable on exercise thereof, with the value of such consideration if other than cash, to be determined by the Board of Directors. Any adjustment made pursuant to this Section 12.07(b) shall be made successively whenever any such rights, options or warrants are distributed and shall become effective immediately after the open of business on the Ex-Dividend Date for such distribution.To the extent that shares of Common Stock are not delivered after the expiration of such rights, options or warrants, the Exchange Rate shall be decreased to the Exchange Rate that would then be in effect had the increase with respect to the issuance of such rights, options or warrants been made on the basis of delivery of only the number of shares of Common Stock actually delivered.If such rights, options or warrants are not so distributed, the Exchange Rate shall be decreased to the Exchange Rate that would then be in effect if the Ex-Dividend Date for such distribution had not occurred. 54 BACK (c)If Parent distributes shares of its Capital Stock, evidences of its indebtedness or other assets or property of Parent or rights, options or warrants to acquire its Capital Stock or other securities, to all or substantially all holders of the Common Stock, excluding: (i)dividends, distributions (including share splits), rights, options or warrants as to which an adjustment is effected in Section 12.07(a), Section 12.07(b) or Section 12.07(e); (ii)dividends or distributions covered by Section 12.07(d); (iii)dividends or distributions that constitute Reference Property following an event described in Section 12.11; and (iv)Spin-Offs to which the provisions set forth below in this Section 12.07(c) shall apply, then the applicable Exchange Rate shall be adjusted based on the following formula: ER1 ER0x SP0 SP0- FMV where, ER0 the applicable Exchange Rate in effect immediately prior to the open of business on the Ex-Dividend Date for such distribution; ER1 the applicable Exchange Rate in effect immediately after the open of business on the Ex-Dividend Date for such distribution; SP0 the average of the Last Reported Sale Prices of the Common Stock over the ten consecutive Trading Day period ending on, and including, the Trading Day immediately preceding the Ex-Dividend Date for such distribution; and FMV the fair market value (as determined in good faith by the Board of Directors) of the shares of Capital Stock, evidences of indebtedness, assets, property, rights, options or warrants distributed with respect to each outstanding share of Common Stock as of the open of business on the Ex-Dividend Date for such distribution. Any adjustment made under the portion of this Section 12.07(c) above shall become effective immediately after the open of business on the Ex- Dividend Date for such distribution.If such distribution is not so paid or made, the Exchange Rate shall be decreased to the Exchange Rate that would then be in effect if such dividend or distribution had not been declared. If “FMV” as set forth above is equal to or greater than “SP0” as set forth above, in lieu of the foregoing adjustment, Holders of the Notes shall receive, in respect of each $1,000 principal amount of Notes, at the same time and upon the same terms as holders of Common Stock, the amount and kind of Parent’s Capital Stock, evidences of its indebtedness, other assets or property of Parent or rights, options or warrants to acquire its Capital Stock or other securities that such 55 BACK Holder would have received if such Holder owned a number of shares of Common Stock equal to the applicable Exchange Rate in effect immediately prior to the open of business on the Ex-Dividend Date for the distribution. With respect to an adjustment pursuant to this Section 12.07(c) where there has been a payment of a dividend or other distribution on the Common Stock of shares of the Capital Stock of any class or series, or similar equity interest, of or relating to a Subsidiary or other business unit that are, or, when issued, will be, traded or quoted on any national or regional securities exchange or other market (a “Spin-Off”), the applicable Exchange Rate shall instead be adjusted based on the following formula: ER1 ER0x FMV0 + MP0 MP0 where, ER0 the applicable Exchange Rate in effect immediately prior to the end of the Valuation Period; ER1 the applicable Exchange Rate in effect immediately after the end of the Valuation Period; FMV0 the average of the Last Reported Sale Prices of the Capital Stock of Parent or similar equity interest distributed to holders of Common Stock applicable to one share of Common Stock (determined by reference to the definition of Last Reported Sale Price as set forth in Section1.01 as if references therein to Common Stock were to such Capital Stock or similar equity interest) over the first ten consecutive Trading Day period immediately following the Ex-Dividend Date for such Spin-Off (such period, the “Valuation Period”); and MP0 the average of the Last Reported Sale Prices of Common Stock over the Valuation Period. Such adjustment shall occur immediately after the tenth Trading Day immediately following the Ex-Dividend Date of such Spin-Off; provided that, for purposes of determining the Exchange Rate in respect of any exchange during the ten Trading Days following the Ex-Dividend Date of any Spin-Off, references within the previous paragraph related to “Spin-Offs” to ten Trading Days shall be deemed replaced with such lesser number of Trading Days as have elapsed between the Ex-Dividend Date of such Spin-Off and the relevant Exchange Date.If any such dividend or distribution described in the preceding paragraph of this Section 12.07(c) is declared but not paid or made, the new Exchange Rate shall be readjusted to be the Exchange Rate that would then be in effect if such dividend or distribution had not been declared. For purposes of this Section 12.07(c) (and subject in all respect to Section 12.14), rights, options or warrants distributed by Parent to all holders of its Common Stock entitling them to subscribe for or purchase shares of its Capital Stock, including Common Stock (either initially or 56 BACK under certain circumstances), which rights, options or warrants, until the occurrence of a specified event or events (“Trigger Event”), (i)are deemed to be transferred with such shares of the Common Stock, (ii)are not exercisable, and (iii)are also issued in respect of future issuances of the Common Stock, shall be deemed not to have been distributed for purposes of this Section 12.07(c) (and no adjustment to the Exchange Rate under this Section 12.07(c) shall be required) until the occurrence of the earliest Trigger Event, whereupon such rights, options or warrants shall be deemed to have been distributed and an appropriate adjustment (if any is required) to the Exchange Rate shall be made under this Section 12.07(c).If any such right, option or warrant, including any such existing rights, options or warrants distributed prior to the date of this Indenture, are subject to events, upon the occurrence of which such rights, options or warrants become exercisable to purchase different securities, evidences of indebtedness or other assets, then the date of the occurrence of any and each such event shall be deemed to be the date of distribution and Ex-Dividend Date with respect to new rights, options or warrants with such rights (in which case the existing rights, options or warrants shall be deemed to terminate and expire on such date without exercise by any of the holders thereof).In addition, in the event of any distribution (or deemed distribution) of rights, options or warrants, or any Trigger Event or other event of the type described in the immediately preceding sentence with respect thereto that was counted for purposes of calculating a distribution amount for which an adjustment to the Exchange Rate under this Section 12.07(c) was made, (1) in the case of any such rights, options or warrants that shall all have been redeemed or purchased without exercise by any holders thereof, upon such final redemption or purchase (x) the Exchange Rate shall be readjusted as if such rights, options or warrants had not been issued and (y) the Exchange Rate shall then again be readjusted to give effect to such distribution, deemed distribution or Trigger Event, as the case may be, as though it were a cash distribution, equal to the per share redemption or purchase price received by a holder or holders of Common Stock with respect to such rights, options or warrants (assuming such holder had retained such rights, options or warrants), made to all holders of Common Stock as of the date of such redemption or purchase, and (2) in the case of such rights, options or warrants that shall have expired or been terminated without exercise by any holders thereof, the Exchange Rate shall be readjusted as if such rights, options and warrants had not been issued. (d)If any cash dividend or distribution is made to all or substantially all holders of Common Stock, the Exchange Rate shall be adjusted based on the following formula: ER1 ER0x SP0 SP0- C where, ER0 the applicable Exchange Rate in effect immediately prior to the open of business on the Ex-Dividend Date for such dividend or distribution; ER1 the applicable Exchange Rate in effect immediately after the open of business on the Ex-Dividend Date for such dividend or distribution; 57 BACK SP0 the average of the Last Reported Sale Prices of the Common Stock over the ten consecutive Trading Day period ending on, and including, the Trading Day immediately preceding the Ex-Dividend Date for such dividend or distribution; and C the amount in cash per share of Common Stock Parent distributes to holders of Common Stock. An adjustment to the Exchange Rate made pursuant to this Section 12.07(d) shall become effective immediately after the open of business on the Ex-Dividend Date for the applicable dividend or distribution.If any dividend or distribution described in this Section 12.07(d) is declared but not so paid or made, the new Exchange Rate shall be readjusted to the Exchange Rate that would then be in effect if such dividend or distribution had not been declared. If “C” as set forth above is equal to or greater than “SP0” as set forth above, in lieu of the foregoing adjustment, each Holder of a Note shall receive, for each $1,000 principal amount of Notes, at the same time and upon the same terms as holders of shares of Common Stock, the amount of cash that such Holder would have received if such Holder owned a number of shares of Common Stock equal to the applicable Exchange Rate in effect immediately prior to the open of business on the Ex-Dividend Date for such cash dividend or distribution. (e)If Parent or any of its Subsidiaries makes a payment in respect of a tender or exchange offer for Common Stock, to the extent that the cash and value of any other consideration included in the payment per share of Common Stock exceeds the Last Reported Sale Price of the Common Stock on the Trading Day next succeeding the last date on which tenders or exchanges may be made pursuant to such tender or exchange offer (the “Expiration Date”), the Exchange Rate shall be increased based on the following formula: ER1 ER0x AC + (SP1 x OS1) OS0x SP1 where, ER0 the applicable Exchange Rate in effect immediately prior to the open of business on the Trading Day next succeeding the Expiration Date; ER1 the applicable Exchange Rate in effect immediately after the open of business on the Trading Day next succeeding the Expiration Date; AC the aggregate value of all cash and any other consideration (as determined by the Board of Directors) paid or payable for shares purchased in such tender offer or exchange offer; OS0 the number of shares of Common Stock outstanding immediately prior to time (the “Expiration Time”) such tender or exchange offer expires (prior to giving effect to such tender offer or exchange offer); 58 BACK OS1 the number of shares of Common Stock outstanding immediately after the Expiration Time (after giving effect to such tender offer or exchange offer); and SP1 the Last Reported Sale Price of the Common Stock on the Trading Day next succeeding the Expiration Date. The adjustment to the Exchange Rate under this Section 12.07(e) shall become effective immediately following the close of business on the Trading Day next succeeding the Expiration Date.If Parent or one of its Subsidiaries is obligated to purchase Common Stock pursuant to any such tender or exchange offer but is permanently prevented by applicable law from effecting any such purchase or all such purchases are rescinded, the new Exchange Rate shall be readjusted to be the Exchange Rate that would be in effect if such tender or exchange offer had not been made. Section 12.08.When No Adjustment is Required.(a) No adjustment in the Exchange Rate shall be required unless such adjustment would require an increase or decrease of at least 1% in the Exchange Rate as last adjusted; provided, however, that any adjustments which would be required to be made but for this Section 12.08(a) shall be carried forward and taken into account in any subsequent adjustment and any carry forward amount shall be paid to the Holder upon exchange regardless of the 1% threshold.All calculations under this Article 12 shall be made to the nearest cent or to the nearest 1/10,000th of a share. (b)If the application of the foregoing formulas in Section 12.07 would result in a decrease in the Exchange Rate, no adjustment to the Exchange Rate shall be made (except on account of share combinations). (c)No adjustment to the Exchange Rate shall be made unless as specifically set forth in Section 12.07 and Section 12.02.Without limiting the foregoing, no adjustment to the Exchange Rate need be made: (i)upon the issuance of any shares of Common Stock pursuant to any present or future plan providing for the reinvestment of dividends or interest payable on securities of Parent and the investment of additional optional amounts in shares of Common Stock under any plan; (ii)upon the issuance of any shares of Common Stock or options or rights to purchase such shares pursuant to any present or future employee, director or consultant benefit plan or program or employee stock purchase plan of, or assumed by, Parent or any of its Subsidiaries; (iii)upon the issuance of any shares of Common Stock pursuant to any option, warrant, right, or exercisable, exchangeable or convertible security not described in clause (ii)above and outstanding as of the Issue Date; (iv)for a change in the par value of the Common Stock; (v)for accrued and unpaid interest (including any Special Interest and Additional Interest, if applicable); or 59 BACK (vi)for stock repurchase programs not constituting a tender offer under Section 12.07(e). Section 12.09.Notice of Adjustment.Whenever the Exchange Rate or exchange privilege is required to be adjusted pursuant to this Indenture, the Company shall promptly mail to Holders a notice of the adjustment and file with the Trustee an Officers’ Certificate briefly stating the facts requiring the adjustment, the adjusted Exchange Rate and the manner of computing it.Failure to mail such notice or any defect therein shall not affect the validity of any such adjustment.Unless and until the Trustee shall receive an Officers’ Certificate setting forth an adjustment of the Exchange Rate, the Trustee may assume without inquiry that the Exchange Rate has not been adjusted and that the last Exchange Rate of which it has knowledge remains in effect. Section 12.10.Notice of Certain Transactions.In case of any: (a)action by the Parent or one of its Subsidiaries that would require an adjustment to the Exchange Rate pursuant to Section 12.07 or Section 12.14; (b)event described in Section 12.11; or (c)voluntary or involuntary dissolution, liquidation or winding-up of the Parent; then, in each case (unless notice of such event is otherwise required pursuant to another provision of this Indenture), the Company shall cause to be filed with the Trustee and the Exchange Agent (if other than the Trustee) and to be mailed to each Holder at its address appearing on the Note Register, as promptly as possible but in any event at least 20 days prior to the applicable date hereinafter specified, a notice stating (i) the date on which a record is to be taken for the purpose of such action by the Parent or one of its Subsidiaries or, if a record is not to be taken, the date as of which the holders of Common Stock of record are to be determined for the purposes of such action by the Parent or one of its Subsidiaries, or (ii) the date on which such event, dissolution, liquidation or winding-up is expected to become effective or occur, and the date as of which it is expected that holders of Common Stock of record shall be entitled to exchange their Common Stock for securities or other property deliverable upon such event, dissolution, liquidation or winding-up.Failure to give such notice, or any defect therein, shall not affect the legality or validity of such action by the Parent or one of its Subsidiaries Section 12.11.Effect of Reclassification, Consolidation, Merger or Sale On Exchange Privilege.If any of the following events occur: (a)any recapitalization, reclassification or change of the outstanding shares of Common Stock (other than changes resulting from a subdivision or combination); (b)any consolidation, merger, or combination involving Parent or the Company; (c)any sale, conveyance or lease to any third party of all or substantially all of the property and assets of Parent, the Company and its Subsidiaries; or 60 BACK (d)any statutory share exchange, in each case as a result of which holders of Common Stock shall be entitled to receive stock, other securities or other property or assets (including cash or any combination thereof) (the “Reference Property”) with respect to or in exchange for such Common Stock, the Holders of the Notes then Outstanding shall be entitled thereafter to exchange those Notes into the kind and amount of shares of stock, other securities or other property or assets (including cash or any combination thereof) which they would have owned or been entitled to receive upon such transaction had such notes been exchanged into Common Stock immediately prior to such transaction.In the event holders of Common Stock have the opportunity to elect the form of consideration to be received in such transaction, the Reference Property shall be deemed to be the weighted average of the types and amounts of consideration received by the holders of Common Stock that affirmatively make such election.The Company shall notify the Holders of the weighted average as soon as practicable after such determination is made.Parent or the Company may not become a party to any such transaction unless its terms are consistent with the preceding.None of the foregoing provisions shall affect the right of a Holder of Notes to exchange its Notes into shares of Common Stock prior to the effective date of such transaction. The above provisions of this Section 12.11 shall similarly apply to successive recapitalizations, reclassifications, mergers, consolidations, statutory share exchanges, combinations, sales and conveyances. If this Section 12.11 applies to any event or occurrence, Section 12.07 hereof shall not apply. Section 12.12.Trustee’s Disclaimer.(a) The Trustee shall have no duty to determine, or liability in connection therewith, when an adjustment under this Article 12 should be made, how it should be made or what such adjustment should be, but may accept as conclusive evidence of that fact or the correctness of any such adjustment, and shall be protected in conclusively relying upon, an Officers’ Certificate, including the Officers’ Certificate with respect thereto which the Company is obligated to file with the Trustee pursuant to Section 12.09.Unless and until the Trustee receives such Officers’ Certificate delivered pursuant to Section 12.09, the Trustee may assume without inquiry that no such adjustment has been made and the last Exchange Rate of which the Trustee has knowledge remains in effect.The Trustee makes no representation as to the validity or value of any securities or assets issued upon exchange of Notes, and the Trustee shall not be responsible for the Company’s failure to comply with any provisions of this Article 12. (b)The Trustee shall not be under any responsibility to determine the correctness of any provisions contained in any supplemental indenture executed pursuant to Section 12.11, but may accept as conclusive evidence of the correctness thereof, and shall be fully protected in conclusively relying upon, the Officers’ Certificate and Opinion of Counsel, with respect thereto which the Company are obligated to file with the Trustee pursuant to Section 12.11. Section 12.13.Voluntary Increase; NYSE Compliance.(a) Subject to Section9.01(e), the Company from time to time may increase the Exchange Rate, to the extent permitted by law, by any amount for any period of at least 20 days, if the Board of Directors determines that such 61 BACK increase shall be in Parent’s best interests.The Company may (but is not required to) make such increase in the Exchange Rate (in addition to others provided in this Indenture) as the Board of Directors deems advisable to avoid or diminish any income tax to holders of Common Stock resulting from a dividend or distribution of stock, or rights to acquire stock, or similar event; provided, however, that in no event may the Company increase the Exchange Rate such that it causes the Exchange Price to be less than the par value of a share of Common Stock.The Company shall provide at least 15 days’ written notice to Holders and the Trustee of any increase under this Section 12.13. (b)The Company may not take any voluntary actions that would result in an adjustment to the Exchange Rate pursuant to Section 12.07 without complying, if applicable, with the stockholder approval rules of The New York Stock Exchange and any similar rule of any United States securities exchange on which the Common Stock is listed at the relevant time.In accordance with such listing standards, this restriction shall apply at any time when the Notes are Outstanding, regardless of whether Parent then has a class of securities listed on The New York Stock Exchange. Section 12.14.Rights Plan.To the extent that Parent has a Rights Plan in effect upon exchange of the Notes into Common Stock, the Holders shall receive upon exchange of the Notes, the Rights under the Rights Plan, unless prior to exchange, the Rights have separated from the Common Stock, in which case, and only in such case, the Exchange Rate shall be adjusted at the time of separation as if Parent distributed to all or substantially all holders of Common Stock shares of its Capital Stock, evidences of indebtedness or other assets or property of ours or rights, options or warrants to acquire its Capital Stock or other securities as described in Section 12.07(c) above, subject to readjustment in the event of the expiration, termination or redemption of such Rights. ARTICLE 13 Guarantees Section 13.01.Note Guarantees.Subject to the provisions of this Article 13, each of the Guarantors hereby, jointly and severally, unconditionally guarantees to each Holder of a Note authenticated and delivered by the Trustee and to the Trustee and its successors and assigns, irrespective of the validity and enforceability of this Indenture, the Notes or the obligations of the Company hereunder or thereunder, that:(a) the principal of, premium and interest on the Notes shall be promptly paid in full when due, whether at the maturity or interest payment or mandatory redemption date, by acceleration, redemption or otherwise, and interest on the overdue principal of, premium and interest on the Notes, if any, if lawful, and all other obligations of the Company to the Holders or the Trustee under this Indenture and the Notes shall be promptly paid in full or performed, all in accordance with the terms of this Indenture and the Notes; and (b) in case of any extension of time of payment or renewal of any Notes or any of such other obligations, that same shall be promptly paid in full when due or performed in accordance with the terms of the extension or renewal, whether at stated maturity, by acceleration or otherwise.Failing payment when due of any amount so guaranteed or any performance so guaranteed for whatever reason, the Guarantors shall be jointly and severally obligated to pay the same immediately.The Guarantors hereby agree that their obligations 62 BACK hereunder shall be unconditional, irrespective of the validity, regularity or enforceability of the Notes or this Indenture, the absence of any action to enforce the same, any waiver or consent by any Holder of the Notes with respect to any provisions of this Indenture and the Notes, the recovery of any judgment against the Company, any action to enforce the same or any other circumstance which might otherwise constitute a legal or equitable discharge or defense of a Guarantor.Each Guarantor hereby waives diligence, presentment, demand of payment, filing of claims with a court in the event of insolvency or bankruptcy of the Company, any right to require a proceeding first against the Company, protest, notice and all demands whatsoever and covenant that the Note Guarantees shall not be discharged except by complete performance of the obligations contained in the Notes and this Indenture. If after the Issue Date the Company or any Subsidiary of the Company acquires or creates another Subsidiary (other than a special purpose financing vehicle) and such Subsidiary is a North American Subsidiary, then at such time as such Subsidiary first becomes a Significant Subsidiary of the Company, that newly acquired or created Subsidiary must become a Guarantor and execute a supplemental indenture satisfactory to the Trustee and deliver an Opinion of Counsel to the Trustee within 10 Business Days of the date on which it first becomes a Significant Subsidiary; provided, however, that this provision will not apply to a Subsidiary that is an “unrestricted” subsidiary under all Indebtedness of the Company that has such concept and that is not a guarantor of or otherwise an obligor on such Indebtedness or any other Indebtedness of the Company or the Parent. The Company shall not permit any of its Subsidiaries that is not a Guarantor of the Notes, directly or indirectly, to Guarantee or pledge any assets to secure the payment of any other Indebtedness of the Company or the Parent unless such Subsidiary simultaneously executes and delivers a supplemental indenture providing for the Guarantee of the payment of the Notes by such Subsidiary to the same extent as such Guarantee of such other Indebtedness, which Guarantee shall be senior to or pari passu with such Restricted Subsidiary’s Guarantee of or pledge to secure such other Indebtedness; provided, however, that this provision will not apply to a Subsidiary that is an “unrestricted” subsidiary under all Indebtedness of the Company that has such concept and that is not a guarantor of or otherwise an obligor on such Indebtedness or any other Indebtedness of the Company or the Parent.Notwithstanding the preceding paragraph, any Note Guarantee of the Notes shall provide by its terms that it shall be automatically and unconditionally released and discharged under the circumstances described in Section 13.05 hereof. If any Holder or the Trustee is required by any court or otherwise to return to the Company or Guarantors, or any Custodian, Trustee, liquidator or other similar official acting in relation to either the Company or Guarantors, any amount paid by either to the Trustee or such Holder, these Guarantees, to the extent theretofore discharged, shall be reinstated in full force and effect.Each Guarantor agrees that it shall not be entitled to any right of subrogation in relation to the Holders in respect of any obligations guaranteed hereby until payment in full of all obligations guaranteed hereby. Each Guarantor further agrees that, as between the Guarantors, on the one hand, and the Holders and the Trustee, on the other hand, (x) the maturity of the obligations guaranteed hereby 63 BACK may be accelerated as provided in Article 6 hereof for the purposes of these Guarantees, notwithstanding any stay, injunction or other prohibition preventing such acceleration in respect of the obligations guaranteed hereby, and (y) in the event of any declaration of acceleration of such obligations as provided in Article 6 hereof, such obligations (whether or not due and payable) shall forthwith become due and payable by the Guarantors for the purpose of these Guarantees.The Guarantors shall have the right to seek contribution from any non-paying Guarantor so long as the exercise of such right does not impair the rights of the Holders under these Guarantees. Section 13.02.Limitation of Guarantors’ Liability.Each Guarantor and, by its acceptance hereof, each Holder hereof, hereby confirm that it is their intention that the Note Guarantee by such Guarantor not constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar federal or state law to the extent applicable to the Note Guarantees.To effectuate the foregoing intention, each such person hereby irrevocably agrees that the obligation of such Guarantor under its Note Guarantee under this Article 13 shall be limited to the maximum amount as shall, after giving effect to such maximum amount and all other (contingent or otherwise) liabilities of such Guarantor that are relevant under such laws, and after giving effect to any rights to contribution of such Guarantor pursuant to any agreement providing for an equitable contribution among such Guarantor and other Affiliates of the Company of payments made by guarantees by such parties, result in the obligations of such Guarantor in respect of such maximum amount not constituting a fraudulent conveyance.Each Holder, by accepting the benefits hereof, confirms its intention that, in the event of bankruptcy, reorganization or other similar proceeding of the Company or any Guarantor in which concurrent claims are made upon such Guarantor hereunder, to the extent such claims shall not be fully satisfied, each such claimant with a valid claim against the Company shall be entitled to a ratable share of all payments by such Guarantor in respect of such concurrent claims. Section 13.03. Execution and Delivery of Note Guarantees.To evidence the Note Guarantees set forth in Section 13.01 hereof, each Guarantor hereby agrees that a notation of the Note Guarantees substantially in the form of Exhibit B shall be endorsed by an officer of such Guarantor on each Note authenticated and delivered by the Trustee and that this Indenture shall be executed on behalf of such Guarantor by its President, Chief Financial Officer or one of its Vice Presidents. Each Guarantor hereby agrees that the Note Guarantees set forth in Section 13.01 shall remain in full force and effect notwithstanding any failure to endorse on each Note a notation of the Note Guarantees. If an officer or Officer whose signature is on this Indenture or on the Note Guarantees no longer holds that office at the time the Trustee authenticates the Note on which the Note Guarantees are endorsed, the Note Guarantees shall be valid nevertheless. The delivery of any Note by the Trustee, after the authentication thereof hereunder, shall constitute due delivery of the Note Guarantees set forth in this Indenture on behalf of the Guarantors. 64 BACK Section 13.04.Guarantors May Consolidate, etc., on Certain Terms.(a)Except as set forth in Article 10 hereof, nothing contained in this Indenture or in any of the Notes shall prevent any consolidation or merger of a Guarantor with or into the Company or the Parent or shall prevent any sale or conveyance of the property of a Guarantor as an entirety or substantially as an entirety, to the Company, the Parent or to a Subsidiary Guarantor. (b)Except as set forth in Article 10 hereof, nothing contained in this Indenture or in any of the Notes shall prevent any consolidation or merger of a Guarantor with or into a corporation or corporations other than the Company (whether or not affiliated with the Guarantor), or successive consolidations or mergers in which a Guarantor or its successor or successors shall be a party or parties, or shall prevent any sale or conveyance of the property of a Guarantor as an entirety or substantially as an entirety, to a corporation other than the Company (whether or not affiliated with the Guarantor) authorized to acquire and operate the same; provided, however, that such transaction meets all of the following requirements:(i) either:(a) such Guarantor is the surviving corporation; or (b) the Person formed by or surviving any such consolidation or merger (if other than such Guarantor) or to which such sale, assignment, transfer, conveyance or other disposition shall have been made is a corporation organized or existing under the laws of the United States, any state thereof or the District of Columbia or the jurisdiction in which such Guarantor is organized and under the laws of which it is existing; (ii) the Person formed by or surviving any such consolidation or merger (if other than such Guarantor), or the Person to which such sale, assignment, transfer, conveyance or other disposition shall have been made, assumes all the obligations of such Guarantor under the Note Guarantees and this Indenture, as applicable, pursuant to a supplemental indenture reasonably satisfactory in form to the Trustee; and (iii) immediately after such transaction no Default or Event of Default exists.In case of any such consolidation, merger, sale or conveyance and upon the assumption by the successor corporation, by supplemental indenture, executed and delivered to the Trustee and satisfactory in form to the Trustee, of the Note Guarantees endorsed upon the Notes and the due and punctual performance of all of the covenants and conditions of this Indenture to be performed by the Guarantor, such successor corporation shall succeed to and be substituted for the Guarantor with the same effect as if it had been named herein as a Guarantor.Such successor corporation thereupon may cause to be signed any or all of the Note Guarantees to be endorsed upon all of the Notes issuable hereunder which theretofore shall not have been signed by the Company and delivered to the Trustee.All the Note Guarantees so issued shall in all respects have the same legal rank and benefit under this Indenture as the Note Guarantees theretofore and thereafter issued in accordance with the terms of this Indenture as though all of such Note Guarantees had been issued at the date of the execution hereof.Notwithstanding anything herein to the contrary, the foregoing conditions shall not apply to a Guarantor which is a Subsidiary of the Company in connection with a transaction as a result of which such Guarantor will be released from its Note Guarantee as provided in Section 13.05 hereof. Section 13.05.Releases.The Note Guarantee or the obligations under Section 13.04 hereof of a Guarantor that is a subsidiary will be released: (a)in connection with any sale or other disposition of all or substantially all of the assets of that Subsidiary Guarantor (including by way of merger or consolidation); or 65 BACK (b)in connection with any sale of all of the capital stock of a Subsidiary Guarantor. Upon delivery by the Company to the Trustee of an Officers’ Certificate to the effect that such sale or other disposition was made by the Company in accordance with the provisions of this Indenture, the Trustee shall execute any documents reasonably required in order to evidence the release of any Guarantor from its obligations under its Note Guarantees.Any Guarantor not released from its obligations under its Note Guarantee shall remain liable for the full amount of principal of, premium and interest on the Notes and for the other obligations of any Guarantor under this Indenture as provided in this Article 13. Section 13.06.“Trustee” to Include Paying Agent.In case at any time any Paying Agent other than the Trustee shall have been appointed by the Company and be then acting hereunder, the term “Trustee” as used in this Article 13 shall in such case (unless the context shall otherwise require) be construed as extending to and including such Paying Agent within its meaning as fully and for all intents and purposes as if such Paying Agent were named in this Article 13 in place of the Trustee. ARTICLE 14 Repurchase Of Notes Upon A Fundamental Change Section 14.01.Repurchase of Notes at Option of the Holder Upon a Fundamental Change.(a) If a Fundamental Change occurs prior to the Maturity Date, each Holder of a Note shall have the right, at the option of the Holder, to require the Company to repurchase all or any of such Holder’s Notes at the Fundamental Change Repurchase Price, on the date specified by the Company that is not less than 20 days and not more than 35 days after the date of the Fundamental Change Company Notice pursuant to Section 14.01(b) (the “Fundamental Change Repurchase Date”).If the Fundamental Change Repurchase Date is after a Regular Record Date and on or prior to the corresponding Interest Payment Date, the Company shall pay accrued and unpaid interest to the Holder of a Note of record at the close of business on such Regular Record Date and the Fundamental Change Repurchase Price shall be 100% of the principal amount of the Notes to be repurchased.A Holder may require the Company to repurchase fewer than all of such Holder’s Notes only if the principal amount of Notes to be repurchased is an integral multiple of $1,000. (b)On or before the 15th day after the Fundamental Change Effective Date, the Company, or, at the request of the Company, the Trustee, shall mail a written notice by first-class mail of the occurrence of the Fundamental Change, and of the repurchase right arising therefrom, to the Trustee, Paying Agent and to each Holder at the address shown in the Note Register of the Note Registrar (and to beneficial owners as required by applicable law) (the “Fundamental Change Company Notice”).Simultaneously with providing such Fundamental Change Company Notice, the Company shall publish a notice containing the information that is required in the Fundamental Change Company Notice in a newspaper of general circulation in The City of New York or publish information on a website of the Company or through such other public medium the Company may use at that time.The Fundamental Change Company Notice shall set forth the Holder’s right to require the Company to purchase the Notes and specify: 66 BACK (i)the events causing such Fundamental Change; (ii)the date of such Fundamental Change; (iii)the last date by which the Fundamental Repurchase Notice must be delivered to elect the repurchase option pursuant to this Section 14.01; (iv)the Fundamental Change Repurchase Price; (v)the Fundamental Change Repurchase Date; (vi)the name and address of each Paying Agent and Exchange Agent, if applicable; (vii)that the Notes with respect to which a Fundamental Change Repurchase Notice has been delivered by a Holder may be exchanged only if the Holder withdraws the Fundamental Change Repurchase Notice in accordance with the terms of this Indenture; and (viii)the procedures that the Holder must follow to require the Company to repurchase its Notes under this Section 14.01. At the Company’s written request, the Trustee shall give such Fundamental Change Company Notice in the Company’s name and at the Company’s expense; provided that, unless otherwise agreed by the Trustee, the Company makes such request at least five Business Days prior to the date by which such Fundamental Change Company Notice must be given to the Holders in accordance with this Section 14.01; provided, further, that the text of such Fundamental Change Company Notice shall be prepared by the Company.If any of the Notes is in the form of a Global Note, then the Company shall modify such notice to the extent necessary to accord with the Applicable Procedures relating to the purchase of Global Notes. No failure of the Company to give the foregoing notices or defect therein shall limit any Holder’s right to exercise its right to cause the Company to repurchase such Holder’s Notes pursuant to this Section 14.01. (c)Repurchases of Notes under this Article 14 shall be made upon delivery to the Paying Agent by the Holder of a duly completed notice (the “Fundamental Change Repurchase Notice”) in the form set forth in the Form of Fundamental Change Repurchase Notice in Attachment 2 to the Form of Note attached hereto as ExhibitA, if the Notes are Physical Notes, or in compliance with the Depositary’s procedures for surrendering interests in Global Notes, if the Notes are Global Notes, in each case before the close of business on the Business Day immediately preceding the Fundamental Change Repurchase Date. Each Fundamental Change Repurchase Notice shall state: (A)in the case of Physical Notes, the certificate numbers of the Notes to be delivered for repurchase; 67 BACK (B)the portion of the principal amount of the Notes to be repurchased, which must be $1,000 or an integral multiple thereof; and (C)that the Notes are to be repurchased by the Company pursuant to the applicable provisions of the Notes and this Indenture provided, however, that if the Notes are Global Notes, the Repurchase Notice must comply with appropriate Depositary procedures. Notwithstanding anything herein to the contrary, any Holder delivering to the Paying Agent the Fundamental Change Repurchase Notice contemplated by this Section 14.01 shall have the right to withdraw, in whole or in part, such Fundamental Change Repurchase Notice at any time prior to the close of business on the Business Day immediately preceding the Fundamental Change Repurchase Date by delivery of a written notice of withdrawal to the Paying Agent in accordance with Section 14.02. The Paying Agent shall promptly notify the Company of the receipt by it of any Fundamental Change Repurchase Notice or written notice of withdrawal thereof. Section 14.02.Withdrawal of Fundamental Change Repurchase Notice. (a)A Fundamental Change Repurchase Notice may be withdrawn (in whole or in part) by means of a written notice of withdrawal delivered to the Corporate Trust Office of the Paying Agent in accordance with this Section 14.02 at any time prior to the close of business on the Business Day immediately preceding the Fundamental Change Repurchase Date specifying: (i)the principal amount of the Notes with respect to which such notice of withdrawal is being submitted; (ii)if Physical Notes have been issued, the certificate number of the Note in respect of which such notice of withdrawal is being submitted; and (iii)the principal amount, if any, of such Note that remains subject to the original Fundamental Change Repurchase Notice, which portion must be in principal amounts of $1,000 or an integral multiple of $1,000; provided, however, that if the Notes are Global Notes, the notice must comply with appropriate procedures of the Depositary. Section 14.03.Deposit of Fundamental Change Repurchase Price.(a) The Company shall deposit with the Trustee (or other Paying Agent appointed by the Company, or if the Company is acting as its own Paying Agent, set aside, segregate and hold in trust as provided in Section4.06 (b)) on or prior to 11:00 a.m., New York City time, on the Fundamental Change Repurchase Date, as the case may be, an amount of money sufficient to repurchase all of the Notes to be repurchased at the appropriate Fundamental Change Repurchase Price.Subject to receipt of funds and/or Notes by the Trustee (or other Paying Agent appointed by the Company), payment for Notes surrendered for repurchase will be made on the later of (i)the Fundamental Change Repurchase Date with respect to such Note (provided the Holder has satisfied the 68 BACK conditions in Section 14.01) and (ii)the time of book-entry transfer or the delivery of such Note to the Trustee (or other Paying Agent appointed by the Company) by the Holder thereof in the manner required by Section 14.01, by mailing checks for the amount payable to the Holders of such Notes entitled thereto as they shall appear in the Note Register; provided, however, that payments to the Depositary shall be made by wire transfer of immediately available funds to the account of the Depositary or its nominee. (b)If by 11:00 a.m. New York City time, on the Fundamental Change Repurchase Date the Trustee (or other Paying Agent appointed by the Company) holds money sufficient to make payment on all the Notes or portions thereof that are to be repurchased on such Fundamental Change Repurchase Date then (i)such Notes will cease to be Outstanding, (ii)interest will cease to accrue on such Notes (whether or not book-entry transfer of the Notes has been made or the Notes have been delivered to the Trustee or Paying Agent) and (iii)all other rights of the Holders of such Notes will terminate (other than the right to receive the Fundamental Change Repurchase Price). Section 14.04.Repayment to the Company.To the extent that the aggregate amount of cash deposited by the Company pursuant to Section 14.03 exceeds the aggregate Fundamental Change Repurchase Price of the Notes or portions thereof that the Company is obligated to repurchase pursuant to this Article 14, then promptly after the relevant Fundamental Change Repurchase Date the Paying Agent shall return any such excess cash to the Company. Section 14.05.Notes Repurchased In Part.Upon surrender of any Note that is to be repurchased only in part in accordance with Section 14.01, and promptly after the Fundamental Change Repurchase Date, the Company shall execute and the Trustee shall authenticate and deliver to the Holder of such Note, without service charge, a new Note or Notes, of such authorized denomination or denominations as may be requested by such Holder (which must be equal to $1,000 principal amount or greater integral multiples of $1,000), in aggregate principal amount equal to, and in exchange for, the portion of the principal amount of the Note so surrendered that is not repurchased. Section 14.06.Covenant to Comply with Applicable Laws Upon Repurchase of Notes.In connection with any repurchase offer pursuant to this Article 14, the Company or the Parent shall, if required: (a)comply with the provisions of Rule 13e-4, Rule 14e-1 and any other tender offer rules under the Exchange Act; (b)file a Schedule TO or any successor or similar schedule; and (c)otherwise comply with all federal and state securities laws in connection with any offer by the Company to repurchase the Notes; in each case, so as to permit the rights and obligations under this Article 14 to be exercised in the time and in the manner specified in this Article 14. 69 BACK ARTICLE 15 Meeting Of Holders Of Notes Section 15.01.Purposes For Which Meetings May Be Called.A meeting of Holders of Notes may be called at any time and from time to time pursuant to this Article 15 to make, give or take any request, demand, authorization, direction, notice, consent, waiver or other action provided by this Indenture to be made, given or taken by Holders of Notes. Notwithstanding anything contained in this Article 15, the Trustee may, during the pendency of a Default or an Event of Default, call a meeting of Holders of Notes in accordance with its standard practices. Section 15.02.Call Notice and Place of Meetings.(a) The Trustee may at any time call a meeting of Holders of Notes for any purpose specified in Section 15.01 hereof, to be held at such time and at such place in The City of New York.Notice of every meeting of Holders of Notes, setting forth the time and the place of such meeting, in general terms the action proposed to be taken at such meeting and the percentage of the principal amount of the then-Outstanding Notes which shall constitute a quorum at such meeting, shall be given, in the manner provided in Section 16.03 of this Indenture, not less than 21 nor more than 180 days prior to the date fixed for the meeting. (b)In case at any time the Company, pursuant to a resolution of the Company’s board of directors, or the Holders of at least 10% in principal amount of the Notes then Outstanding shall have requested the Trustee in writing to call a meeting of the Holders of Notes for any purpose specified in Section 15.01 hereof, by written request setting forth in reasonable detail the action proposed to be taken at the meeting, and the Trustee shall not have made the first publication of the notice of such meeting within 21 days after receipt of such request or shall not thereafter proceed to cause the meeting to be held as provided herein, then the Company or the Holders of Notes in the amount specified, as the case may be, may determine the time and the place in The City of New York for such meeting and may call such meeting for such purposes by giving notice thereof as provided in Section 15.02(a). Section 15.03.Persons Entitled to Vote at Meetings.To be entitled to vote at any meeting of Holders of Notes, a Person shall be (a) a Holder of one or more Outstanding Notes or (b) a Person appointed by an instrument in writing as proxy for a Holder or Holders of one or more Outstanding Notes by such Holder or Holders.The only Persons who shall be entitled to be present or to speak at any meeting of Holders shall be the Persons entitled to vote at such meeting and their counsel, any representatives of the Trustee and its counsel and any representatives of the Company and its counsel. Section 15.04.Quorum; Action.The Persons entitled to vote a majority in principal amount of the then-Outstanding Notes shall constitute a quorum.In the absence of a quorum within 30 minutes of the time appointed for any such meeting, the meeting shall, if convened at the request of Holders of Notes, be dissolved.In any other case, the meeting may be adjourned for a period of not less than ten days as determined by the chairman of the meeting prior to the adjournment of such meeting.In the absence of a quorum at any such adjourned meeting, such 70 BACK adjourned meeting may be further adjourned for a period of not less than ten days as determined by the chairman of the meeting prior to the adjournment of such adjourned meeting.Notice of the reconvening of any adjourned meeting shall be given as provided in Section 15.02(a) hereof, except that such notice need be given only once and not less than five days prior to the date on which the meeting is scheduled to be reconvened. At a meeting or an adjourned meeting duly reconvened and at which a quorum is present as aforesaid, any resolution and all matters (except as limited by the third paragraph of Section9.02 hereof) shall be effectively passed and decided if passed or decided by the Persons entitled to vote not less than a majority in principal amount of Notes then Outstanding represented and voting at such meeting. Any resolution passed or decisions taken at any meeting of Holders of Notes duly held in accordance with this Section 15.04 shall be binding on all the Holders of Notes, whether or not present or represented at the meeting. Section 15.05.Determination of Voting Rights; Conduct and Adjournment of Meetings.(a) Notwithstanding any other provisions of this Indenture, the Trustee may make such reasonable regulations as it may deem advisable for any meeting of Holders of Notes in regard to proof of the holding of Notes and of the appointment of proxies and in regard to the appointment and duties of inspectors of votes, the submission and examination of proxies, certificates and other evidence of the right to vote, and such other matters concerning the conduct of the meeting as it shall deem appropriate. (b)The Trustee shall, by an instrument in writing, appoint a temporary chairman (which may be the Trustee) of the meeting, unless the meeting shall have been called by the Company or by Holders of Notes as provided in Section 15.02 hereof, in which case the Company or the Holders of Notes calling the meeting, as the case may be, shall in like manner appoint a temporary chairman.A permanent chairman and a permanent secretary of the meeting shall be elected by vote of the Persons entitled to vote a majority in principal amount of the Outstanding Notes represented at the meeting. (c)At any meeting, each Holder of a Note or proxy shall be entitled to one vote for each $1,000 principal amount of Notes held or represented by him; provided, however, that no vote shall be cast or counted at any meeting in respect of any Note challenged as not Outstanding and ruled by the chairman of the meeting to be not Outstanding.The chairman of the meeting shall have no right to vote, except as a Holder of a Note or proxy. (d)Any meeting of Holders of Notes duly called pursuant to Section 15.02 hereof at which a quorum is present may be adjourned from time to time by Persons entitled to vote a majority in principal amount of the then-Outstanding Notes represented at the meeting, and the meeting may be held as so adjourned without further notice. Section 15.06.Counting Votes and Recording Action of Meetings.The vote upon any resolution submitted to any meeting of Holders of Notes shall be by written ballots on which shall be subscribed the signatures of the Holders of Notes or of their representatives by proxy and the principal amounts and serial numbers of the Outstanding Notes held or represented by 71 BACK them.The permanent chairman of the meeting shall appoint two inspectors of votes who shall count all votes cast at the meeting for or against any resolution and who shall make and file with the secretary of the meeting their verified written reports in duplicate of all votes cast at the meeting.A record, at least in duplicate, of the proceedings of each meeting of Holders of Notes shall be prepared by the secretary of the meeting and there shall be attached to said record the original reports of the inspectors of votes on any vote by ballot taken thereat and affidavits by one or more Persons having knowledge of the facts setting forth a copy of the notice of the meeting and showing that said notice was given as provided in Section 15.02 hereof and, if applicable, Section 15.04 hereof.Each copy shall be signed and verified by the affidavits of the permanent chairman and secretary of the meeting and one such copy shall be delivered to the Company and another to the Trustee to be preserved by the Trustee, the latter to have attached thereto the ballots voted at the meeting.Any record so signed and verified shall be conclusive evidence of the matters therein stated. ARTICLE 16 Miscellaneous Provisions Section 16.01.Provisions Binding on Company’s and Guarantors’ Successors.All the covenants, stipulations, promises and agreements of the Company and Guarantors contained in this Indenture shall bind the respective successors and assigns whether so expressed or not. Section 16.02.Official Acts by Successor.Any act or proceeding by any provision of this Indenture authorized or required to be done or performed by any board, committee or officer of the Company or Guarantors shall and may be done and performed with like force and effect by the like board, committee or officer of any corporation or other entity that shall at the time be the lawful sole successor of the Company or Guarantors, as applicable. Section 16.03.Notices.Except as otherwise expressly provided herein, any notice, request or demand that by any provision of this Indenture is required or permitted to be given, made or served by the Trustee or by the Holders or by any other Person pursuant to this Indenture to or on the Company may be given or served by being deposited in first-class mail, postage prepaid, addressed (until another address is filed in writing by the Company with the Trustee), as follows:Cenveo Corporation, One Canterbury Green, 201 Broad Street, Stamford, CT 06901.Any notice, election, request or demand by the Company or any Holder or by any other Person pursuant to this Indenture to or upon the Trustee shall be deemed to have been sufficiently given or made, for all purposes, if given or made in writing at the Corporate Trust Office of the Trustee.Except as otherwise expressly provided herein, any notice or communication to a Holder of a Note may be given or served by being deposited in firstclass mail, postage prepaid, or by electronic means, addressed at the Holder’s address as it appears in the Note Register. Section 16.04.Governing Law.THIS INDENTURE AND EACH NOTE, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS INDENTURE OR ANY NOTE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PROVISIONS THEREOF TO THE EXTENT THAT SUCH PROVISIONS 72 BACK WOULD RESULT IN THE SELECTION OF THE LAW OF A DIFFERENT JURISDICTION AS THE GOVERNING LAW OF THIS INDENTURE AND THE NOTES. Section 16.05.Evidence of Compliance with Conditions Precedent; Certificates and Opinions of Counsel to Trustee. Upon any application or demand by the Company to the Trustee to take any action under any of the provisions of this Indenture, the Company shall furnish to the Trustee an Officers’ Certificate and an Opinion of Counsel stating that all conditions precedent (including any covenants compliance with which constitutes a condition precedent) which relate to such action, if any, provided for in this Indenture have been complied with; provided that no such Opinion of Counsel shall be required in connection with the issuance of Notes on the Issue Date. Each Officers’ Certificate and Opinion of Counsel provided for by or on behalf of the Company in this Indenture and delivered to the Trustee with respect to compliance with a condition or covenant provided for in this Indenture (other than the Officers’ Certificates provided for in Section4.04) shall include (a) a statement that the Person making such certification or opinion has read such covenant or condition; (b) a brief statement as to the nature and scope of the examination or investigation upon which the statement contained in such certificate or opinion is based; (c) a statement that, in the judgment of such person, he or she has made such examination or investigation as is necessary to enable him or her to express an informed judgment as to whether or not such covenant or condition has been complied with; and (d) a statement as to whether or not, in the judgment of such Person, such covenant or condition has been complied with. Notwithstanding anything to the contrary in this Section 16.05, if any provision in this Indenture specifically provides that the Trustee shall or may receive an Opinion of Counsel in connection with any action to be taken by the Trustee or the Company hereunder, the Trustee shall be entitled to, or entitled to request, such Opinion of Counsel. Section 16.06.Legal Holidays.In any case where any Interest Payment Date, Fundamental Change Repurchase Date, Exchange Date or Maturity Date is not a Business Day, then any action to be taken on such date need not be taken on such date, but may be taken on the next succeeding Business Day with the same force and effect as if taken on such date, and no interest shall accrue for the period from and after such date. Section 16.07.No Security Interest Created.Nothing in this Indenture or in the Notes, expressed or implied, shall be construed to constitute a security interest under the Uniform Commercial Code or similar legislation, as now or hereafter enacted and in effect, in any jurisdiction. Section 16.08.Benefits of Indenture.Nothing in this Indenture or in the Notes, expressed or implied, shall give to any Person, other than the parties hereto, any Paying Agent, any Exchange Agent, any authenticating agent, any Note Registrar and their successors hereunder and the Holders of the Notes, any benefit or any legal or equitable right, remedy or claim under this Indenture. 73 BACK Section 16.09.Table of Contents, Headings, Etc. The table of contents and the titles and headings of the articles and sections of this Indenture have been inserted for convenience of reference only, are not to be considered a part hereof, and shall in no way modify or restrict any of the terms or provisions hereof. Section 16.10.Execution in Counterparts.This Indenture may be executed in any number of counterparts, each of which shall be an original, but such counterparts shall together constitute but one and the same instrument.The exchange of copies of this Indenture and of signature pages by facsimile or PDF transmission shall constitute effective execution and delivery of this Indenture as to the parties hereto and may be used in lieu of the original Indenture for all purposes.Signatures of the parties hereto transmitted by facsimile or PDF shall be deemed to be their original signatures for all purposes. Section 16.11.Severability.In the event any provision of this Indenture or in the Notes shall be invalid, illegal or unenforceable, then (to the extent permitted by law) the validity, legality or enforceability of the remaining provisions shall not in any way be affected or impaired. Section 16.12.Waiver of Jury Trial.EACH OF THE COMPANY, GUARANTORS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY. Section 16.13.Consent to Jurisdiction.(a) Each of the Companyand Guarantors hereby irrevocably and unconditionally submits, for itself and its property, to the nonexclusive jurisdiction of any New York State court or federal court of the United States sitting in the State and City of New York, County and Borough of Manhattan, and any appellate court from any thereof, in any action or proceeding arising out of or relating to this Indenture or the Notes, or for recognition or enforcement of any judgment, and each of the parties hereto hereby irrevocably and unconditionally agrees that all claims in respect of any such action or proceeding may be heard and determined in such state court sitting in the State and City of New York, County and Borough of Manhattan or, to the extent permitted by law, in such federal court sitting in the State and City of New York, County and Borough of Manhattan.Each of the parties hereto agrees that a final judgment in any such action or proceeding shall be conclusive and may be enforced in other jurisdictions by suit on the judgment or in any other manner provided by law. (b)Each of the Company and Guarantors hereby irrevocably and unconditionally waives, to the fullest extent it may legally and effectively do so, any objection which it may now or hereafter have to the laying of venue of any suit, action or proceeding arising out of or relating to this Indenture or the Notes in any New York State or federal court.Each of the parties hereto hereby irrevocably waives, to the fullest extent permitted by law, the defense of an inconvenient forum to the maintenance of such action or proceeding in any such court. Section 16.14.Force Majeure.In no event shall the Trustee be responsible or liable for any failure or delay in the performance of its obligations hereunder arising out of or caused by, directly or indirectly, forces beyond its control, including, without limitation, strikes, work 74 BACK stoppages, accidents, acts of war or terrorism, civil or military disturbances, nuclear or natural catastrophes or acts of God, and interruptions, loss or malfunctions of utilities, communications or computer (software and hardware) services; it being understood that the Trustee shall use reasonable efforts that are consistent with accepted practices in the banking industry to resume performance as soon as practicable under the circumstances. Section 16.15.Calculations.Except as explicitly stated herein, the Company shall be responsible for making all calculations required pursuant to this Indenture and the Notes, including, without limitation, calculations with respect to determinations of the Exchange Price and Exchange Rate applicable to the Notes.The Company shall make all such calculations in good faith and, absent manifest error, the Company’s calculations shall be binding on the Trustee and the Holders.The Company shall provide a written schedule of such calculations to the Trustee, and the Trustee shall be entitled to conclusively rely upon the accuracy of the Company’s calculations without responsibility for independent verification thereof.The Trustee shall forward a copy of such calculations to any Holder upon such Holder’s written request. Section 16.16.U.S.A. Patriot Act.The parties hereto acknowledge that in accordance with Section326 of the U.S.A. Patriot Act, the Trustee, like all financial institutions and in order to help fight the funding of terrorism and money laundering, is required to obtain, verify, and record information that identifies each person or legal entity that establishes a relationship or opens an account with the Trustee.The parties to this Indenture agree that they will provide the Trustee with such information as it may request in order for the Trustee to satisfy the requirements of the U.S.A. Patriot Act. Section 16.17.No Personal Liability of Stockholders, Employees, Officers or Directors.None of the Company’s or Guarantors’ direct or indirect stockholders, employees, officers or directors, as such, past, present or future, shall have any personal liability for the obligations of the Company or Guarantors under the Indenture or the Notes solely by reason of his or its status as such stockholder, employee, officer or director. IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly executed as of the date first written above. CENVEO CORPORATION, as Issuer By: /s/ Mark S. Hiltwein Name: Mark S. Hiltwein Title: Chief Financial Officer CENVEO, Inc., as Guarantor By: /s/ Mark S. Hiltwein Name: Mark S. Hiltwein Title: Chief Financial Officer 75 BACK Each entity listed on Schedule A hereto By: /s/ Mark S. Hiltwein Name: Mark S. Hiltwein Title: Chief Financial Officer U.S. BANK NATIONAL ASSOCIATION, as Trustee By: /s/ Susan Freedman Name: Susan Freedman Title: Vice President 76 BACK EXHIBITA [FORM OF FACE OF NOTE] [INCLUDE IF A GLOBAL NOTE] [UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.] [INCLUDE IF A RESTRICTED SECURITY] THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE UPON EXCHANGE OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER: (1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING AS A “QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT) AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT, AND (2) AGREES FOR THE BENEFIT OF CENVEO CORPORATION (THE “COMPANY”) THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT: (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR (B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT, OR 1 BACK (C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, OR (D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(D) ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. DURING THE PERIOD ENDING ONE YEAR AFTER THE LAST DATE OF ORIGINAL ISSUANCE OF THE NOTES, NO “AFFILIATE” (AS DEFINED IN RULE 144) WILL BE PERMITTED TO RESELL ANY OF THE NOTES THAT CONSTITUTE “RESTRICTED SECURITIES” UNDER RULE 2 BACK CENVEO CORPORATION 7.00% Exchangeable Senior Note due 2017 No. CUSIP No. 15671B AH4 ISIN No. US15671BAH42 Cenveo Corporation, a corporation duly organized and validly existing under the laws of the state of Colorado (herein called the “Company,” which term includes any successor corporation or other entity under the Indenture referred to on the reverse hereof), for value received hereby promises to pay to CEDE & CO., or registered assigns, the principal sum of $ (which amount may from time to time be increased or decreased to such other principal amounts as permitted by the Indenture by adjustments made on the records of the Trustee or the Custodian of the Depositary as set forth in Attachment 4 , in accordance with the rules and procedures of the Depositary) on May 15, 2017, and interest thereon as set forth below.The Notes will be fully and unconditionally guaranteed by Cenveo, Inc., and certain subsidiaries of the Company on a senior unsecured basis in accordance with Article 13 of the Indenture. This Note shall bear interest at the rate of 7.00% per year from March 28, 2012, or from the most recent date to which interest had been paid or provided for to, but excluding, the next scheduled Interest Payment Date until May 15, 2017 or the Fundamental Change Repurchase Date, as applicable.Interest is payable semiannually in arrears on each May 15 and November 15 (or if any such day is not a Business Day, the immediately following Business Day), commencing November 15, 2012, to Holders of record at the close of business on the preceding May 1 and November 1 (whether or not such day is a Business Day), respectively.Interest shall include Additional Interest and Special Interest, in each case if applicable in accordance with the terms of the Indenture. Interest not paid when due and any interest on principal or interest not paid when due will be paid to Holders on a special record date, which will be the 15th day preceding the day fixed by the Company for the payment of such interest, whether or not such day is a Business Day.At least 15 days before a special record date, the Company will send to each Holder and to the Trustee a notice that sets forth the special record date, the payment date and the amount of interest to be paid. Payment of the principal of, and accrued and unpaid interest on, this Note shall be made at the office or agency of the Company maintained for that purpose in such lawful money of the United States of America as at the time of payment shall be legal tender for the payment of public and private debts; provided that interest on any Physical Notes shall be paid (i)to the Person entitled thereto having an aggregate principal amount of $2,000,000 or less, by check mailed to such Person at the address set forth in the Note Register and (ii)to the Person entitled thereto having an aggregate principal amount of more than $2,000,000, either by check mailed to such Person or, upon application by such Person to the Note Registrar not later than the relevant Regular Record Date, by wire transfer in immediately available funds to such Person’s account 1 BACK within the United States, which application and wire transfer instructions shall remain in effect until such Person notifies, in writing, the Note Registrar to the contrary. Reference is made to the further provisions of this Note set forth on the reverse hereof, including, without limitation, provisions giving the Holder of this Note the right to exchange this Note into shares of Common Stock (together with cash in lieu of fractional shares) on the terms and subject to the limitations set forth in the Indenture.Such further provisions shall for all purposes have the same effect as though fully set forth at this place. THIS NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS NOTE SHALL BE GOVERNED BY AND BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PROVISIONS THEREOF TO THE EXTENT THAT SUCH PROVISIONS WOULD RESULT IN THE SELECTION OF THE LAW OF A DIFFERENT JURISDICTION AS THE GOVERNING LAW OF THIS NOTE. This Note shall not be valid or become obligatory for any purpose until the certificate of authentication hereon shall have been manually signed by the Trustee or a duly authorized authenticating agent under the Indenture. [Remainder of page intentionally left blank] 2 BACK IN WITNESS WHEREOF, the Company has caused this Note to be duly executed. CENVEO CORPORATION By: Name: Title: Dated: TRUSTEE’S CERTIFICATE OF AUTHENTICATION This is one of the Notes referred to in the within-mentioned Indenture. U.S. BANK NATIONAL ASSOCIATION, as Trustee By: Authorized Signatory 3 BACK [FORM OF REVERSE OF NOTE] CENVEO CORPORATION 7.00% Exchangeable Senior Note due 2017 This Note is one of a duly authorized issue of the Notes of the Company, designated as its 7.00% Exchangeable Senior Notes due 2017 (herein called the “Notes”), initially limited to the aggregate principal amount of $, all issued or to be issued under and pursuant to an Indenture dated as of March 28, 2012 (herein called the “Indenture”), between the Company, Guarantors and U.S. Bank National Association (herein called the “Trustee”), to which Indenture and all indentures supplemental thereto reference is hereby made for a description of the rights, limitations of rights, obligations, duties and immunities thereunder of the Trustee, the Company, Guarantors and the Holders of the Notes.Additional Notes may be issued in an unlimited aggregate principal amount, subject to certain conditions specified in the Indenture. The Note and Guarantees of the Guarantors constitute a general unsecured and unsubordinated obligation of the Company and Guarantors, respectively. In case an Event of Default, as defined in the Indenture, shall have occurred and be continuing, the principal of and accrued and unpaid interest, if any, on all Notes may be declared, by either the Trustee or Holders of not less than 25% in aggregate principal amount of Notes then outstanding, and upon said declaration shall become, due and payable, in the manner, with the effect and subject to the conditions and certain exceptions set forth in the Indenture. Subject to the terms and conditions of the Indenture, the Company will make all payments and deliveries in respect of the Fundamental Change Repurchase Price and the principal amount on the Maturity Date, as the case may be, to the Holder who surrenders a Note to a Paying Agent to collect such payments in respect of the Note.The Company will pay cash amounts in money of the United States that at the time of payment is legal tender for payment of public and private debts. The Indenture contains provisions permitting the Company and the Trustee in certain circumstances, without the consent of the Holders of the Notes, and in other circumstances, with the consent of the Holders of not less than a majority in aggregate principal amount of the Notes at the time outstanding, evidenced as in the Indenture provided, to execute supplemental indentures modifying the terms of the Indenture and the Notes as described therein.It is also provided in the Indenture that, subject to certain exceptions, the Holders of a majority in aggregate principal amount of the Notes at the time outstanding may on behalf of the Holders of all of the Notes waive any past Default or Event of Default under the Indenture and its consequences. No reference herein to the Indenture and no provision of this Note or of the Indenture shall alter or impair the obligation of the Company and Guarantors, which is absolute and unconditional, to pay and guarantee, respectively, the principal of (including the Fundamental Change Repurchase Price, if applicable), and accrued and unpaid interest on, this Note at the place, at the respective times, at the rate and in the lawful money herein prescribed or to satisfy its obligation to exchange the Notes. 1 BACK The Notes are issuable in registered form without coupons in denominations of $1,000 principal amount and greater integral multiples of $1,000.At the office or agency of the Company referred to on the face hereof, and in the manner and subject to the limitations provided in the Indenture, Notes may be exchanged for a like aggregate principal amount of Notes of other authorized denominations, without payment of any service charge but, if required by the Company or Trustee, with payment of a sum sufficient to cover any tax, assessments or other governmental charges that may be imposed in connection therewith as a result of the name of the Holders of the new Notes issued upon such exchange of Notes being different from the name of the Holder of the old Notes surrendered for such exchange. The Notes are not subject to redemption at the option of the Company and there will be no sinking fund. Upon the occurrence of a Fundamental Change, each Holder shall have the right, at such Holder’s option, to require the Company to repurchase for cash all of such Holder’s Notes or any portion thereof on the Fundamental Change Repurchase Date at a price equal to the Fundamental Change Repurchase Price.However, a Holder may only require the Company to repurchase fewer than all of such Holder’s Notes if the principal amount of Notes to be repurchased is an integral multiple of $1,000. Subject to the provisions of the Indenture, during certain periods and upon the occurrence of certain conditions specified in the Indenture, the Holder hereof has the right, at its option, prior to the close of business on the Business Day immediately preceding the Maturity Date, to exchange any Notes or portion thereof, into shares of Common Stock (together with cash in lieu of fractional shares) at an Exchange Rate specified in the Indenture, as adjusted from time to time as provided in the Indenture; provided that a Holder may only exchange fewer than all of such Holder’s Notes if the principal amount of Notes to be exchanged is an integral multiple of $1,000. Terms used in this Note and defined in the Indenture are used herein as therein defined. ABBREVIATIONS The following abbreviations, when used in the inscription of the face of this Note, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM as tenants in common UNIF GIFT MIN ACT Uniform Gifts to Minors Act CUST Custodian TEN ENT as tenants by the entireties JT TEN joint tenants with right of survivorship and not as tenants in common Additional abbreviations may also be used though not in the above list. 2 BACK ATTACHMENT 1 TO EXHIBIT A FORM OF NOTICE OF EXCHANGE To exchange this Note into shares of Common Stock of Parent, check the box £ To exchange only part of this Note, state the principal amount to be exchanged (which must be $1,000 or an integral multiple of $1,000 in excess thereof): If you want any stock certificate made out in another Person’s name fill in the form below: (Insert the other Person’s soc.sec. ortax ID no.) (Print or type other Person’s name, address and zip code) Date:Your Signature: (Sign exactly as your name appears on the other side of this Note) Signature Guaranteed Participant in a Recognized Signature Guarantee Medallion Program By: Authorized Signatory 3 BACK ATTACHMENT 2 TO EXHIBIT A FORM OF FUNDAMENTAL CHANGE REPURCHASE NOTICE The undersigned registered owner of this Note hereby acknowledges receipt of a notice fromCenveo Corporation (the “Company”) as to the occurrence of a Fundamental Change with respect to the Company and hereby directs the Company to pay, or cause the Trustee to pay, it or an amount in cash equal to 100% of the entire principal amount, or the portion thereof (which is $1,000 principal amount or an integral multiple thereof) below designated, to be repurchased plus interest accrued to, but excluding, the Fundamental Change Repurchase Date, as provided in the Indenture. Dated: Signature(s) Signature(s) must be guaranteed by an Eligible Guarantor Institution with membership in an approved signature guarantee program pursuant to Rule 17Ad-15 under the Securities Exchange Act of 1934. Signature Guaranteed Principal amount to be repurchased (at least U.S. $1,000 or an integral multiple of $1,000 in excess thereof): Remaining principal amount following such repurchase (which amount must be $0 or an integral multiple of $1,000): By: Authorized Signatory 4 BACK ATTACHMENT 3 TO EXHIBIT A FORM OF ASSIGNMENT AND TRANSFER 7.00% Exchangeable Senior Notes due 2017 Transfer Certificate In connection with any transfer of any of the Notes within the period prior to the expiration of the holding period applicable to sales thereof under Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”) (or any successor provision), the undersigned registered owner of this Note hereby certifies with respect to $ principal amount of the above-captioned Notes presented or surrendered on the date hereof (the “Surrendered Notes”) for registration of transfer, or for exchange or conversion where the securities issuable upon such exchange or conversion are to be registered in a name other than that of the undersigned registered owner (each such transaction being a “transfer”), that such transfer complies with the restrictive legend set forth on the face of the Surrendered Notes for the reason checked below: £ A transfer of the Surrendered Notes is made to the Company or any of its subsidiaries; or £ The transfer of the Surrendered Notes complies with Rule 144A under the Securities Act; or £ The transfer of the Surrendered Notes is pursuant to an effective registration statement under the Securities Act; or £ The transfer of the Surrendered Notes is pursuant to another available exemption from the registration requirement of the Securities Act. The undersigned confirms that, to the undersigned’s knowledge, such Notes are not being transferred to an “affiliate” of Parent or the Company as defined in Rule 144 under the Securities Act. Date: By: 5 BACK ATTACHMENT 4 TO EXHIBIT A SCHEDULE OF INCREASES AND DECREASES IN NOTE The initial principal amount of this Global Note is Dollars ($).The following increases or decreases in part of this Note have been made: Date Amount of Increase in Principal Amount of this Note Amount of Decrease in Principal Amount of this Note Principal Amount of this Note following such Increase or Decrease Signature of Authorized Signatory of Trustee 1 BACK EXHIBIT B GUARANTEE Each of the undersigned hereto (hereinafter referred to as the “Guarantors”, which term includes any successor or additional Guarantor under the Indenture (the “Indenture”) referred to in the Note upon which this notation is endorsed) (i) has unconditionally guaranteed (a) the due and punctual payment of the principal of, premium and interest on the Notes, whether at maturity or interest payment date, by acceleration, call for redemption or otherwise, (b) the due and punctual payment of interest on the overdue principal of and (if lawful) interest on the Notes, (c) the due and punctual performance of all other obligations of the Company to the Holders or the Trustee, all in accordance with the terms set forth in the Indenture, and (d) in case of any extension of time of payment or renewal of any Notes or any of such other obligations, the same will be promptly paid in full when due or performed in accordance with the terms of the extension or renewal, whether at stated maturity, by acceleration or otherwise and (ii) has agreed to pay any and all costs and expenses (including reasonable attorneys’ fees) incurred by the Trustee or any Holder in accordance with the terms of the Indenture in enforcing any rights under this Guarantee. No stockholder, officer, director, employee or incorporator, as such, past, present or future, of the Guarantors shall have any personal liability under this Guarantee by reason of his or its status as such stockholder, officer, director, employee or incorporator. This Guarantee shall be binding upon each Guarantor and its successors and assigns and shall inure to the benefit of the successors and assigns of the Trustee and the Holders and, in the event of any transfer or assignment of rights by any Holder or the Trustee, the rights and privileges herein conferred upon that party shall automatically extend to and be vested in such transferee or assignee, all subject to the terms and conditions hereof. This Guarantee shall not be valid or obligatory for any purpose until the certificate of authentication on the Note upon which this Guarantee is noted shall have been executed by the Trustee under the Indenture by the manual signature of one of its authorized officers. 1 By: Name: Title: 1 Initially Cenveo, Inc. and each entity listed on Schedule A hereto. 1 BACK SCHEDULE A LIST OF INITIAL SUBSIDIARY GUARANTORS Cenveo Commercial Ohio, LLC Cenveo Government Printing, Inc. Cenveo Omemee, LLC Cenveo Services, LLC CNMW Investments, Inc. Colorhouse China, Inc. Discount Labels, LLC Rx Technology Corp. Rx JV Holding, Inc. CRX Holding, Inc. CRX JV, LLC PC Ink Corp. Madison/Graham ColorGraphics, Inc. Madison/Graham ColorGraphics Interstate Services, Inc. Cadmus Delaware, Inc. Cadmus Direct Marketing, Inc. Cadmus Financial Distribution, Inc. Cadmus Interactive, Inc. Cadmus International Holdings, Inc. Cadmus Investments, LLC Cadmus Journal Services, Inc. Cadmus Marketing Group, Inc. Cadmus Marketing, Inc. Cadmus/O’Keefe Marketing, Inc. Cadmus Printing Group, Inc. Cadmus Technology Solutions, Inc. Cadmus UK, Inc. CDMS Management, LLC Expert Graphics, Inc. Garamond/Pridemark Press, Inc. Old TSI, Inc. Port City Press, Inc. Science Craftsman Incorporated Vaughan Printers Incorporated VSUB Holding Company Washburn Graphics, Inc. Commercial Envelope Manufacturing Co. Inc. Cenveo CEM, LLC Cenveo CEM, Inc. Rex 2010, LLC 136 Eastport Road, LLC Lightning Labels, LLC Nashua Corporation 1 BACK Nashua International, Inc. CMS Gilbreth Packaging Systems, Inc. Impaxx, Inc. Envelope Product Group, LLC Cenveo NIC, Inc. Cenveo Alberta Finance Limited Partnership Cenveo McLaren Morris & Todd Company 2
